Exhibit 10.15

Includes Amendments Through

Dec.  2012

 

 

 

 

 

 

THE SUN HYDRAULICS CORPORATION 401(K) AND ESOP RETIREMENT PLAN

 

 

1/15/2013

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

ARTICLE I DEFINITIONS2

ARTICLE II ADMINISTRATION19

2.1Powers and Responsibilities of the Employer19

2.2Designation of Administrative Authority20

2.3Allocation and Delegation of Responsibilities20

2.4Powers and Duties of the Administrator20

2.5Records and Reports22

2.6Appointment of Advisors22

2.7Information from Employer22

2.8Payment of Expenses22

2.9Majority Actions22

2.10Claims Procedure23

2.11Claims Review Procedure23

ARTICLE III ELIGIBILITY24

3.1Conditions of Eligibility24

3.2Effective Date of Participation24

3.3Determination of Eligibility24

3.4Termination of Eligibility25

3.5Omission of Eligible Employee25

3.6Inclusion of Ineligible Employee25

3.7Rehired Employees and Breaks in Service25

ARTICLE IV CONTRIBUTION AND ALLOCATION27

4.1Formula for Determining Employer Contribution27

4.2Participant’s Salary Reduction Election28

4.3Catch-Up Contributions33

4.4Time of Payment of Employer Contribution34

4.5Allocation of Contribution and Earnings34

4.6Actual Deferral Percentage Tests38

4.7Adjustment to Actual Deferral Percentage Tests40

4.8Actual Contribution Percentage Tests43

4.9Adjustment to Actual Contribution Percentage Tests46

4.10Maximum Annual Additions48

4.11Adjustment for Excessive Annual Additions51

4.12Rollovers and Plan-to-Plan Transfers from Qualified Plans52

4.13Voluntary Contributions54

4.14Directed Investment Account55

4.15Qualified Military Service57

4.16Eligible Individual Account Plan57

4.17Roth Deferral Contributions57

4.18Income Adjustment60

ARTICLE V SPECIAL PROVISIONS RELATING TO THE ESOP62

5.1Establishment of ESOP62

5.2No Acquisition Loans62

5.3Voting of Employer Stock62

i

--------------------------------------------------------------------------------

 

 

5.4Right of First Refusal63

5.5Right to Demand Employer Stock63

5.6Put Option63

5.7Distribution and Payment Requirements64

5.8Diversification of Investments65

5.9Nonterminable Rights67

5.10Distribution of Dividends on Employer Stock67

ARTICLE VI VALUATIONS68

6.1Valuation of the Trust Fund68

6.2Method of Valuation68

6.3Valuation of Employer Stock68

ARTICLE VII DETERMINATION AND DISTRIBUTION OF BENEFITS70

7.1Determination of Benefits Upon Retirement70

7.2Determination of Benefits Upon Death70

7.3Determination of Benefits in Event of Disability72

7.4Determination of Benefits Upon Termination72

7.5Distribution of Benefits74

7.6Distribution of Benefits Upon Death77

7.7Time of Segregation or Distribution78

7.8Distribution for Minor or Incompetent Beneficiary79

7.9Location of Participant or Beneficiary Unknown79

7.10Pre-Retirement Distribution79

7.11Advance Distribution for Hardship80

7.12Qualified Domestic Relations Order Distribution83

7.13Direct Rollover83

7.14New Distribution Event85

7.15Special Rules with Respect to the ESOP85

7.16Minimum Required Distributions85

Article VIII Amendment, Termination, Mergers and Loans91

8.1Amendment91

8.2Termination92

8.3Merger, Consolidation or Transfer of Assets92

8.4Loans to Participants93

ARTICLE IX TOP HEAVY95

9.1Top Heavy Plan Requirements95

9.2Determination of Top Heavy Status95

9.3Determination of Top Heavy Status for Plan Years Beginning After December 31,
200198

9.4Minimum Benefits for Plan Years Beginning After December 31, 200199

ARTICLE X MISCELLANEOUS100

10.1Participant’s Rights100

10.2Alienation100

10.3Construction of Plan101

10.4Gender and Number101

10.5Legal Action101

10.6Prohibition Against Diversion of Funds101

10.7Employer’s and Trustee’s Protective Clause102

ii

--------------------------------------------------------------------------------

 

 

10.8Insurer’s Protective Clause102

10.9Receipt and Release for Payments102

10.10Action by the Employer102

10.11Named Fiduciaries and Allocation of Responsibility103

10.12Headings103

10.13Electronic Media103

10.14Plan Correction104

10.15Approval by Internal Revenue Service104

10.16Uniformity104

 

 

 

 

iii

--------------------------------------------------------------------------------

 

THE SUN HYDRAULICS CORPORATION 401(K) AND ESOP RETIREMENT PLAN

 

THIS SUN HYDRAULICS CORPORATION 401(K) AND ESOP RETIREMENT PLAN is hereby
amended and restated by Sun Hydraulics Corporation (herein referred to as the
“Employer”).  The Sun Hydraulics Corporation 401(k) and ESOP Retirement Plan
(hereinafter referred to as the “Plan”) and its related Trust are intended to
qualify as a profit-sharing plan and trust under Code Sections 401(a) and
501(a); the cash or deferred arrangement forming part of the Plan is intended to
qualify under Code Section 401(k); and the ESOP component forming part of the
Plan is intended to be an employee stock ownership plan as defined in Code
Section 4975(e)(7). The Plan is intended also to comply with Title I of the
Act.  Contribution in Employer Stock to the ESOP portion of the Plan shall be
made as determined by the Board.  The provisions of the Plan and Trust shall be
construed and applied consistent with the foregoing. 

WITNESSETH:

 

WHEREAS, the Employer heretofore established the Plan effective January 1, 1979,
(hereinafter called the “Effective Date”), then known as Sun Hydraulics
Corporation Retirement Plan, in recognition of the contribution made to its
successful operation by its employees and for the exclusive benefit of its
eligible employees; and

WHEREAS, under the terms of the Plan, the Employer has the ability to amend the
Plan, provided the Trustee joins in such amendment if the provisions of the Plan
affecting the Trustee are amended;

WHEREAS, effective January 1, 2004, except as otherwise provided, the Employer
in accordance with the provisions of the Plan pertaining to amendments thereof,
amended and restated the Plan to establish as a part thereof, an employee stock
ownership plan as defined by Code Section 4975(e)(7) within the Plan, and to
rename the Plan as “The Sun Hydraulics Corporation 401(k) and ESOP Retirement
Plan”;

WHEREAS, the Employer has subsequently adopted several amendments modifying the
terms of the Plan in certain respects, including to comply with the requirements
added by the Pension Protection Act and subsequent federal legislation;

WHEREAS, the Employer now wishes to restate the Plan to incorporate the changes
made in all prior plan amendments;

NOW, THEREFORE, the Employer, in accordance with the provisions of the Plan
pertaining to amendments thereto, hereby further amends and restates the Plan in
its entirety, effective January 1, 2012, except as expressly provided otherwise
herein, to provide as follows:

1/15/2013

1

 

--------------------------------------------------------------------------------

 

ARTICLE I
DEFINITIONS

1.1

“Act” means the Employee Retirement Income Security Act of 1974, as it may be
amended from time to time.

1.2

“Acquisition Loan” means a loan made to the Plan or an installment obligation
incurred by the Trustee in connection with the purchase of Employer Stock,
either made by or guaranteed by the Employer or another disqualified person, and
which satisfies the requirements for an exempt loan under Treasury Regulation
section 54.4975-7(b) as more fully described in Article V.   Any Acquisition
Loan must be primarily for the benefit of Plan Participants.

1.3

“Administrator” means the person or entity designated by the Employer pursuant
to Section 2.2 to administer the Plan on behalf of the Employer.

1.4

“Affiliated Employer” means any corporation which is a member of a controlled
group of corporations (as defined in Code Section 414(b)) which includes the
Employer; any trade or business (whether or not incorporated) which is under
common control (as defined in Code Section 414(c)) with the Employer; any
organization (whether or not incorporated) which is a member of an affiliated
service group (as defined in Code Section 414(m)) which includes the Employer;
and any other entity required to be aggregated with the Employer pursuant to
Regulations under Code Section 414(o).

1.5

“Aggregate Account” means, with respect to each Participant, the value of all
accounts maintained on behalf of a Participant, whether attributable to Employer
or Employee contributions, subject to the provisions of Article VIIII.

1.6

“Anniversary Date” means the last day of the Plan Year.

1.7

“Beneficiary” means the person (or entity) to whom the share of a deceased
Participant’s total account under the Plan is payable, subject to the
restrictions of Sections 7.2 and 7.6.

1.8

“Board” means the Board of Directors of the Employer.

1.9

“Catch-up Contributions” means Elective Deferrals that are made to this Plan by
a Catch-Up Eligible Participant pursuant to Section 4.3 below during any taxable
year of such Participant that are in excess of (a) a statutory limit on Elective
Deferrals or “annual additions” provide in Sections 401(a)(30), 401(k)(3),
402(g), 403(b), or 415(c) of the Code, as applicable or (b) any other applicable
Plan limit on Elective Deferrals not described in (a) above.  An applicable Plan
limit includes any limit in the Plan that applies to elective deferrals without
regard to Catch-up Contributions, such as the limit on Annual Additions imposed
by Section 4.10, the annual dollar limit on elective deferrals under Section
402(g) of the Code, and the limit imposed on elective deferrals to this Plan by
the actual deferral percentage (ADP) test described in Section 401(k)(3) of the
Code and Section 4.6 of this Plan.

1/15/2013

2

 

--------------------------------------------------------------------------------

1.10

"Catch‑Up Eligible Participant" means a Participant who (a) is eligible to defer
Compensation pursuant to Section 4.2; and (b) will attain age 50 or higher
before the end of the Employee's taxable year.

1.11

“Code” means the Internal Revenue Code of 1986, as amended or replaced from time
to time.

1.12

“Compensation” means, with respect to any Participant and except as otherwise
provided herein, such Participant’s wages as defined in Code Section 3401(a) and
all other payments of compensation by the Employer (in the course of the
Employer’s trade or business) for a Plan Year for which the Employer is required
to furnish the Participant a written statement under Code Sections 6041(d),
605l(a)(3) and 6052 (Form W-2 wages). Compensation must be determined without
regard to any rules under Code Section 3401(a) that limit the remuneration
included in wages based on the nature or location of the employment or the
services performed (such as the exception for agricultural labor in Section
3401(a)(2) of the Code).  For purposes of this Section, the determination of
Compensation shall be made by:

(a)excluding (even if includible in gross income) reimbursements or other
expense allowances, fringe benefits (cash or noncash), moving expenses, deferred
compensation, and welfare benefits. Effective May 1, 2002, severance pay is
excluded from compensation. Effective July 1, 2002, the following items are
excluded from compensation: unrestricted stock grants, restricted stock grants,
and non-statutory stock options.  Notwithstanding the foregoing, effective
January 6, 2004, this Section 1.11(a) is hereby restated to provide as
follows:  excluding (even if includible in gross income) reimbursements or other
expense allowances, fringe benefits (cash or noncash), moving expenses, deferred
compensation, welfare benefits, severance pay, unrestricted stock grants,
restricted stock grants, non-statutory stock options, and compensation in lieu
of notice.

 

(b)including amounts which are contributed by the Employer pursuant to a salary
reduction agreement and which are not includible in the gross income of the
Participant under Code Sections 125, 132(f)(4) for Plan Years beginning after
December 31, 2000, 402(e)(3), 402(h)(l)(B), 403(b) or 457(b), and Employee
contributions described in Code Section 414(h)(2) that are treated as Employer
contributions.

 

(c)Including Military Differential Pay (as defined in Section 1.46 below)
effective for Plan Years beginning after December 31, 2008.

 

(d)Effective for Plan Years beginning on and after July 1, 2007, amounts paid
after the Participant’s severance from employment with the Employer shall not be
considered Compensation except as expressly provided otherwise in this Section
or other provisions of this Plan.

 

 

 

For a Participant’s initial year of participation, Compensation shall be
recognized as of such Employee’s effective date of participation pursuant to
Section 3.2.

Effective January 1, 2008, Compensation shall also include the following types
of compensation paid after a Participant’s severance from employment with the
Employer, provided that such

1/15/2013

3

--------------------------------------------------------------------------------

amounts shall only be included in Compensation to the extent such amounts are
paid by the later of 2½ months after severance from employment, or by the end of
the limitation year that includes the date of such severance from
employment.  Compensation shall include regular pay after severance from
employment if (a) the payment is for regular compensation for services during
the Participant’s regular working hours, or compensation for services outside of
the Participant’s regular working hours (such as overtime or shift
differential), commissions, bonuses, or other similar payments, and (b) the
payment would have been paid to the Participant prior to severance from
employment if the Participant had continued in employment with the Employer.

Compensation in excess of $200,000 (or such other amount provided in accordance
with Section 401(a)(17)(B) of the Code) shall be disregarded for all purposes
other than for purposes of salary deferral elections pursuant to Section 4.2.
Such amount shall be adjusted for increases in the cost of living in accordance
with Code Section 401(a)(17)(B), except that the dollar increase in effect on
January 1 of any calendar year shall be effective for the Plan Year beginning
with or within such calendar year. For any short Plan Year the Compensation
limit shall be an amount equal to the Compensation limit for the calendar year
in which the Plan Year begins multiplied by the ratio obtained by dividing the
number of full months in the short Plan Year by twelve (12).  Notwithstanding
the foregoing, the annual Compensation of each Participant taken into account in
determining allocations for any Plan Year beginning after December 31, 2001,
shall not exceed $200,000, as adjusted for cost-of-living increases in
accordance with Code Section 401(a)(17)(B).

 

For Plan Years beginning after December 31, 1996, for purposes of determining
Compensation, the family member aggregation rules of Code Section 401(a)(17) and
Code Section 414(q)(6) (as in effect prior to the Small Business Job Protection
Act of 1996) are eliminated.

If any class of Employees is excluded from the Plan, then Compensation for any
Employee who becomes eligible or ceases to be eligible to participate in the
Plan (or in a component of the Plan) during a Plan Year shall only include
Compensation while the Employee is an Eligible Employee covered by the Plan (or
such component of the Plan).

For Plan Years beginning after December 31, 2008, any Military Differential Pay
(as defined in Section 1.44 below) paid to a Participant by the Employer or any
Affiliated Employer shall be treated as Compensation.  

1.13

“Contract” or “Policy” means any life insurance policy, retirement income policy
or annuity contract (group or individual) issued pursuant to the terms of the
Plan. In the event of any conflict between the terms of this Plan and the terms
of any contract purchased hereunder, the Plan provisions shall control.

1.14

"Current Obligations" means Trust obligations arising from extension of credit
to the Trust and payable in cash within (1) year from the date an Employer
contribution is due.

1.15

“Distribution Calendar Year" means a calendar year for which a minimum
distribution pursuant to Section 7.16 is required. For distributions beginning
before the Participant's death, the first Distribution Calendar Year is the
calendar year immediately preceding the calendar year which contains the
Participant's required beginning date under Section 7.16. For distributions
beginning after the Participant's death, the first Distribution Calendar Year is
the calendar year in which distributions are required to begin under Section
7.16. The required

1/15/2013

4

--------------------------------------------------------------------------------

minimum distribution for the Participant's first Distribution Calendar Year will
be made on or before the Participant's required beginning date. The required
minimum distribution for other Distribution Calendar Years, including the
required minimum distribution for the Distribution Calendar Year in which the
Participant's required beginning date occurs, will be made on or before December
31st of that Distribution Calendar Year.

1.16

“Designated Investment Alternative” means a specific investment identified by
name by the Employer (or such other Fiduciary who has been given the authority
to select investment options) as an available investment under the Plan to which
Plan assets may be invested by the Trustee pursuant to the investment direction
of a Participant.  Employer Stock shall not be a Designated Investment
Alternative.

1.17

“Directed Investment Option” means one or more of the following:

(a)

a Designated Investment Alternative.

(b)

any other investment permitted by the Plan and the Participant Direction
Procedures to which Plan assets may be invested by the Trustee pursuant to the
investment direction of a Participant.  For purposes of this subsection, such
other investment shall not include Employer Stock.

1.18

“Early Retirement Date” This Plan does not provide for a retirement date prior
to Normal Retirement Date.

1.19

“Elective Contribution” means the Employer contributions to the Plan of Elective
Deferrals. In addition, any Employer Qualified Non-Elective Contribution made to
the Plan which is used to satisfy the “Actual Deferral Percentage” tests shall
be considered an Elective Contribution for purposes of the Plan. Any
contributions deemed to be Elective Contributions (whether or not used to
satisfy the “Actual Deferral Percentage” tests or the “Actual Contribution
Percentage” tests) shall be subject to the requirements of Sections 4.2(b) and
4.2(c) and shall further be required to satisfy the nondiscrimination
requirements of Regulation 1.401(k)-1(b)(5) and Regulation 1.401(m)-1(b)(5), the
provisions of which are specifically incorporated herein by reference.

1.20

“Elective Deferrals” shall mean any contributions made to this Plan, or any
other 401(k) savings plan or other cash or deferred arrangement under Sections
401(k), 408(k)(6), 409(p) or 403(b) of the Code, at the election of the
Participant in lieu of amounts otherwise payable to the Participant as cash
compensation.  Elective deferrals shall not, however, include any deferrals
properly distributed as excess annual additions.

 

1.21

“Eligible Employee” means any Employee, subject to the following:

1/15/2013

5

--------------------------------------------------------------------------------

(a)

Employees whose employment is governed by the terms of a collective bargaining
agreement between Employee representatives (within the meaning of Code Section
7701(a)(46)) and the Employer under which retirement benefits were the subject
of good faith bargaining between the parties will not be eligible to participate
in this Plan unless such agreement expressly provides for coverage in this Plan.

(b)

Employees classified by the Employer as “Interns” shall not be eligible to
participate in this Plan.

(c)

Employees of an Affiliated Employer shall not be eligible to participate in this
Plan unless such Affiliated Employer has specifically adopted this Plan in
writing and become a Participating Employer.

(d)

Employees who are nonresident aliens (within the meaning of Code Section
7701(b)(1)(B)) and who receive no earned income (within the meaning of Code
Section 911(d)(2)) from the Employer which constitutes income from sources
within the United States (within the meaning of Code Section 861(a)(3)).

(e)

Employees classified by the Employer as independent contractors who are
subsequently determined by the Internal Revenue Service to be Employees shall
not be Eligible Employees.

(f)

Leased Employees treated as Employees of the Employer under Sections 414(n) and
(o) of the Code shall not be Eligible Employees.

1.22

“Employee” means any person who is employed by the Employer or any other
Participating Employer, and excludes any person who is employed as an
independent contractor. Employee shall include Leased Employees within the
meaning of Code Sections 414(n)(2) and 4l4(o)(2) unless such Leased Employees
are covered by a plan described in Code Section 414(n)(5) and such Leased
Employees do not constitute more than 20% of the recipient’s non-highly
compensated work force.

1.23

“Employer” means Sun Hydraulics Corporation and any successor which shall
maintain this Plan; and any predecessor which has maintained this Plan. The
Employer is a corporation, with principal offices in the State of Florida.  The
Employer is taxed as a C corporation under Subtitle C of the Code.

1.22

“Employer Stock” means common stock issued by the sponsoring Employer (or by a
corporation which is a member of the same controlled group) which is readily
tradable on an established securities market. If there is no common stock which
meets the requirement of the preceding sentence, the term Employer Stock means
common stock issued by the sponsoring Employer (or by a corporation which is a
member of the same controlled group) having a combination of voting power and
dividend rights equal to or in excess of:

 

(a)

that class of common stock of the sponsoring employer (or of any other such
corporation) having the greatest voting power, and

 

(b)

that class of common stock of the sponsoring employer (or of any other

1/15/2013

6

--------------------------------------------------------------------------------

 

such corporation) having the greatest dividend rights.

Non-callable preferred stock shall be treated as Employer Stock if such stock is
convertible at any time into stock which meets the requirements of (a) and (b)
above, and if such conversion is at a conversion price which (as of the date of
the acquisition by the Plan) is reasonable.  For purposes of the last preceding
sentence, preferred stock shall be treated as non-callable if, after the call,
there will be a reasonable opportunity for a conversion which meets the
requirements of the last preceding sentence.

1.24

“ESOP” means the employee stock ownership plan pursuant to Article V  satisfying
the requirements of Code Sections 409 and 4975(e)(7) and Treasury Regulation
Section 54.4975-11.

1.25

“ESOP Account” means the account established and maintained by the Administrator
for each Participant (other than an HCT Employee) with respect to such
Participant’s total interest in the Plan and Trust resulting from Employer
Non-Elective Contributions that are made in Employer Stock or that resulted in
an allocation of Employer Stock or allocations of Employer Stock Forfeitures,
and which currently is invested in Employer Stock.  A separate accounting shall
be maintained with respect to those portions (if any) of the Company Stock
Account attributable to Elective Contributions and to employer contributions.  A
separate accounting shall also be maintained with respect to that portion of the
ESOP Account attributable to the Participant’s election pursuant to Section 5.10
below to reinvest cash dividends in Employer Stock.  

1.26

“Excess Aggregate Contributions” means, with respect to any Plan Year, the
excess of the aggregate amount of the Employer matching contributions made
pursuant to Section 4.1(b) and Section 4.1(c) and any qualified non-elective
contributions or elective deferrals taken into account pursuant to Section
4.8(c) on behalf of Highly Compensated Participants for such Plan Year, over the
maximum amount of such contributions permitted under the limitations of Section
4.8(a) (determined by hypothetically reducing contributions made on behalf of
Highly Compensated Participants in order of the actual contribution ratios
beginning with the highest of such ratios). Such determination shall be made
after first taking into account corrections of any Excess Elective Deferrals
pursuant to Section 4.2(f) and taking into account any adjustments of any Excess
Contributions pursuant to Section 4.7.

1.27

“Excess Contributions” means, with respect to a Plan Year, the excess of
Elective Contributions used to satisfy the “Actual Deferral Percentage” tests
made on behalf of Highly Compensated Participants for the Plan Year over the
maximum amount of such contributions permitted under Section 4.6(a) (determined
by hypothetically reducing contributions made on behalf of Highly Compensated
Participants in order of the actual deferral ratios beginning with the highest
of such ratios). Excess Contributions shall be treated as an “annual addition”
pursuant to Section 4.10(b).

1.28

“Excess Elective Deferrals” means, with respect to any taxable year of a
Participant, the excess of the aggregate amount of such Participant’s Elective
Deferrals to this Plan and the elective deferrals pursuant to Section 4.2(f)
actually made on behalf of such Participant for such taxable year, over the
dollar limitation provided for in Code Section 402(g), which is

1/15/2013

7

--------------------------------------------------------------------------------

incorporated herein by reference. Excess Elective Deferrals shall be treated as
an “annual addition” pursuant to Section 4.10(b) when contributed to the Plan
unless distributed to the affected Participant not later than the first
April 15th following the close of the Participant’s taxable year. Additionally,
for purposes of Article IX and Section 4.5(g), Excess Elective Deferrals shall
continue to be treated as Employer contributions even if distributed pursuant to
Section 4.2(f). However, Excess Elective Deferrals of Non-Highly Compensated
Participants are not taken into account for purposes of Section 4.6(a) to the
extent such Excess Elective Deferrals occur pursuant to Section 4.2(d).

1.29

“Fiduciary” means any person who (a) exercises any discretionary authority or
discretionary control respecting management of the Plan or exercises any
authority or control respecting management or disposition of its assets, (b)
renders investment advice for a fee or other compensation, direct or indirect,
with respect to any monies or other property of the Plan or has any authority or
responsibility to do so, or (c) has any discretionary authority or discretionary
responsibility in the administration of the Plan.

1.30

“Fiscal Year” means the Employer’s accounting year of 12 months commencing on
January 1 of each year and ending the following December 31.

1.31

“Forfeiture” means that portion of a Participant’s Account that is not Vested,
and occurs on the earlier of:

(a)

the distribution of the entire Vested portion of the Participant’s Account of a
Former Participant who has severed employment with the Employer, or

(b)

the last day of the Plan Year in which a Former Participant who has severed
employment with the Employer incurs the fifth of five (5) consecutive 1-Year
Breaks in Service.

Furthermore, the term “Forfeiture” shall also include amounts deemed to be
Forfeitures pursuant to any other provision of this Plan.

Regardless of the preceding provisions, if a Former Participant is eligible to
share in the allocation of Employer contributions or Forfeitures in the year in
which the Forfeiture would otherwise occur, then the Forfeiture will not occur
until the end of the first Plan Year for which the Former Participant is not
eligible to share in the allocation of Employer contributions or Forfeitures.

1.32

“Former Participant” means a person who has been a Participant, but who has
ceased to be a Participant for any reason.

1.33

“415 Compensation” with respect to any Participant means such Participant’s
wages as defined in Code Section 3401(a) and all other payments of compensation
by the Employer (in the course of the Employer’s trade or business) for a Plan
Year for which the Employer is required to furnish the Participant a written
statement under Code Sections 6041(d), 6051(a)(3) and 6052. “415 Compensation”
must be determined without regard to any rules under Code Section 3401(a) that
limit the remuneration included in wages based on the nature or location of the
employment or the services performed (such as the exception for agricultural
labor in Code Section 340l(a)(2)).

1/15/2013

8

--------------------------------------------------------------------------------

For “limitation years” beginning after December 31, 1997, for purposes of this
Section, the determination of “415 Compensation” shall include any elective
deferral (as defined in Code Section 402(g)(3)), and any amount which is
contributed or deferred by the Employer at the election of the Participant and
which is not includible in the gross income of the Participant by reason of Code
Sections 125, 132(f)(4) for “limitation years” beginning after December 31, 2000
or 457.

Effective January 1, 2008, 415 Compensation shall also include the following
types of compensation paid after a Participant’s severance from employment with
the Employer, provided that such amounts shall only be included in 415
Compensation to the extent such amounts are paid by the later of 2½ months after
severance from employment, or by the end of the limitation year that includes
the date of such severance from employment.  415 Compensation shall include
regular pay after severance from employment if (a) the payment is for regular
compensation for services during the Participant’s regular working hours, or
compensation for services outside of the Participant’s regular working hours
(such as overtime or shift differential), commissions, bonuses, or other similar
payments, and (b) the payment would have been paid to the Participant prior to
severance from employment if the Participant had continued in employment with
the Employer.

Effective for Limitation Years beginning after December 31, 2008, 415
Compensation shall include Military Differential Pay (as defined in Section 1.44
below).

 

1.34

“414(s) Compensation” means the Participant’s wages and other compensation paid
by the Employer for which the Employer is required to furnish the Participant a
written statement under Sections 6041(d), 6051(a)(3) and 6052 of the Code.  The
period for determining 414(s) Compensation must be the calendar year ending with
or within the Plan Year. An Employer shall further limit the period taken into
account to that part of the calendar year in which an Employee was a Participant
in the component of the Plan being tested. The period used to determine 414(s)
Compensation must be applied uniformly to all Participants for the Plan Year.

For Plan Years beginning after December 31, 1996, for purposes of this Section,
the family member aggregation rules of Code Section 4l4(q)(6) (as in effect
prior to the Small Business Job Protection Act of I 996) are eliminated.

1.35

“HCT Employee” means an Employee who is employed by High Country Tek, but has
not been employed by the Employer or any other Participating Employer.

1.36

“Highly Compensated Employee” means an Employee described in Code Section 414(q)
and the Regulations thereunder, and generally means any Employee who:

(a)

was a “five percent owner” as defined in Section 414(i) of the Code at any time
during the “determination year” or the “look-back year”; or

(b)

for the “look-back year” had “415 Compensation” from the Employer in excess of
$80,000. The $80,000 amount is adjusted at the same time and in the same manner
as under Code Section 415(d), except that the base period is the calendar
quarter ending September 30, 1996.

The “determination year” means the Plan Year for which testing is being
performed, and the “look-back year” means the immediately preceding twelve (12)
month period.

1/15/2013

9

--------------------------------------------------------------------------------

A highly compensated former Employee is based on the rules applicable to
determining Highly Compensated Employee status as in effect for the
“determination year,” in accordance with Regulation 1 .414(q)-lT, A-4 and IRS
Notice 97-45 (or any superseding guidance).

In determining whether an Employee is a Highly Compensated Employee for a Plan
Year beginning in 1997, the amendments to Code Section 414(q) stated above are
treated as having been in effect for years beginning in 1996.

For purposes of this Section, for Plan Years beginning prior to January 1, 1998,
the determination of “415 Compensation” shall be made by including amounts that
would otherwise be excluded from a Participant’s gross income by reason of the
application of Code Sections 125, 402(e)(3), 402(h)(1)(B), and, in the case of
Employer contributions made pursuant to a salary reduction agreement, Code
Section 403(b).

In determining who is a Highly Compensated Employee, Employees who are
non-resident aliens and who received no earned income (within the meaning of
Code Section 91l(d)(2)) from the Employer constituting United States source
income within the meaning of Code Section 861(a)(3) shall not be treated as
Employees. If a Nonresident Alien Employee has non U.S. source income, that
Employee is treated as satisfying this definition if all of such Employee’s U.S.
source income from the Employer is exempt from U.S. income tax under any
applicable income tax treaty. Additionally, all Affiliated Employers shall be
taken into account as a single employer and Leased Employees within the meaning
of Code Sections 414(n)(2) and 4l4(o)(2) shall be considered Employees unless
such Leased Employees are covered by a plan described in Code Section 4l4(n)(5)
and are not covered in any qualified plan maintained by the Employer. The
exclusion of Leased Employees for this purpose shall be applied on a uniform and
consistent basis for all of the Employer’s retirement plans. Highly Compensated
Former Employees shall be treated as Highly Compensated Employees without regard
to whether they performed services during the “determination year.”

1.37

“Highly Compensated Participant” means any Highly Compensated Employee who is
eligible to participate in the component of the Plan being tested.

1.38

“Hour of Service” means each hour for which an Employee is paid or entitled to
payment for the performance of duties for the Employer.

 

1.39

“Income” means the income or losses allocable to “excess amounts” which shall
equal the allocable gain or loss for the “applicable computation period”. The
income allocable to “excess amounts” for the “applicable computation period” is
determined by multiplying the income for the “applicable computation period” by
a fraction. The numerator of the fraction is the “excess amount” for the
“applicable computation period.” The denominator of the fraction is the total
“account balance” attributable to “Employer contributions” as of the end of the
“applicable computation period”, reduced by the gain allocable to such total
amount for the “applicable computation period” and increased by the loss
allocable to such total amount for the “applicable computation period”. The
provisions of this Section shall be applied:

(a)

For purposes of Section 4.2(f), by substituting:

1/15/2013

10

--------------------------------------------------------------------------------

 

(1)

“Excess Elective Deferrals” for “excess amounts”;

 

(2)

“taxable year of the Participant” for “applicable computation period”;

 

(3)

“Deferred Compensation” for “Employer contributions”; and

 

(4)

“Participant’s Elective Account” for “account balance.”

(b)

For purposes of Section 4.7(a), by substituting:

 

(1)

“Excess Contributions” for “excess amounts”;

 

(2)

“Plan Year” for “applicable computation period”;

 

(3)

“Elective Contributions” for “Employer contributions”; and

 

(4)

“Participant’s Elective Account” for “account balance.”

(c)

For purposes of Section 4.9(a), by substituting:

 

(1)

“Excess Aggregate Contributions” for “excess amounts”;

 

(2)

“Plan Year” for “applicable computation period”;

 

(3)

“Employer matching contributions made pursuant to Section 4.1(b) and 4.1(c) and
any qualified non-elective contributions or elective deferrals taken into
account pursuant to Section 4.8(c) for “Employer contributions”; and

 

(4)

“Participant’s Account and Participant’s Company Stock Account” for “account
balance.”

Income allocable to any distribution of Excess Elective Deferrals on or before
the last day of the taxable year of the Participant shall be calculated from the
first day of the taxable year of the Participant to the date on which the
distribution is made pursuant to either the “fractional method” or the “safe
harbor method.” Under such “safe harbor method,” allocable Income for such
period shall be deemed to equal ten percent (10%) of the Income allocable to
such Excess Deferred Compensation multiplied by the number of calendar months in
such period. For purposes of determining the number of calendar months in such
period, a distribution occurring on or before the fifteenth day of the month
shall be treated as having been made on the last day of the preceding month and
a distribution occurring after such fifteenth day shall be treated as having
been made on the first day of the next subsequent month.

For Plan Years beginning after December 31, 2007, notwithstanding anything in
the preceding paragraph or elsewhere in this Section 1.39 to the contrary, the
requirement that gap period income be allocated pursuant to Treasury Regulations
Section 1.401(k)-2(b)(2)  shall no longer apply to Excess Aggregate
Contributions, Excess Contributions, and Excess Elective Deferrals returned to a
Participant. Thus, with respect to such items, the Plan Administrator may
exclude gap period income that is allocated to Participants' accounts prior to
distribution.

1/15/2013

11

--------------------------------------------------------------------------------

1.40

“Investment Manager” means a Fiduciary described in Section 3(38) of the Act
which (a) has the power to manage, acquire, or dispose of Plan assets and (b)
acknowledges fiduciary responsibility to the Plan in writing. Such entity must
be a person, firm, or corporation registered as an investment adviser under the
Investment Advisers Act of 1940, a bank, or an insurance company.

1.41

“Key Employee” means an Employee as defined in Code Section 416(i) and the
Regulations thereunder. Generally, any Employee or former Employee (as well as
each of the Employee’s or former Employee’s Beneficiaries) is considered a Key
Employee if the Employee, at any time during the Plan Year that contains the
“Determination Date” or any of the preceding four (4) Plan Years, has been
included in one of the following categories:

(a)

an officer of the Employer (as that term is defined within the meaning of the
Regulations under Code Section 416) having annual “415 Compensation” greater
than 50 percent of the amount in effect under Code Section 415(b)(1)(A) for any
such Plan Year.

(b)

one of the ten employees having annual “415 Compensation” from the Employer for
a Plan Year greater than the dollar limitation in effect under Code Section
415(c)(1)(A) for the calendar year in which such Plan Year ends and owning (or
considered as owning within the meaning of Code Section 318) both more than
one-half percent interest and the largest interests in the Employer.

(c)

a “five percent owner” of the Employer. “Five percent owner” means any person
who owns (or is considered as owning within the meaning of Code Section 318)
more than five percent (5%) of the outstanding stock of the Employer or stock
possessing more than five percent (5%) of the total combined voting power of all
stock of the Employer or, in the case of an unincorporated business, any person
who owns more than five percent (5%) of the capital or profits interest in the
Employer. In determining percentage ownership hereunder, employers that would
otherwise be aggregated under Code Sections 414(b), (c), (m) and (o) shall be
treated as separate employers.

(d)

a “one percent owner” of the Employer having an annual “415 Compensation” from
the Employer of more than $150,000. “One percent owner” means any person who
owns (or is considered as owning within the meaning of Code Section 318) more
than one percent (1%) of the outstanding stock of the Employer or stock
possessing more than one percent (1%) of the total combined voting power of all
stock of the Employer or, in the case of an unincorporated business, any person
who owns more than one percent (1%) of the capital or profits interest in the
Employer. In determining percentage ownership hereunder, employers that would
otherwise be aggregated under Code Sections 414(b), (c), (m) and (o) shall be
treated as separate employers. However, in determining whether an individual has
“415 Compensation” of more than $150,000, “415 Compensation” from each employer
required to be aggregated under Code Sections 414(b), (c), (m) and (o) shall be
taken into account.

For purposes of this Section, the determination of “415 Compensation” shall be
made by including amounts which are contributed by the Employer pursuant to a
salary reduction agreement and which are not includible in the gross income of
the Participant under Code Sections

1/15/2013

12

--------------------------------------------------------------------------------

125, 132(f)(4) for Plan Years beginning after December 31, 2000, 402(e)(3),
402(h)(1)(B), 403(b) or 457(b), and Employee contributions described in Code
Section 414(h)(2) that are treated as Employer contributions.

Notwithstanding the foregoing, effective for Plan Years beginning after December
31, 2001, the definition of Key Employee is as provided in Section 9.3(a).

1.42

“Late Retirement Date” means a Participant’s actual Retirement Date after having
reached Normal Retirement Date.

1.43

“Leased Employee” means, for Plan Years beginning after December 31, 1996, any
person (other than an Employee of the recipient Employer) who pursuant to an
agreement between the recipient Employer and any other person or entity
(“leasing organization”) has performed services for the recipient (or for the
recipient and related persons determined in accordance with Code Section
4l4(n)(6)) on a substantially full time basis for a period of at least one year,
and such services are performed under primary direction or control by the
recipient Employer. Contributions or benefits provided a Leased Employee by the
leasing organization which are attributable to services performed for the
recipient Employer shall be treated as provided by the recipient Employer.
Furthermore, Compensation for a Leased Employee shall only include Compensation
from the leasing organization that is attributable to services performed for the
recipient Employer. A Leased Employee shall not be considered an Employee of the
recipient Employer:

(a)

if such employee is covered by a money purchase pension plan providing:

 

(1)

a nonintegrated employer contribution rate of at least 10% of compensation, as
defined in Code Section 415(c)(3), but for Plan Years beginning prior to
January 1, 1998, including amounts which are contributed by the Employer
pursuant to a salary reduction agreement and which are not includible in the
gross income of the Participant under Code Sections 125, 402(e)(3),
402(h)(1)(B), 403(b) or 457(b), and Employee contributions described in Code
Section 414(h)(2) that are treated as Employer contributions, and for Plan Years
beginning prior to January 1, 2001, excluding amounts that are not includible in
gross income under Code Section 132(f)(4);

 

(2)

immediate participation;

 

(3)

full and immediate vesting; and

(b)

if Leased Employees do not constitute more than 20% of the recipient Employer’s
nonhighly compensated work force.

1.44

"Military Differential Pay" means any differential wage payments made to an
individual that represents an amount which, when added to the individual's
military pay, approximates the amount of compensation that was paid to the
individual while working for the Employer. Notwithstanding the preceding
sentence, for compensation determination periods beginning after December 31,
2008, an individual receiving a differential wage payment, as

1/15/2013

13

--------------------------------------------------------------------------------

defined by Code Section 3401(h)(2), is treated as an Employee of the Employer
making the payment, and the differential wage payment is treated as 415
Compensation.

The Plan is not treated as failing to meet the requirements of any provision
described in Code Section 414(u)(1)(C) (or corresponding Plan provisions,
including, but not limited to, Plan provisions related to the ADP or ACP test)
by reason of any contribution or benefit which is based on the differential wage
payment. The preceding sentence applies only if all Employees of the Employer
performing service in the uniformed services described in Code Section
3401(h)(2)(A) are entitled to receive differential wage payments (as defined in
Code Section 3401(h)(2)) on reasonably equivalent terms and, if eligible to
participate in a retirement plan maintained by the Employer, to make
contributions based on the payments on reasonably equivalent terms (taking into
account Code Sections 410(b)(3), (4), and (5)).

 

The Plan Administrator operationally may determine, for purposes of the
provisions described in Code Section 414(u)(1)(C), whether to take into account
any Elective Deferrals (and if applicable, any matching contributions)
attributable to differential wages.

 

1.45

“Non-Elective Contribution” means the Employer contributions to the Plan
excluding, however, contributions made pursuant to the Participant’s deferral
election provided for in Section 4.2 and any Qualified Non-Elective Contribution
used in the “Actual Deferral Percentage” tests.

1.46

“Non-Highly Compensated Participant” means, for Plan Years beginning after
December 31, 1996, any Participant who is not a Highly Compensated Employee.
However, for purposes of Section 4.6(a) and Section 4.7, if the prior year
testing method is used, a Non-Highly Compensated Participant shall be determined
using the definition of Highly Compensated Employee in effect for the preceding
Plan Year.

1.47

“Non-Key Employee” means any Employee or former Employee (and such Employee’s or
former Employee’s Beneficiaries) who is not a Key Employee.

1.48

“Normal Retirement Age” means the Participant’s 65th birthday. A Participant
shall become fully Vested in the Participant’s Account and Participant’s Company
Stock Account upon attaining Normal Retirement Age.

1.49

“Normal Retirement Date” means the Participant’s Normal Retirement Age.

1.50

“1-Year Break in Service” means a Period of Severance of at least 12 consecutive
months.

1.51

“Participant” means any Eligible Employee who participates in the Plan and has
not for any reason become ineligible to participate further in the Plan.

1.52

“Participant Direction Procedures” means such instructions, guidelines or
policies, the terms of which are incorporated herein, as shall be established
pursuant to Section 4.14 and observed by the Administrator and applied and
provided to Participants who have Participant Directed Accounts.

1/15/2013

14

--------------------------------------------------------------------------------

1.53

“Participant’s Account” means the account established and maintained by the
Administrator for each Participant (other than an HCT Employee) with respect to
such Participant’s total interest in the Plan and Trust (if any) resulting from
the Employer Non-Elective Contributions.  Notwithstanding the foregoing, the
Participant’s Account shall not include Employer Stock resulting from Employer
Non-Elective Contributions.

1.54

"Participant's Account Balance" means the account balance as of the last
Valuation Date in the calendar year immediately preceding the Distribution
Calendar Year (valuation calendar year) increased by the amount of any
contributions made and allocated or Forfeitures allocated to the account balance
as of dates in the valuation calendar year after the Valuation Date and
decreased by distributions made in the valuation calendar year after the
Valuation Date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the Distribution Calendar Year if distributed or transferred in the
valuation calendar year.

1.55

“Participant’s Combined Account” means the total aggregate amount of each
Participant’s Elective Account, Participant’s Account, and Participant’s ESOP
Account.

1.56

“Participant’s Directed Account” means that portion of a Participant’s interest
in the Plan with respect to which the Participant has directed the investment in
accordance with the Participant Direction Procedure.

1.57

“Participant’s Elective Account” means the account established and maintained by
the Administrator for each Participant with respect to the Participant’s total
interest in the Plan and Trust resulting from the Employer Elective
Contributions used to satisfy the “Actual Deferral Percentage” tests. The
Participant’s Elective Account may consist of a Pre-Tax Elective Deferral
Account and a Roth Contribution Account.  Unless specifically stated otherwise,
any reference to a Participant’s Elective Account shall refer to both of these
sub-accounts. A separate accounting shall be maintained with respect to that
portion of the Participant’s Elective Account attributable to such Elective
Contributions pursuant to Section 4.2 and any Employer Qualified Non-Elective
Contributions.

1.58

“Participant’s Transfer/Rollover Account” means the account established and
maintained by the Administrator for each Participant with respect to the
Participant’s total interest in the Plan resulting from amounts transferred to
this Plan from a direct plan-to-plan transfer and/or with respect to such
Participant’s interest in the Plan resulting from amounts transferred from
another qualified plan or “conduit” Individual Retirement Account in accordance
with Section 4.12.

A separate accounting shall be maintained with respect to that portion of the
Participant’s Transfer/Rollover Account attributable to transfers (within the
meaning of Code Section 414(1)) and “rollovers.”

1.59

“Participating Employer” means any Affiliated Employer which has specifically
adopted this Plan in writing, with the consent of the Company.  For this
purpose, High County Tek, Inc. shall become a Participating Employer, effective
January 1, 2012.

1/15/2013

15

--------------------------------------------------------------------------------

1.60

“Period of Service” means the aggregate of all periods commencing with the
Employee’s first day of employment or reemployment with the Employer or
Affiliated Employer and ending on the date a 1-Year Break in Service begins. The
first day of employment or reemployment is the first day the Employee performs
an Hour of Service (or, for an HCT Employee, if later, the date High Country Tek
first became an Affiliated Employer).  An Employee will also receive partial
credit for any Period of Service of less than twelve (12) consecutive months.
Fractional periods of a year will be expressed in terms of days.

1.61

“Period of Severance” means a continuous period of time during which the
Employee is not employed by the Employer. Such period begins on the date the
Employee retires, quits or is discharged, or if earlier, the twelve (12) month
anniversary of the date on which the Employee was otherwise first absent from
service.

In the case of an individual who is absent from work for maternity or paternity
reasons, the twelve (12) consecutive month period beginning on the first
anniversary of the first day of such absence shall not constitute a 1-Year Break
in Service. For purposes of this paragraph, an absence from work for maternity
or paternity reasons means an absence (a) by reason of the pregnancy of the
individual, (b) by reason of the birth of a child of the individual, (c) by
reason of the placement of a child with the individual in connection with the
adoption of such child by such individual, or (d) for purposes of caring for
such child for a period beginning immediately following such birth or placement.

1.62

“Plan” means this instrument, including all amendments thereto.

1.63

“Plan Year” means the Plan’s accounting year of twelve (12) months commencing on
January 1 of each year and ending the following December 31.

1.64

“Qualified Non-Elective Contribution” means any Employer contributions made
pursuant to Section 4.7(b) and Section 4.9(f). Such contributions shall be
considered an Elective Contribution for the purposes of the Plan and may be used
to satisfy the “Actual Deferral Percentage” tests or the “Actual Contribution
Percentage” tests.

1.65

“Readily tradable on an established securities market” shall mean, for purposes
of this Plan, with respect to Employer Stock or other securities, that such
securities are readily tradable on an established securities market within the
meaning of Treasury Regulation Section 1.401(a)(35)-1(f)(5).  Employer Stock or
other securities shall be considered readily tradable on an established
securities market if such securities are traded on a national securities
exchange that is registered under Section 6 of the Securities Exchange Act of
1934.  Securities shall also be considered to be readily tradable on an
established securities market if the security is traded on a foreign national
securities exchange that is officially recognized, sanctioned, or supervised by
a governmental authority and where the security is deemed by the U.S. Securities
and Exchange Commission (“SEC”) as having a ready market under SEC Rule 15c3-1.

1.66

“Regulation” means the Income Tax Regulations as promulgated by the Secretary of
the Treasury or a delegate of the Secretary of the Treasury, and as amended from
time to time.

1.67

“Retired Participant” means a person who has been a Participant, but who has
become entitled to retirement benefits under the Plan.

1/15/2013

16

--------------------------------------------------------------------------------

1.68

“Retirement Date” means the date as of which a Participant retires for reasons
other than Total and Permanent Disability, whether such retirement occurs on a
Participant’s Normal Retirement Date or Late Retirement Date (see Section 7.1).

1.69

"Roth Elective Deferral Account" means the separate subaccount established and
maintained by the Plan Administrator for each Participant with respect to the
Participant's total interest in the Plan and Trust resulting from Roth
Contributions, including gains and losses attributable to those amounts. Amounts
in the Roth Elective Deferral Account are nonforfeitable when made and are
subject to the distribution restrictions of Section 4.2(c).

1.70

"Roth Contributions" means, effective January 1, 2007, a Participant's Elective
Deferrals that are includible in the Participant's gross income at the time
deferred and have been irrevocably designated as Roth Contributions by the
Participant in his or her deferral election.

1.71

“Terminated Participant” means a person who has been a Participant, but whose
employment has been terminated other than by death, Total and Permanent
Disability or retirement.

1.72

“Top Heavy Plan” means a plan described in Article IX.

1.73

“Top Heavy Plan Year” means a Plan Year during which the Plan is a Top Heavy
Plan.

1.74

“Total and Permanent Disability” means a physical or mental condition, certified
by a physician selected by the Employer, in which a person is unable to engage
in any substantial gainful activity due to physical or mental impairment. The
physician must certify that the condition:

(a)has lasted (or is expected to last) at least 12 consecutive months; or

(b)is expected to result in death.

1.75

“Trust” means the trust or trusts established between the Employer and the
Trustee in connection with the Plan.

1.76

“Trustee” means the person or entity named as trustee herein or in any separate
trust forming a part of this Plan, and any successors.

1.77

“Trust Fund” means the assets of the Plan and Trust as the same shall exist from
time to time.

1.78

“Valuation Date” means the Anniversary Date and may include any other date or
dates deemed necessary or appropriate by the Administrator for the valuation of
the Participants’ accounts during the Plan Year, which may include any day that
the Trustee, any transfer agent appointed by the Trustee or the Employer or any
stock exchange used by such agent, are open for business.

1/15/2013

17

--------------------------------------------------------------------------------

1.79

“Vested” means the nonforfeitable portion of any account maintained on behalf of
a Participant.

1.80

“Voluntary Contribution Account” means the account established and maintained by
the Administrator for each Participant with respect to the Participant’s total
interest in the Plan resulting from the Participant’s after-tax voluntary
Employee contributions made pursuant to Section 4.13.




1/15/2013

18

--------------------------------------------------------------------------------

ARTICLE II

ADMINISTRATION

 

2.1POWERS AND RESPONSIBILITIES OF THE EMPLOYER

(a)

In addition to the general powers and responsibilities otherwise provided for in
this Plan, the Employer shall be empowered to appoint and remove the Trustee and
the Administrator from time to time as it deems necessary for the proper
administration of the Plan to ensure that the Plan is being operated for the
exclusive benefit of the Participants and their Beneficiaries in accordance with
the terms of the Plan, the Code, and the Act. The Employer may appoint counsel,
specialists, advisers, agents (including any nonfiduciary agent) and other
persons as the Employer deems necessary or desirable in connection with the
exercise of its fiduciary duties under this Plan. The Employer may compensate
such agents or advisers from the assets of the Plan as fiduciary expenses (but
not including any business (settlor) expenses of the Employer), to the extent
not paid by the Employer.

(b)

The Employer may, by written agreement or designation, appoint at its option an
Investment Manager (qualified under the Investment Company Act of 1940 as
amended), investment adviser, or other agent to provide direction to the Trustee
with respect to any or all of the Plan assets. Such appointment shall be given
by the Employer in writing in a form acceptable to the Trustee and shall
specifically identify the Plan assets with respect to which the Investment
Manager or other agent shall have authority to direct the investment.

(c)

The Employer shall establish a “funding policy and method,” i.e., it shall
determine whether the Plan has a short run need for liquidity (e.g., to pay
benefits) or whether liquidity is a long run goal and investment growth (and
stability of same) is a more current need, or shall appoint a qualified person
to do so. The Employer or its delegate shall communicate such needs and goals to
the Trustee, who shall coordinate such Plan needs with its investment policy.
The communication of such a “funding policy and method” shall not, however,
constitute a directive to the Trustee as to the investment of the Trust Funds.
Such “funding policy and method” shall be consistent with the objectives of this
Plan and with the requirements of Title I of the Act.

(d)

The benefit plan committee of the Employer shall periodically review the
performance of any Fiduciary or other person to whom duties have been delegated
or allocated by it under the provisions of this Plan or pursuant to procedures
established hereunder. This requirement may be satisfied by formal periodic
review by the Employer or by a qualified person specifically designated by the
Employer, through day-to-day conduct and evaluation, or through other
appropriate ways.

(e)

The Employer shall furnish Fiduciaries and Participants with notices and proxy
statements or information statements when voting rights must be exercised
pursuant to Section 5.3 of the Plan.

1/15/2013

19

--------------------------------------------------------------------------------

2.2DESIGNATION OF ADMINISTRATIVE AUTHORITY

The Employer shall appoint one or more Administrators. Any person, including,
but not limited to, the Employees of the Employer, shall be eligible to serve as
an Administrator. Any person so appointed shall signify acceptance by filing
written acceptance with the Employer. An Administrator may resign by delivering
a written resignation to the Employer or be removed by the Employer by delivery
of written notice of removal, to take effect at a date specified therein, or
upon delivery to the Administrator if no date is specified.

The Employer, upon the resignation or removal of an Administrator, shall
promptly designate a successor to this position. If the Employer does not
appoint an Administrator, the Employer will function as the Administrator.

2.3ALLOCATION AND DELEGATION OF RESPONSIBILITIES

If more than one person is appointed as Administrator, the responsibilities of
each Administrator may be specified by the Employer and accepted in writing by
each Administrator. In the event that no such delegation is made by the
Employer, the Administrators may allocate the responsibilities among themselves,
in which event the Administrators shall notify the Employer and the Trustee in
writing of such action and specify the responsibilities of each Administrator.
The Trustee thereafter shall accept and rely upon any documents executed by the
appropriate Administrator until such time as the Employer or the Administrators
file with the Trustee a written revocation of such designation.

2.4POWERS AND DUTIES OF THE ADMINISTRATOR

The primary responsibility of the Administrator is to administer the Plan for
the exclusive benefit of the Participants and their Beneficiaries, subject to
the specific terms of the Plan. The Administrator shall administer the Plan in
accordance with its terms and shall have the power and discretion to construe
the terms of the Plan and to determine all questions arising in connection with
the administration, interpretation, and application of the Plan. Any such
determination by the Administrator shall be conclusive and binding upon all
persons. The Administrator may establish procedures, correct any defect, supply
any information, or reconcile any inconsistency in such manner and to such
extent as shall be deemed necessary or advisable to carry out the purpose of the
Plan; provided, however, that any procedure, discretionary act, interpretation
or construction shall be done in a nondiscriminatory manner based upon uniform
principles consistently applied and shall be consistent with the intent that the
Plan shall continue to be deemed a qualified plan under the terms of Code
Section 401(a) and that the ESOP component shall continue to be deemed an ESOP
as defined by Code Section 4975(e)(7), and shall comply with the terms of the
Act and all regulations issued pursuant thereto. The Administrator shall have
all powers necessary or appropriate to accomplish the Administrator’s duties
under the Plan.

The Administrator shall be charged with the duties of the general administration
of the Plan as set forth under the terms of the Plan, including, but not limited
to, the following:

(a)

the discretion to determine all questions relating to the eligibility of
Employees to participate or remain a Participant hereunder and to receive
benefits under the Plan;

1/15/2013

20

--------------------------------------------------------------------------------

(b)

to compute, certify, and direct the Trustee with respect to the amount and the
kind of benefits to which any Participant shall be entitled hereunder;

(c)

to authorize and direct the Trustee with respect to all discretionary or
otherwise directed disbursements from the Trust;

(d)

to maintain all necessary records for the administration of the Plan;

(e)

to interpret the provisions of the Plan and to make and publish such rules for
regulation of the Plan as are consistent with the terms hereof

(f)

to determine the size and type of any Contract to be purchased from any insurer,
and to designate the insurer from which such Contract shall be purchased;

(g)

to compute and certify to the Employer and to the Trustee from time to time the
sums of money necessary or desirable to be contributed to the Plan;

(h)

to consult with the Employer and the Trustee regarding the short and long-term
liquidity needs of the Plan in order that the Trustee can exercise any
investment discretion in a manner designed to accomplish specific objectives;

(i)

to prepare and implement a procedure to notify Eligible Employees that they may
elect to have a portion of their Compensation deferred or paid to them in cash;

(j)

to act as the named Fiduciary responsible for communications with Participants
as needed to maintain Plan compliance with Act Section 404(c), including, but
not limited to, the receipt and transmitting of Participant’s directions as to
the investment of their account(s) under the Plan and the formulation of
policies, rules, and procedures pursuant to which Participants may give
investment instructions with respect to the investment of their accounts;

(k)

to establish and communicate to Participants a procedure, which includes at
least three (3) Designated Investment Alternatives pursuant to Regulations, for
allowing each Participant to direct the Trustee as to the investment of such
Participant's Company Stock Account pursuant to Sections 4.14 and 5.8;

(l)

to determine the validity of, and take appropriate action with respect to, any
qualified domestic relations order received by it; and

(m)

to assist any Participant regarding the Participant’s rights, benefits, or
elections available under the Plan.

2.5RECORDS AND REPORTS

The Administrator shall keep a record of all actions taken and shall keep all
other books of account, records, policies, and other data that may be necessary
for proper administration of the Plan and shall be responsible for supplying all
information and reports to the Internal Revenue Service, Department of Labor,
Participants, Beneficiaries and others as required by law.

1/15/2013

21

--------------------------------------------------------------------------------

2.6APPOINTMENT OF ADVISERS

The Administrator, or the Trustee with the consent of the Administrator, may
appoint counsel, specialists, advisers, agents (including nonfiduciary agents)
and other persons as the Administrator or the Trustee deems necessary or
desirable in connection with the administration of this Plan, including but not
limited to agents and advisers to assist with the administration and management
of the Plan, and thereby to provide, among such other duties as the
Administrator may appoint, assistance with maintaining Plan records and the
providing of investment information to the Plan’s investment fiduciaries and to
Plan Participants.

2.7INFORMATION FROM EMPLOYER

The Employer shall supply full and timely information to the Administrator on
all pertinent facts as the Administrator may require in order to perform its
function hereunder and the Administrator shall advise the Trustee of such of the
foregoing facts as may be pertinent to the Trustee’s duties under the Plan. The
Administrator may rely upon such information as is supplied by the Employer and
shall have no duty or responsibility to verify such information.

2.8PAYMENT OF EXPENSES

All expenses of administration may be paid out of the Trust Fund unless paid by
the Employer. Such expenses shall include any expenses incident to the
functioning of the Administrator, or any person or persons retained or appointed
by any named Fiduciary incident to the exercise of their duties under the Plan,
including, but not limited to, fees of accountants, counsel, Investment
Managers, agents (including nonfiduciary agents) appointed for the purpose of
assisting the Administrator or the Trustee in carrying out the instructions of
Participants as to the directed investment of their accounts and other
specialists and their agents, the costs of any bonds required pursuant to Act
Section 412, and other costs of administering the Plan. Until paid, the expenses
shall constitute a liability of the Trust Fund.

The Administrator may, with the consent of the Employer, adopt such policy on
the allocation of administrative expenses to Participants’ Accounts as the
Administrator determines to be necessary and appropriate.

2.9MAJORITY ACTIONS

Except where there has been an allocation and delegation of administrative
authority pursuant to Section 2.3, if there is more than one Administrator, then
they shall act by a majority of their number, but may authorize one or more of
them to sign all papers on their behalf.

2.10CLAIMS PROCEDURE

Claims for benefits under the Plan may be filed in writing with the
Administrator. Written or electronic notice of the disposition of a claim shall
be furnished to the claimant within ninety (90) days (45 days if the claim
involves disability benefits) after the application is filed, or such period as
is required by applicable law or Department of Labor regulation. In the event
the claim is denied, the reasons for the denial shall be specifically set forth
in the notice in language calculated to be understood by the claimant, pertinent
provisions of the Plan shall be cited, and, where

1/15/2013

22

--------------------------------------------------------------------------------

appropriate, an explanation as to how the claimant can perfect the claim will be
provided. In addition, the claimant shall be furnished with an explanation of
the Plan’s claims review procedure.

2.11CLAIMS REVIEW PROCEDURE

Any Employee, former Employee, or Beneficiary of either, who has been denied a
benefit by a decision of the Administrator pursuant to Section 2.10 shall be
entitled to request the Administrator to give further consideration to a claim
by filing with the Administrator a written request for a hearing. Such request,
together with a written statement of the reasons why the claimant believes the
claim should be allowed, shall be filed with the Administrator no later than
sixty (60) days (45 days if the claim involves disability benefits) after
receipt of the written or electronic notification provided for in Section 2.10.
The Administrator shall then conduct a hearing within the next sixty (60) days
(45 days if the claim involves disability benefits), at which the claimant may
be represented by an attorney or any other representative of such claimant’s
choosing and expense and at which the claimant shall have an opportunity to
submit written and oral evidence and arguments in support of the claim. At the
hearing (or prior thereto upon five (5) business days written notice to the
Administrator) the claimant or the claimant’s representative shall have an
opportunity to review all documents in the possession of the Administrator which
are pertinent to the claim at issue and its disallowance. Either the claimant or
the Administrator may cause a court reporter to attend the hearing and record
the proceedings. In such event, a complete written transcript of the proceedings
shall be furnished to both parties by the court reporter. The full expense of
any such court reporter and such transcripts shall be borne by the party causing
the court reporter to attend the hearing. A final decision as to the allowance
of the claim shall be made by the Administrator within sixty (60) days (45 days
if the claim involves disability benefits) of receipt of the appeal (unless
there has been an extension of sixty (60) days due to special circumstances,
provided the delay and the special circumstances occasioning it are communicated
to the claimant within the sixty (60) day period) (45 days if the claim involves
disability benefits). Such communication shall be written in a manner calculated
to be understood by the claimant and shall include specific reasons for the
decision and specific references to the pertinent Plan provisions on which the
decision is based.




1/15/2013

23

--------------------------------------------------------------------------------

ARTICLE III

ELIGIBILITY

 

3.1CONDITIONS OF ELIGIBILITY

Any Eligible Employee who has completed a three (3) month Period of Service (or,
prior to January 1, 2008, a six (6) month Period of Service) and has attained
age 18 shall be eligible to participate hereunder as of the date such Employee
has satisfied such requirements. However, any Employee who was a Participant in
the Plan prior to the effective date of this amendment and restatement shall
continue to participate in the Plan.

3.2EFFECTIVE DATE OF PARTICIPATION

An Eligible Employee shall become a Participant effective as of the first day of
the Plan Year quarter coinciding with or next following the date such Employee
met the eligibility requirements of Section 3.1, provided said Employee was
still employed as of such date (or if not employed on such date, as of the date
of rehire if a 1-Year Break in Service has not occurred or, if later, the date
that the Employee would have otherwise entered the Plan had the Employee not
terminated employment).

If an Employee, who has satisfied the Plan’s eligibility requirements and would
otherwise have become a Participant, shall go from a classification of a
noneligible Employee to an Eligible Employee, such Employee shall become a
Participant on the date such Employee becomes an Eligible Employee or, if later,
the date that the Employee would have otherwise entered the Plan had the
Employee always been an Eligible Employee.

If an Employee, who has satisfied the Plan’s eligibility requirements and would
otherwise become a Participant, shall go from a classification of an Eligible
Employee to a noneligible class of Employees, such Employee shall become a
Participant in the Plan on the date such Employee again becomes an Eligible
Employee, or, if later, the date that the Employee would have otherwise entered
the Plan had the Employee always been an Eligible Employee.

However, if such Employee incurs a 1-Year Break in Service, eligibility will be
determined under the Break in Service rules set forth in Section 3.7.

Any HCT Employee who had already met the eligibility requirements of Section 3.1
as of December 31, 2011 shall become a Participant effective as of January 1,
2012.

3.3DETERMINATION OF ELIGIBILITY

The Administrator shall determine the eligibility of each Employee for
participation in the Plan based upon information furnished by the Employer. Such
determination shall be conclusive and binding upon all persons, as long as the
same is made pursuant to the Plan and the Act. Such determination shall be
subject to review pursuant to Section 2.11.

1/15/2013

24

--------------------------------------------------------------------------------

3.4TERMINATION OF ELIGIBILITY

In the event a Participant shall go from a classification of an Eligible
Employee to an ineligible Employee, such Former Participant shall continue to
vest in the Plan for each Period of Service completed while a noneligible
Employee, until such time as the Participant’s Account and Participant’s ESOP
Account are forfeited or distributed pursuant to the terms of the Plan.
Additionally, the Former Participant’s interest in the Plan shall continue to
share in the earnings of the Trust Fund.

3.5OMISSION OF ELIGIBLE EMPLOYEE

If, in any Plan Year, any Employee who should be included as a Participant in
the Plan is erroneously omitted and discovery of such omission is not made until
after a contribution by the Employer for the year has been made and allocated,
then the Employer shall make a subsequent contribution, if necessary after the
application of Section 4.5(c) and 4.5(d), so that the omitted Employee receives
a total amount which the Employee would have received (including both Employer
contributions and earnings thereon) had the Employee not been omitted. Such
contribution shall be made regardless of whether it is deductible in whole or in
part in any taxable year under applicable provisions of the Code.

3.6INCLUSION OF INELIGIBLE EMPLOYEE

If, in any Plan Year, any person who should not have been included as a
Participant in the Plan is erroneously included and discovery of such inclusion
is not made until after a contribution for the year has been made and allocated,
the Employer shall be entitled to recover the contribution made with respect to
the ineligible person provided the error is discovered within twelve (12) months
of the date on which it was made. Otherwise, the amount contributed with respect
to the ineligible person shall constitute a Forfeiture for the Plan Year in
which the discovery is made. Notwithstanding the foregoing, any Deferred
Compensation made by an ineligible person shall be distributed to the person
(along with any earnings attributable to such Deferred Compensation).

3.7REHIRED EMPLOYEES AND BREAKS IN SERVICE

(a)

If any Participant becomes a Former Participant due to severance from employment
with the Employer and is reemployed by the Employer before a 1-Year Break in
Service occurs, the Former Participant shall become a Participant as of the
reemployment date.

(b)

If any Participant becomes a Former Participant due to severance from employment
with the Employer and is reemployed after a 1-Year Break in Service has
occurred, Periods of Service shall include Periods of Service prior to the
1-Year Break in Service subject to the following rules:

 

(1)

In the case of a Former Participant who under the Plan does not have a
nonforfeitable right to any interest in the Plan resulting from Employer
contributions, Periods of Service before a period of 1 -Year Break in Service
will not be taken into account if the number of consecutive 1-Year Breaks in
Service equal or exceed the greater of (A) five (5) or (B) the aggregate number
of pre-break

1/15/2013

25

--------------------------------------------------------------------------------

 

Periods of Service. Such aggregate number of Periods of Service will not include
any Periods of Service disregarded under the preceding sentence by reason of
prior 1-Year Breaks in Service.

 

(2)

A Former Participant shall participate in the Plan as of the date of
reemployment.

(c)

After a Former Participant who has severed employment with the Employer incurs
five (5) consecutive 1-Year Breaks in Service, the Vested portion of said Former
Participant’s Account and Participant’s ESOP Account attributable to pre-break
service shall not be increased as a result of post-break service. In such case,
separate accounts will be maintained as follows:

 

(1)

one account for nonforfeitable benefits attributable to pre-break service; and

 

(2)

one account representing the Participant’s Employer derived account balance in
the Plan attributable to post-break service.

(d)

If any Participant becomes a Former Participant due to severance of employment
with the Employer and is reemployed by the Employer before five (5) consecutive
1-Year Breaks in Service, and such Former Participant had received a
distribution of the entire Vested interest prior to reemployment, then the
forfeited account shall be reinstated only if the Former Participant repays the
full amount which had been distributed. Such repayment must be made before the
earlier of five (5) years after the first date on which the Participant is
subsequently reemployed by the Employer or the close of the first period of five
(5) consecutive 1-Year Breaks in Service commencing after the distribution. If a
distribution occurs for any reason other than a severance of employment, the
time for repayment may not end earlier than five (5) years after the date of
distribution. In the event the Former Participant does repay the full amount
distributed, the undistributed forfeited portion of the Participant’s Account
and Participant’s ESOP Account must be restored in full but may not be
reinvested in Employer Stock, unadjusted by any gains or losses occurring
subsequent to the Valuation Date preceding the distribution. The source for such
reinstatement may be Forfeitures occurring during the Plan Year. If such source
is insufficient, then the Employer will contribute an amount which is sufficient
to restore any such forfeited Accounts, provided, however, that if a
discretionary contribution is made for such year pursuant to Section 4.1(e),
such contribution shall first be applied to restore any such Accounts and the
remainder shall be allocated in accordance with Section 4.5.




1/15/2013

26

--------------------------------------------------------------------------------

ARTICLE IV
CONTRIBUTION AND ALLOCATION



4.1FORMULA FOR DETERMINING EMPLOYER CONTRIBUTION

For each Plan Year, the Employer shall contribute to the Plan:

(a)

The amount of the total salary reduction elections of all Participants made
pursuant to Section 4.2(a), which amount shall be deemed an Employer Elective
Contribution.

(b)

On behalf of each Participant who is eligible to share in matching contributions
for the Plan Year as specified in Section 4.5(b), a matching contribution equal
to 100% of each such Participant’s Deferred Compensation, which amount shall be
deemed an Employer Non-Elective Contribution.  Such matching contribution shall
be made in cash.

Except, however, in applying the matching percentage specified above, only
salary reductions up to the following percentage of payroll period Compensation,
based on the Participant’s whole year Periods of Service, shall be considered.

Periods of Service

% of Compensation

 

 

Less than 3 years

3%

At least 3 years but less than 5 years

4%

At least 5 years but less than 7 years

5%

7 or more years

6%

 

(c)

In addition to the above matching contributions, the Employer may contribute to
the Plan, on behalf of each Participant who is eligible to share in matching
contributions for the Plan Year as specified in Section 4.5(b), a discretionary
matching contribution equal to a uniform percentage of each such Participant’s
Deferred Compensation, the exact percentage, if any, to be determined each year
by the Employer, which amount, if any, shall be deemed an Employer Non-Elective
Contribution.  Such discretionary matching contribution may be made in Employer
Stock or cash, as determined by the Board.

(d)

To the extent Qualified Non-Elective Contributions are determined to be
desirable pursuant to Section 4.6 below, the Employer may make Qualified
Non-Elective Contributions on behalf of each Non-Highly Compensated Participant
equal to a uniform percentage of each such Non-Highly Compensated Participant’s
Compensation for the Plan Year.

(e)

In addition, the Employer in its sole discretion may contribute to the Plan on
behalf of each Participant a discretionary profit-sharing contribution.  The
exact amount, if any, of such discretionary profit-sharing contribution shall be
determined each year by the Employer and such amount, if any, shall be deemed an
Employer Non-Elective Contribution.  Such discretionary profit-sharing
contribution may be made in Employer

1/15/2013

27

--------------------------------------------------------------------------------

Stock or cash, as determined by the Board, and will be allocated to each
Participant in accordance with the following formula:  (Participant
Compensation/Total Participant Compensation) x profit-sharing contribution.

(f)

The funding of the ESOP component of the Plan shall be the responsibility of the
Board.

(g)

To the extent necessary, the Employer shall also contribute to the Plan the
amount necessary to provide the top heavy minimum contribution required by
Section 9.4 of the Plan. All contributions by the Employer shall be made in cash
or in such property as is acceptable to the Trustee.

(h)

An HCT Employee shall not be considered a Participant eligible for matching
contributions pursuant to Section 4.1(b) and Section 4.1(c) or for discretionary
employer profit sharing contributions pursuant to Section 4.1(e).

4.2PARTICIPANT’S SALARY REDUCTION ELECTION

(a)

Each Participant may elect to defer from 1% to 100% of Compensation which would
have been received in the Plan Year, but for the deferral election. A deferral
election (or modification of an earlier election) may not be made with respect
to Compensation which is currently available on or before the date the
Participant executed such election. For purposes of this Section, Compensation
shall be determined on an annual basis prior to any reductions made pursuant to
Code Sections 125, 132(f)(4) (for Plan Years beginning after December 31, 2000),
402(e)(3), 402(h)(l)(B), 403(b) or 457(b), and Employee contributions described
in Code Section 414(h)(2) that are treated as Employer contributions.

The amount by which Compensation is reduced shall be that Participant’s Deferred
Compensation and be treated as an Employer Elective Contribution and allocated
to that Participant’s Elective Account.

Effective for Plan Years beginning on or after January 1, 2007, a Participant
may elect to have all or a portion of the Participant's Elective Deferrals to be
considered Roth Contributions pursuant to Section 4.17 below when contributed to
the Plan.

Notwithstanding the above, each Catch‑Up Eligible Participant shall be eligible
to make Catch‑Up Contributions during the Plan Year in accordance with, and
subject to the limitations of, Code Section 414(v) and Section 4.3 below.

(b)

The balance in each Participant’s Elective Account shall be fully Vested at all
times and, except as otherwise provided herein, shall not be subject to
Forfeiture for any reason.

(c)

Notwithstanding anything in the Plan to the contrary, amounts held in the
Participant’s Elective Account may not be distributable (including any offset of
loans) earlier than:

1/15/2013

28

--------------------------------------------------------------------------------

 

(1)

the Participant’s severance from employment with the Employer;

 

(2)

the Participant’s Total and Permanent Disability, or death;

 

(3)

the Participant’s attainment of age 59 1/2;

 

(4)

the termination of the Plan without the existence at the time of Plan
termination of an alternative defined contribution plan or the establishment of
a successor defined contribution plan by the Employer or an Affiliated Employer
within the period ending twelve months after distribution of all assets from the
Plan maintained by the Employer. For this purpose, a defined contribution plan
is not treated as a successor defined contribution plan if the plan is an
employee stock ownership plan (as defined in Code Section 4975(e)(7) or 409), a
simplified employee pension plan (as defined in Code Section 408(k)), or a
simple individual retirement account plan (as defined in Code Section
408(p)).  Furthermore, if at all times during the 24-month period beginning 12
months before the date of the Plan's termination, fewer than 2% of the
Participants in the Plan as of the date of Plan termination are eligible under
the other defined contribution plan, then the other defined contribution plan is
not an alternative defined contribution plan;

 

(5)

the date of disposition by the Employer to an entity that is not an Affiliated
Employer of substantially all of the assets (within the meaning of Code Section
409(d)(2)) used in a trade or business of such corporation if such corporation
continues to maintain this Plan after the disposition with respect to a
Participant who continues employment with the corporation acquiring such assets;

 

(6)

the date of disposition by the Employer or an Affiliated Employer who maintains
the Plan of its interest in a subsidiary (within the meaning of Code Section
409(d)(3)) to an entity which is not an Affiliated Employer but only with
respect to a Participant who continues employment with such subsidiary; or

 

(7)

the proven financial hardship of a Participant, subject to the limitations of
Section 7.11.

(d)

For each Plan Year, a Participant’s Elective Deferrals made under this Plan and
all other plans, contracts or arrangements of the Employer maintaining this Plan
shall not exceed, during any taxable year of the Participant, the limitation
imposed by Code Section 402(g), as in effect at the beginning of such taxable
year, except to the extent permitted under Code Section 414(v) and Section 4.3
below, if applicable. If such dollar limitation is exceeded, a Participant will
be deemed to have notified the Administrator of such excess amount which shall
be distributed in a manner consistent with Section 4.2(f). The dollar limitation
shall be adjusted annually pursuant to the method provided in Code Section
415(d) in accordance with Regulations.

(e)

In the event a Participant has received a hardship distribution from the
Participant’s Elective Account pursuant to Section 7.11(b) or pursuant to
Treasury Regulation 1.401(k)-1(d)(2)(iv)(B) from any other plan maintained by
the Employer, then such Participant shall not be permitted to elect to have
Elective Deferrals contributed to the

1/15/2013

29

--------------------------------------------------------------------------------

Plan for a period of six (6) months following the receipt of the
distribution.  Effective prior to January 1, 2002, the period during which the
Participant shall not be permitted to have Deferred Compensation contributed to
this Plan was limited to twelve (12) months following the receipt of the
distribution.  Furthermore, for taxable years beginning prior to January 1,
2002, the dollar limitation under Code Section 402(g) shall be reduced, with
respect to the Participant’s taxable year following the taxable year in which
the hardship distribution was made, by the amount of such Participant’s Deferred
Compensation, if any, pursuant to this Plan (and any other plan maintained by
the Employer) for the taxable year of the hardship distribution.

(f)

If a Participant’s Elective Deferrals under this Plan together with any other
elective deferrals (as defined in Regulation 1.402(g)-1 (b) and
1.414(v)-1(g)(2)) under another qualified cash or deferred arrangement (as
described in Code Section 401(k)), a simplified employee pension (as described
in Code Section 408(k)(6)), a simple individual retirement account plan (as
described in Code Section 408(p)), a salary reduction arrangement (within the
meaning of Code Section 312l(a)(5)(D)), a deferred compensation plan under Code
Section 457(b), or a trust described in Code Section 501(c)(18) cumulatively
exceed the limitation imposed by Code Section 402(g) (as adjusted annually in
accordance with the method provided in Code Section 415(d) pursuant to
Regulations) for such Participant’s taxable year, the Participant may, not later
than March 1 following the close of the Participant’s taxable year, notify the
Administrator in writing of such excess and request that the Participant’s
Elective Deferrals under this Plan be reduced by an amount specified by the
Participant. In such event, the Administrator shall recharacterize the amount
specified by the Participant as a Catch-up Contribution pursuant to Section 4.3
below, or, to the extent Catch-up Contributions are not available to the
Participant, may direct the Trustee to distribute such excess amount (and any
Income allocable to such excess amount) to the Participant not later than the
first April 15th following the close of the Participant’s taxable year. Any
distribution of less than the entire amount of Excess Elective Deferrals and
Income shall be treated as a pro rata distribution of Excess Elective Deferrals
and Income. The amount distributed shall not exceed the Participant’s Elective
Deferrals under the Plan for the taxable year (and any Income allocable to such
excess amount). Any distribution on or before the last day of the Participant’s
taxable year must satisfy each of the following conditions:

 

(1)

the distribution must be made after the date on which the Plan received the
Excess Elective Deferrals;

 

(2)

the Participant shall designate the distribution as Excess Elective Deferrals;
and

 

(3)

the Plan must designate the distribution as a distribution of Excess Elective
Deferrals.

Any distribution made pursuant to this Section 4.2(f) shall be made first from
unmatched Elective Deferrals and, thereafter, from Elective Deferrals which are
matched. Matching contributions which relate to such Elective Deferrals shall be
forfeited.

1/15/2013

30

--------------------------------------------------------------------------------

Notwithstanding the above, for any Plan Years in which a Participant may elect
both Roth Contributions and pre-tax Elective Deferrals, the Plan Administrator
may operationally implement an ordering rule procedure for the distribution of
Excess Elective Deferrals. Matching contributions that relate to Excess Elective
Deferrals (regardless of whether such Excess Elective Deferrals are pre-tax
Elective Deferrals or Roth Contributions) shall be treated as a Forfeiture.

 

(g)

Notwithstanding Section 4.2(f) above, a Participant’s Excess Elective Defeerrals
shall be reduced, but not below zero, by any distribution of Excess
Contributions pursuant to Section 4.7(a) for the Plan Year beginning with or
within the taxable year of the Participant.

(h)

At Normal Retirement Date, or such other date when the Participant shall be
entitled to receive benefits, the fair market value of the Participant’s
Elective Account shall be used to provide additional benefits to the Participant
or the Participant’s Beneficiary.

(i)

Employer Elective Contributions made pursuant to this Section may be segregated
into a separate account for each Participant in a federally insured savings
account, certificate of deposit in a bank or savings and loan association, money
market certificate, or other short-term debt security acceptable to the Trustee
until such time as the allocations pursuant to Section 4.5 have been made.

(j)

The Employer and the Administrator shall implement the salary reduction
elections provided for herein in accordance with the following:

 

(1)

A Participant must make an initial salary deferral election, or an election to
receive cash in lieu of a salary deferral if the Participant is subject to the
automatic deferral election feature under Section 4.2(k) below, within a
reasonable time, not to exceed thirty (30) days, after entering the Plan
pursuant to Section 3.2. If the Participant fails to make an initial salary
deferral election within such time, then such Participant may thereafter make an
election in accordance with the rules governing modifications. The Participant
shall make such an election by entering into a written salary reduction
agreement with the Employer and filing such agreement with the Administrator.
Such election shall initially be effective beginning with the pay period
following the acceptance of the salary reduction agreement by the Administrator,
shall not have retroactive effect and shall remain in force until revoked.

 

(2)

A Participant may modify a prior election at any time during the Plan Year and
concurrently make a new election by filing a written notice with the
Administrator within a reasonable time before the pay period for which such
modification is to be effective. Any modification shall not have retroactive
effect and shall remain in force until revoked.

 

(3)

A Participant may elect to prospectively revoke the Participant’s salary
reduction agreement in its entirety at any time during the Plan Year by
providing the Administrator with thirty (30) days written notice of such
revocation (or upon such shorter notice period as may be acceptable to the
Administrator). Such revocation shall become effective as of the beginning of
the first pay period

1/15/2013

31

--------------------------------------------------------------------------------

 

coincident with or next following the expiration of the notice period.
Furthermore, the termination of the Participant’s employment, or the cessation
of participation for any reason, shall be deemed to revoke any salary reduction
agreement then in effect, effective immediately following the close of the pay
period within which such termination or cessation occurs.

(k)

Automatic Enrollment by Negative Election.  Notwithstanding anything to the
contrary in this Plan, effective for Plan Years beginning on and after January
1, 2007, the Employer shall apply the automatic enrollment provisions of this
subsection 4.2(k) to each of the Eligible Employees described in Subsection
4.2(k)(1) of this Plan.  Under such procedures for automatic enrollment by
negative election as the Administrator may adopt, the Employer shall
automatically enroll each Eligible Employee described in subsection (k)(1) in
the Plan, and each such Eligible Employee shall be deemed to have made a Salary
Reduction Agreement to reduce his or her Compensation by the amount specified in
subsection 4.2(k)(2) below, unless the Eligible Employee has filed a contrary
election under Section 4.2(k)(3).  Amounts contributed to the Plan under such a
deemed election shall be treated as Elective Contributions for all purposes
under the Plan.  

 

(1)

Covered Eligible Employees.  The negative election provisions of this subsection
4.2(k) shall apply to:

 

(A)

each Eligible Employee who first becomes eligible to participate in the Plan
on  or after January 1, 2007,

 

 

 

(B)

each other Eligible Employee who has not elected to make Elective Contributions
to this Plan, and

 

 

 

(C)

each other Eligible Employee who is deferring less than 3.0 percent of his or
her Compensation.

 

 

(2)Contributions under Negative Elections.  Unless an Eligible Employee
described in Subsection 4.2(k)(1) files a contrary election under Subsection
4.2(k)(3) below, the Eligible Employee shall be deemed to have elected to reduce
his or her Compensation for each pay period by the following percentage of
payroll period Compensation, based on the Eligible Employee’s whole year Periods
of Service:

 

 

Periods of Service% of Compensation

 

Less than 3 years3%

At least 3 years, but less than 5 years4%

At least 5 years, but less than 7 years5%

7 or more years6%

 

(3)Contrary election.  An Eligible Employee may at any time elect not to defer
any Compensation or to defer an amount which is less than or more than the
negative election amount specified in subsection 4.2(k)(2) (“contrary
election”).  An Eligible Employee’s contrary election generally is effective as
of

1/15/2013

32

--------------------------------------------------------------------------------

the first payroll period which follows delivery of the Eligible Employee’s
contrary election to the Administrator.  However, an Eligible Employee may make
a contrary election which is effective:  (1) for the first payroll period in
which he/she becomes a Participant if the Eligible Employee makes a contrary
election within a reasonable period following the Participant’s entry date and
before the Compensation to which the election applies becomes currently
available; or (2) for the first payroll period following January 1, 2007, if the
Eligible Employee makes a contrary election not later than December 31,
2006.  An Eligible Employee’s contrary election continues in effect until the
Eligible Employee subsequently changes his/her Salary Reduction Agreement.

(4)Negative election notice.  The Administrator must provide a notice to each
Eligible Employee which explains the effect of the negative election and an
Eligible Employee’s right to make a contrary election, including the procedure
and timing applicable to the contrary election.  The Administrator must provide
the notice to an Eligible Employee a reasonable period prior to that Eligible
Employee’s commencement of participation in the Plan subject to the negative
election.  The Administrator also must notify annually those Eligible Employees
then subject to the negative election of the existing negative election deferral
percentage and the Eligible Employee’s right to make a contrary election,
including the procedure and timing applicable to the contrary election.

 

(5)

Default investment.  In the event an Eligible Employee has Elective
Contributions withheld pursuant to this subsection 4.2(k) and has not submitted
any investment directive, any cash received as Elective Contributions on his or
her behalf shall be invested in the default Directed Investment Option, as
provided for in Section 4.14.

4.3CATCH-UP CONTRIBUTIONS

This Section 4.3 shall apply to catch-up contributions made on and after January
1, 2002.  All Employees who are eligible to make salary reductions under this
Plan and who have attained age 50 before the close of the Plan Year shall be
eligible to make catch-up contributions in accordance with, and subject to the
limitations of, Code Section 414(v). Such catch-up contributions shall not be
taken into account for purposes of the provisions of the Plan implementing the
required limitations of Code Sections 402(g) and 415. The Plan shall not be
treated as failing to satisfy the provisions of the Plan implementing the
requirements of Code Section 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416,
as applicable, by reason of the making of such catch-up
contributions.  Notwithstanding any other provision of the Plan, effective
January 6, 2004, a Participant may elect to make catch-up contributions pursuant
to this Section 4.3 as a percentage of compensation or as a stated amount of
compensation.

If an Employee is eligible to make Catch-up Contributions under this Section 4.3
and the Employee’s Elective Deferrals to this Plan for a Plan Year exceed the
annual limit imposed by the actual deferral percentage test under Section 4.6
with respect to the Plan Year or would otherwise exceed the annual limit on
Elective Deferrals imposed by Code Section 402(g), the Administrator may
recharacterize that part of the Deferred Compensation made on behalf of the
Employee with

1/15/2013

33

--------------------------------------------------------------------------------

respect to the Plan Year which exceeds the limit imposed by the actual deferral
percentage test imposed by Section 4.6 (as determined under Section 4.7(a)
below) (the “excess contributions”) or that part of the Employee’s Deferred
Compensation requested by the Participant pursuant to Section 4.2(f) (the
“excess deferrals”) as Catch-up Contributions, to the maximum extent possible
under this Section 4.3.  Any recharacterization of excess contributions or
excess deferrals as Catch-up Contributions shall be completed within 2-1/2
months after the end of the Plan Year.  Any excess contributions or excess
deferrals recharacterized as Catch-up Contributions shall be fully vested and
nonforfeitable at all times, and shall remain subject to the restrictions on
early withdrawals set forth in Section 4.2(c) above.

4.4TIME OF PAYMENT OF EMPLOYER CONTRIBUTION

The Employer may make its contribution to the Plan for a particular Plan Year at
such time as the Employer, in its sole discretion, determines. If the Employer
makes a contribution for a particular Plan Year after the close of that Plan
Year, the Employer will designate to the Trustee the Plan Year for which the
Employer is making its contribution.

Notwithstanding anything contained herein to the contrary, Deferred Compensation
must be remitted to the Trust no later than the 15th business day of the month
following the month in which the Participant’s Deferred Compensation would
otherwise have been payable to such Participant in cash as set forth in DOL
Regulation §2510.3-l02(b)(l).

4.5ALLOCATION OF CONTRIBUTION AND EARNINGS

(a)

The Administrator shall establish and maintain an account in the name of each
Participant to which the Administrator shall credit as of each Anniversary Date,
or other Valuation Date, all amounts allocated to each such Participant as set
forth herein.

(b)

The Employer shall provide the Administrator with all information required by
the Administrator to make a proper allocation of the Employer contributions for
each Plan Year. Within a reasonable period of time after the date of receipt by
the Administrator of such information, the Administrator shall allocate such
contribution as follows:

 

(1)

With respect to the Employer Elective Contributions made pursuant to Section
4.1(a), to each Participant’s Elective Account in an amount equal to each such
Participant’s Elective Deferrals to this Plan for the year.

(2)With respect to the Employer Non-Elective Contribution made pursuant to
Sections 4.1(b) and 4.1(c) that are made in cash, to each Participant’s Account
in accordance with Sections 4.1(b) and 4.1(c). Any Participant actively employed
during the Plan Year shall be eligible to share in the tiered matching
contribution for the Plan Year. However, only Participants who are employed on
the last day of the Plan Year shall be eligible to share in the discretionary
matching contribution and discretionary profit-sharing contribution for the Plan
Year.

 

(3)

With respect to the Employer Non-Elective Contribution made pursuant to Sections
4.1(b) and 4.1(c) that are made in Employer Stock, to each Participant’s ESOP
Account in accordance with Sections 4.1(b) and 4.1(c).   Only

1/15/2013

34

--------------------------------------------------------------------------------

 

Participants who are employed on the last day of the Plan Year shall be eligible
to share in the discretionary matching contribution and discretionary
profit-sharing contribution for the Plan Year.

 

(4)

Notwithstanding the foregoing, an HCT Employee shall be a Participant for
purposes of Subsection 4.1(a), but shall not be considered a Participant
eligible for employer matching or profit sharing contributions under Subsections
4.1(b), (c) and (e).

 

(5)

With respect to Qualified Non-Elective Contributions made pursuant to Section
4.1(d), to each Non-Highly Compensated Participant’s Elective Account when used
to satisfy the Actual Deferral Percentage tests.

 

(6)

With respect to any discretionary employer non-elective profit sharing
contribution made pursuant to Section 4.1(e), to each eligible Participant’s
Account in the same proportion that each such Participant’s Compensation for the
year bears to the total Compensation of all eligible Participants for such Plan
Year.  Only those Participants who are actively employed by the Employer on the
last day of the Plan Year shall be eligible to share in such discretionary
employer profit sharing contribution for the Plan Year.

(c)The ESOP Account of each Participant shall be credited with the Participant's
allocable share of Employer Stock (including fractional shares) contributed in
kind by the Employer, or purchased and paid for by the Plan with cash
contributions declared by the Employer for this purpose, effective as of the
date such Employer contribution is to be made.  Stock dividends on Employer
Stock held in the Participant's ESOP Account shall be credited to the
Participant's ESOP Account when paid to the Plan. Cash dividends on Employer
Stock held in the Participant's ESOP Account shall be credited to the
Participant's Other Investments Account when paid to the Plan, and then
reinvested in Employer Stock.  The additional shares of Employer Stock purchased
with such dividends shall be credited to the Participant’s ESOP Account when
purchased.

 

(d)

On or before each Anniversary Date any amounts which became Forfeitures since
the last Anniversary Date may be made available to reinstate previously
forfeited account balances of Former Participants, if any, in accordance with
Section 3.7(d), be used to satisfy any contribution that may be required
pursuant to Section 3.5 and/or 7.9, or be used to pay any administrative
expenses of the Plan. The remaining Forfeitures, if any, shall be used to reduce
the contribution of the Employer hereunder for the Plan Year in which such
Forfeitures occur.in the following manner:

(1)Forfeitures attributable to Employer matching contributions made pursuant to
Section 4.1(b) shall be used to reduce the Employer matching contribution for
the Plan Year in which such Forfeitures occur.

 

(2)Forfeitures attributable to Employer discretionary contributions made
pursuant to Section 4.1(e) shall be used to reduce the Employer discretionary
contribution for the Plan Year in which such Forfeitures occur, or, if there is
no

1/15/2013

35

--------------------------------------------------------------------------------

such Employer discretionary contribution for the Plan Year in which such
Forfeitures occur, to reduce the Employer matching contributions for such Plan
Year.

(e)

For any Top Heavy Plan Year, Non-Key Employees not otherwise eligible to share
in the allocation of contributions as provided above, shall receive the minimum
allocation provided for in Section 4.5(g) if eligible pursuant to the provisions
of Section 4.5(i).

(f)

Notwithstanding the foregoing, Participants who are not actively employed on the
last day of the Plan Year due to Retirement (Normal or Late), Total and
Permanent Disability or death shall share in allocation of contributions for
that Plan Year.

(g)

Minimum Allocations Required for Top Heavy Plan Years: Notwithstanding the
foregoing, for any Top Heavy Plan Year, the sum of the Employer contributions
allocated to the Participant’s Combined Account of each Non-Key Employee shall
be equal to at least three percent (3%) of such Non-Key Employee’s “415
Compensation” (reduced by contributions and forfeitures, if any, allocated to
each Non-Key Employee in any defined contribution plan included with this Plan
in a Required Aggregation Group). However, if (1) the sum of the Employer
contributions allocated to the Participant’s Combined Account of each Key
Employee for such Top Heavy Plan Year is less than three percent (3%) of each
Key Employee’s “415 Compensation” and (2) this Plan is not required to be
included in an Aggregation Group to enable a defined benefit plan to meet the
requirements of Code Section 401(a)(4) or 410, the sum of the Employer
contributions allocated to the Participant’s Combined Account of each Non-Key
Employee shall be equal to the largest percentage allocated to the Participant’s
Combined Account of any Key Employee. However, in determining whether a Non-Key
Employee has received the required minimum allocation, such Non-Key Employee’s
Elective Deferrals to the Plan shall not be taken into account.

However, no such minimum allocation shall be required in this Plan for any
Non-Key Employee who participates in another defined contribution plan subject
to Code Section 412 included with this Plan in a Required Aggregation Group.

(h)

For purposes of the minimum allocations set forth above, the percentage
allocated to the Participant’s Combined Account of any Key Employee shall be
equal to the ratio of the sum of the Employer contributions allocated on behalf
of such Key Employee divided by the “415 Compensation” for such Key Employee.

(i)

For any Top Heavy Plan Year, the minimum allocations set forth above shall be
allocated to the Participant’s Combined Account of all Non-Key Employees who are
Participants and who are employed by the Employer on the last day of the Plan
Year, including Non-Key Employees who have (1) failed to complete a Period of
Service; and (2) declined to make mandatory contributions (if required) or, in
the case of a cash or deferred arrangement, elective contributions to the Plan.

(j)

As of the Valuation Date, before the current valuation period allocation of
Employer contributions, any earnings or losses (net appreciation or net
depreciation) of the Trust Fund shall be allocated in the same proportion that
each Participant’s and Former Participant’s

1/15/2013

36

--------------------------------------------------------------------------------

nonsegregated accounts bear to the total of all Participants’ and Former
Participants’ nonsegregated accounts as of such date.  Earnings or loses with
respect to a Participant’s Directed Account shall be allocated in accordance
with Section 4.14.

(k)

For the purposes of this Section, “415 Compensation” in excess of $150,000 (or
such other amount provided in the Code) shall be disregarded. Such amount shall
be adjusted for increases in the cost of living in accordance with Code Section
401(a)(17)(B), except that the dollar increase in effect on January 1 of any
calendar year shall be effective for the Plan Year beginning with or within such
calendar year. If “415 Compensation” for any prior determination period is taken
into account in determining a Participant’s minimum benefit for the current Plan
Year, the “415 Compensation” for such determination period is subject to the
applicable annual “415 Compensation” limit in effect for that prior
period.  Notwithstanding the foregoing, the 415 Compensation of each Participant
taken into account for any Plan Year beginning after December 31, 2001, shall
not exceed $200,000, as adjusted for cost-of-living increases in accordance with
Code Section 401(a)(17)(B).  For this purpose, in determining the minimum
benefit in Plan Years beginning on or after January 1, 1989, the annual “415
Compensation” limit in effect for determination periods beginning before that
date is $200,000 (or such other amount as adjusted for increases in the cost of
living in accordance with Code Section 415(d) for determination periods
beginning on or after January 1, 1989, and in accordance with Code Section
401(a)(17)(B) for determination periods beginning on or after January 1, 1994).
For determination periods beginning prior to January 1, 1989, the $200,000 limit
shall apply only for Top Heavy Plan Years and shall not be adjusted. For any
short Plan Year the “415 Compensation” limit shall be an amount equal to the
“415 Compensation” limit for the calendar year in which the Plan Year begins
multiplied by the ratio obtained by dividing the number of full months in the
short Plan Year by twelve (12).

(l)Notwithstanding anything herein to the contrary, Participants who terminated
employment for any reason during the Plan Year shall share in the salary
reduction contributions made by the Employer for the year of termination without
regard to the Hours of Service credited.

(m)

Notwithstanding anything in this Section to the contrary, all information
necessary to properly reflect a given transaction may not be available until
after the date specified herein for processing such transaction, in which case
the transaction will be reflected when such information is received and
processed. Subject to express limits that may be imposed under the Code, the
processing of any contribution, distribution or other transaction may be delayed
for any legitimate business reason (including, but not limited to, failure of
systems or computer programs, failure of the means of the transmission of data,
force majeure, the failure of a service provider to timely receive values or
prices, and the correction for errors or omissions or the errors or omissions of
any service provider). The processing date of a transaction will be binding for
all purposes of the Plan.

4.6ACTUAL DEFERRAL PERCENTAGE TESTS

(a)

Maximum Annual Allocation: For each Plan Year beginning after December 31, 1996,
the annual allocation derived from Employer Elective Contributions to a Highly
Compensated Participant’s Elective Account shall satisfy one of the following
tests:

 

(1)

The “Actual Deferral Percentage” for the Highly Compensated Participant group
shall not be more than the “Actual Deferral Percentage” of the

1/15/2013

37

--------------------------------------------------------------------------------

 

Non-Highly Compensated Participant group (for the preceding Plan Year if the
prior year testing method is used to calculate the “Actual Deferral Percentage”
for the Non-Highly Compensated Participant group) multiplied by 1.25, or

 

(2)

The excess of the “Actual Deferral Percentage” for the Highly Compensated
Participant group over the “Actual Deferral Percentage” for the Non-Highly
Compensated Participant group (for the preceding Plan Year if the prior year
testing method is used to calculate the “Actual Deferral Percentage” for the
Non-Highly Compensated Participant group) shall not be more than two percentage
points. Additionally, the “Actual Deferral Percentage” for the Highly
Compensated Participant group shall not exceed the “Actual Deferral Percentage”
for the Non-Highly Compensated Participant group (for the preceding Plan Year if
the prior year testing method is used to calculate the “Actual Deferral
Percentage” for the Non-Highly Compensated Participant group) multiplied by 2.
The provisions of Code Section 401(k)(3) and Regulation l.40l(k)-l(b) are
incorporated herein by reference.

(b)

For the purposes of this Section “Actual Deferral Percentage” means, with
respect to the Highly Compensated Participant group and Non-Highly Compensated
Participant group for a Plan Year, the average of the ratios, calculated
separately for each Participant in such group, of the amount of Employer
Elective Contributions (less Catch-Up Contributions) allocated to each
Participant’s Elective Account for such Plan Year, to such Participant’s “414(s)
Compensation” for such Plan Year. The actual deferral ratio for each Participant
and the “Actual Deferral Percentage” for each group shall be calculated to the
nearest one-hundredth of one percent. Employer Elective Contributions (less
Catch-Up Contributions) allocated to each Non-Highly Compensated Participant’s
Elective Account shall be reduced by Excess Elective Deferrals to the extent
such excess amounts are made under this Plan or any other plan maintained by the
Employer.

Notwithstanding the above, if the prior year testing method is used to calculate
the “Actual Deferral Percentage” for the Non-Highly Compensated Participant
group for the first Plan Year of this amendment and restatement, the “Actual
Deferral Percentage” for the Non-Highly Compensated Participant group for the
preceding Plan Year shall be calculated pursuant to the provisions of the Plan
then in effect.

(c)

For the purposes of Sections 4.6(a) and 4.7, a Highly Compensated Participant
and a Non-Highly Compensated Participant shall include any Employee eligible to
make a deferral election pursuant to Section 4.2, whether or not such deferral
election was made or suspended pursuant to Section 4.2.

Notwithstanding the above, if the prior year testing method is used to calculate
the “Actual Deferral Percentage” for the Non-Highly Compensated Participant
group for the first Plan Year of this amendment and restatement, for purposes of
Sections 4.6(a) and 4.7, a Non-Highly Compensated Participant shall include any
such Employee eligible to make a deferral election, whether or not such deferral
election was made or suspended, pursuant to the provisions of the Plan in effect
for the preceding Plan Year.

1/15/2013

38

--------------------------------------------------------------------------------

(d)

For the purposes of this Section and Code Sections 40l(a)(4), 410(b) and 401(k),
if two or more plans which include cash or deferred arrangements are considered
one plan for the purposes of Code Section 401(a)(4) or 410(b) (other than Code
Section 410(b)(2)(A)(ii)), the cash or deferred arrangements included in such
plans shall be treated as one arrangement. In addition, two or more cash or
deferred arrangements may be considered as a single arrangement for purposes of
determining whether or not such arrangements satisfy Code Sections 401(a)(4),
410(b) and 401(k). In such a case, the cash or deferred arrangements included in
such plans and the plans including such arrangements shall be treated as one
arrangement and as one plan for purposes of this Section and Code Sections
401(a)(4), 410(b) and 401(k). Any adjustment to the Non-Highly Compensated
Participant actual deferral ratio for the prior year shall be made in accordance
with Internal Revenue Service Notice 98-1 and any superseding guidance. Plans
may be aggregated under this paragraph (d) only if they have the same plan year.
Notwithstanding the above, for Plan Years beginning after December 31, 1996, if
two or more plans which include cash or deferred arrangements are permissively
aggregated under Regulation 1.410(b)-7(d), all plans permissively aggregated
must use either the current year testing method or the prior year testing method
for the testing year.

Notwithstanding the above, an employee stock ownership plan described in Code
Section 4975(e)(7) or 409 may not be combined with this Plan for purposes of
determining whether the employee stock ownership plan or this Plan satisfies
this Section and Code Sections 401(a)(4), 410(b) and 401(k).

(e)

For the purposes of this Section, if a Highly Compensated Participant is a
Participant under two or more cash or deferred arrangements (other than a cash
or deferred arrangement which is part of an employee stock ownership plan as
defined in Code Section 4975(e)(7) or 409) of the Employer or an Affiliated
Employer, all such cash or deferred arrangements shall be treated as one cash or
deferred arrangement for the purpose of determining the actual deferral ratio
with respect to such Highly Compensated Participant. However, if the cash or
deferred arrangements have different plan years, this paragraph shall be applied
by treating all cash or deferred arrangements ending with or within the same
calendar year as a single arrangement.  For Plan Years beginning on or after
January 1, 2006, if any Highly Compensated Participant participates in two or
more qualified 401(k) savings plans or other “cash or deferred arrangements”
maintained by the Employer that have different plan years, all elective
deferrals made to any of the plans during the Plan Year of this Plan shall be
treated as elective deferrals made to this Plan for purposes of the average
deferral percentage test prescribed by this Section 4.6.

(f)

For the purpose of this Section, unless otherwise provided below, when
calculating the “Actual Deferral Percentage” for the Non-Highly Compensated
Participant group, the prior year testing method shall be used. Any change from
the current year testing method to the prior year testing method shall be made
pursuant to Internal Revenue Service Notice 98-1, Section VII (or superseding
guidance), the provisions of which are incorporated herein by reference.

For the Plan Year beginning after December 31, 1996, the current year testing
method shall be used.

1/15/2013

39

--------------------------------------------------------------------------------

For the Plan Year beginning after December 31, 1997, the current year testing
method shall be used.

For the Plan Year beginning after December 31, 1998, the prior year testing
method shall be used.

For the Plan Year beginning after December 31, 1999, the current year testing
method shall be used.

For the Plan Year beginning after December 31, 2000, the prior year testing
method shall be used.

(g)

Notwithstanding anything in this Section to the contrary, the provisions of this
Section and Section 4.7 may be applied separately (or will be applied separately
to the extent required by Regulations) to each plan within the meaning of
Regulation 1.401(k)-l(g)(11). Furthermore, for Plan Years beginning after
December 31, 1998, the provisions of Code Section 401(k)(3)(F) may be used to
exclude from consideration all Non-Highly Compensated Employees who have not
satisfied the minimum age and service requirements of Code Section 410(a)(1)(A).
For purposes of applying this provision, the Administrator may use any effective
date of participation that is permitted under Code Section 410(b) provided such
date is applied on a consistent and uniform basis to all Participants.

4.7ADJUSTMENT TO ACTUAL DEFERRAL PERCENTAGE TESTS

In the event (or if it is anticipated) that the initial allocations of the
Employer Elective Contributions made pursuant to Section 4.5 do (or might) not
satisfy one of the tests set forth in Section 4.6(a) for Plan Years beginning
after December 31, 1996, the Administrator shall adjust Excess Contributions
pursuant to the options set forth below:

(a)

On or before the fifteenth day of the third month following the end of each Plan
Year, but in no event later than the close of the following Plan Year, the
Highly Compensated Participant having the largest dollar amount of Elective
Contributions shall have a portion of such Participant’s Elective Contributions
distributed (or recharacterized as Catch-Up Contributions pursuant to
Section 4.3, if possible) until the total amount of Excess Contributions has
been treated as Catch-Up Contributions or distributed, or until the amount of
such Participant’s remaining Elective Contributions equals the Elective
Contributions of the Highly Compensated Participant having the second largest
dollar amount of Elective Contributions. This process shall continue until the
total amount of Excess Contributions has been distributed or recharacterized. In
determining the amount of Excess Contributions to be treated as Catch-Up
Contributions or distributed with respect to an affected Highly Compensated
Participant as determined herein, such amount shall be reduced pursuant to
Section 4.2(f) by any Excess Elective Deferrals previously distributed to such
affected Highly Compensated Participant for such Participant’s taxable year
ending with or within such Plan Year.

 

(1)

With respect to the distribution of Excess Contributions pursuant to (a) above,
such distribution:

1/15/2013

40

--------------------------------------------------------------------------------

 

(i)

may be postponed but not later than the close of the Plan Year following the
Plan Year to which they are allocable;

 

(ii)

shall be adjusted for Income; and

 

(iii)

shall be designated by the Employer as a distribution of Excess Contributions
(and Income).

 

(2)

Any distribution of less than the entire amount of Excess Contributions shall be
treated as a pro rata distribution of Excess Contributions and Income.

 

(3)

Matching contributions which relate to Excess Contributions shall be forfeited
unless the related matching contribution is distributed as an Excess Aggregate
Contribution pursuant to Section 4.9.

Notwithstanding the above, for any Plan Years in which Participant's may make
both Roth Contributions and pre-tax Elective Deferrals, the Plan Administrator
may operationally implement an ordering rule procedure for the distribution of
Excess Contributions. Matching Contributions that relate to Excess Contributions
(regardless of whether such Excess Contributions are pre‑tax Elective Deferrals
or Roth Contributions) shall be treated as a Forfeiture.

 

Any distribution of Excess Contributions made pursuant to this subsection shall
be made first from unmatched Elective Deferrals (regardless of whether they are
attributable to pre-tax Elective Deferrals or Contributions) and, thereafter,
from Elective Deferrals which are matched. Matching contributions which relate
to Elective Deferrals that are distributed pursuant to this Subsection shall be
treated as a Forfeiture to the extent required pursuant to Code Section
401(a)(4) and the Regulations thereunder, unless the related Matching
Contribution is distributed as an Excess Aggregate Contribution pursuant to
Section 4.9.

 

(b)

Notwithstanding the above, within twelve (12) months after the end of the Plan
Year, the Employer may make a special Qualified Non-Elective Contribution in
accordance with one of the following provisions which contribution shall be
allocated to the Participant’s Elective Account of each Non-Highly Compensated
Participant eligible to share in the allocation in accordance with such
provision. The Employer shall provide the Administrator with written
notification of the amount of the contribution being made and for which
provision it is being made pursuant to:

 

(1)

A special Qualified Non-Elective Contribution may be made on behalf of
Non-Highly Compensated Participants in an amount sufficient to satisfy (or to
prevent an anticipated failure of) one of the tests set forth in Section 4.6(a).
Such contribution shall be allocated in the same proportion that each Non-Highly
Compensated Participant’s 414(s) Compensation for the year (or prior year if the
prior year testing method is being used) bears to the total 414(s) Compensation
of all Non-Highly Compensated Participants for such year.

1/15/2013

41

--------------------------------------------------------------------------------

 

(2)

A special Qualified Non-Elective Contribution may be made on behalf of
Non-Highly Compensated Participants in an amount sufficient to satisfy (or to
prevent an anticipated failure of) one of the tests set forth in Section 4.6(a).
Such contribution shall be allocated to Non-Highly Compensated Participants
pursuant to Section 4.5 above.

 

(3)

A special Qualified Non-Elective Contribution may be made on behalf of
Non-Highly Compensated Participants in an amount sufficient to satisfy (or to
prevent an anticipated failure of) one of the tests set forth in Section 4.6(a).
Such contribution shall be allocated to the Non-Highly Compensated Participant
having the lowest 414(s) Compensation, until one of the tests set forth in
Section 4.6(a) is satisfied (or is anticipated to be satisfied), or until such
Non-Highly Compensated Participant has received the maximum “annual addition”
pursuant to Section 4.10. This process shall continue until one of the tests set
forth in Section 4.6(a) is satisfied (or is anticipated to be satisfied). This
Subsection 4.7(b)(3) shall not be utilized for any Plan Year beginning on or
after January 1, 2006.

Notwithstanding the above, at the Employer’s discretion, Non-Highly Compensated
Participants who are not employed at the end of the Plan Year (or at the end of
the prior Plan Year if the prior year testing method is being used) shall not be
eligible to receive a special Qualified Non-Elective Contribution and shall be
disregarded.

Notwithstanding the above, for Plan Years beginning after December 31, 1998, if
the testing method changes from the current year testing method to the prior
year testing method, then for purposes of preventing the double counting of
Qualified Non-Elective Contributions for the first testing year for which the
change is effective, any special Qualified Non-Elective Contribution on behalf
of Non-Highly Compensated Participants used to satisfy the “Actual Deferral
Percentage” or “Actual Contribution Percentage” test under the current year
testing method for the prior year testing year shall be disregarded.

(c)

If during a Plan Year, it is projected that the aggregate amount of Elective
Contributions to be allocated to all Highly Compensated Participants under this
Plan would cause the Plan to fail the tests set forth in Section 4.6(a), then
the Administrator may automatically reduce the deferral amount of affected
Highly Compensated Participants, beginning with the Highly Compensated
Participant who has the highest deferral ratio until it is anticipated the Plan
will pass the tests or until the actual deferral ratio equals the actual
deferral ratio of the Highly Compensated Participant having the next highest
actual deferral ratio. This process may continue until it is anticipated that
the Plan will satisfy one of the tests set forth in Section 4.6(a).
Alternatively, the Employer may specify a maximum percentage of Compensation
that may be deferred.

(d)

Any Excess Contributions (and Income) which are distributed on or after 2 1/2
months after the end of the Plan Year shall be subject to the ten percent (10%)
Employer excise tax imposed by Code Section 4979.

1/15/2013

42

--------------------------------------------------------------------------------

4.8ACTUAL CONTRIBUTION PERCENTAGE TESTS

(a)

The “Actual Contribution Percentage” for Plan Years beginning after December 31,
1996 for the Highly Compensated Participant group shall not exceed the greater
of:

 

(1)

125 percent of such percentage for the Non-Highly Compensated Participant group
(for the preceding Plan Year if the prior year testing method is used to
calculate the “Actual Contribution Percentage” for the Non-Highly Compensated
Participant group); or

 

(2)

the lesser of 200 percent of such percentage for the Non-Highly Compensated
Participant group (for the preceding Plan Year if the prior year testing method
is used to calculate the “Actual Contribution Percentage” for the Non-Highly
Compensated Participant group), or such percentage for the Non-Highly
Compensated Participant group (for the preceding Plan Year if the prior year
testing method is used to calculate the “Actual Contribution Percentage” for the
Non-Highly Compensated Participant group) plus 2 percentage points. The
provisions of Code Section 401(m) and Regulations 1.401(m)-1(b) and 1.401(m)-2
are incorporated herein by reference.  The multiple use test described in
Treasury Regulation Section 1.401(m)-2 of the Plan shall not apply for Plan
Years beginning after December 31, 2001.

(b)

For the purposes of this Section and Section 4.9, “Actual Contribution
Percentage” for a Plan Year means, with respect to the Highly Compensated
Participant group and Non-Highly Compensated Participant group (for the
preceding Plan Year if the prior year testing method is used to calculate the
“Actual Contribution Percentage” for the Non-Highly Compensated Participant
group), the average of the ratios (calculated separately for each Participant in
each group and rounded to the nearest one-hundredth of one percent) of:

 

(1)

the sum of Employer matching contributions made pursuant to Section 4.1(b)
and/or Section 4.1(c) on behalf of each such Participant for such Plan Year; to

 

(2)

the Participant’s “414(s) Compensation” for such Plan Year.

Notwithstanding the above, if the prior year testing method is used to calculate
the “Actual Contribution Percentage” for the Non-Highly Compensated Participant
group for the first Plan Year of this amendment and restatement, for purposes of
Section 4.8(a), the “Actual Contribution Percentage” for the Non-Highly
Compensated Participant group for the preceding Plan Year shall be determined
pursuant to the provisions of the Plan then in effect.

(c)

For purposes of determining the “Actual Contribution Percentage,” only Employer
matching contributions contributed to the Plan prior to the end of the
succeeding Plan Year shall be considered. In addition, the Administrator may
elect to take into account, with respect to Employees eligible to have Employer
matching contributions

1/15/2013

43

--------------------------------------------------------------------------------

pursuant to Section 4.1(b) or Section 4.1(c) allocated to their accounts,
elective deferrals (as defined in Regulation 1.402(g)-1(b)) and qualified
non-elective contributions (as defined in Code Section 40l(m)(4)(C)) contributed
to any plan maintained by the Employer. Such elective deferrals and qualified
non-elective contributions shall be treated as Employer matching contributions
subject to Regulation 1.401(m)-1(b)(5) which is incorporated herein by
reference. However, the Plan Year must be the same as the plan year of the plan
to which the elective deferrals and the qualified non-elective contributions are
made.

(d)

For purposes of this Section and Code Sections 401(a)(4), 410(b) and 401(m), if
two or more plans of the Employer to which matching contributions, Employee
contributions, or both, are made are treated as one plan for purposes of Code
Sections 40l(a)(4) or 410(b) (other than the average benefits test under Code
Section 410(b)(2)(A)(ii)), such plans shall be treated as one plan. In addition,
two or more plans of the Employer to which matching contributions, Employee
contributions, or both, are made may be considered as a single plan for purposes
of determining whether or not such plans satisfy Code Sections 40l(a)(4), 410(b)
and 401(m). In such a case, the aggregated plans must satisfy this Section and
Code Sections 40l(a)(4), 410(b) and 401(m) as though such aggregated plans were
a single plan.  Notwithstanding the above, this Plan may not be combined with
any other plan which is not an employee stock ownership plan described in Code
Section 4975(e)(7) or 409 may not be aggregated with this Plan for purposes of
determining whether the employee stock ownership plan or this Plan satisfies
this Section and Code Sections 401(a)(4), 410(b) and 401(m).

(e)

If a Highly Compensated Participant is a Participant under two or more plans
(other than an employee stock ownership plan as defined in Code Section
4975(e)(7) or 409) which are maintained by the Employer or an Affiliated
Employer to which matching contributions, Employee contributions, or both, are
made, all such contributions on behalf of such Highly Compensated Participant
shall be aggregated for purposes of determining such Highly Compensated
Participant’s actual contribution ratio. However, if the plans have different
plan years, this paragraph shall be applied by treating all plans ending with or
within the same calendar year as a single plan. For Plan Years beginning on or
after January 1, 2006, if any Highly Compensated Employee participates in two or
more qualified plans maintained by the Company that have different plan years,
all matching Contributions or Employee contributions made to any of the plans
during the 12-month Plan Year of this Plan shall be treated as made to this Plan
for purposes of the average percentage test prescribed by this Section 4.8.

(f)

For purposes of Sections 4.8(a) and 4.9, a Highly Compensated Participant and
Non-Highly Compensated Participant shall include any Employee eligible to have
Employer matching contributions (whether or not a deferral election was made or
suspended) allocated to the Participant’s account for the Plan Year.

Notwithstanding the above, if the prior year testing method is used to calculate
the “Actual Contribution Percentage” for the Non-Highly Compensated Participant
group for the first Plan Year of this amendment and restatement, for the
purposes of Section 4.8(a), a Non-Highly Compensated Participant shall include
any such Employee eligible to have

1/15/2013

44

--------------------------------------------------------------------------------

Employer matching contributions (whether or not a deferral election was made or
suspended) allocated to the Participant’s account for the preceding Plan Year
pursuant to the provisions of the Plan then in effect.

(g)

For the purpose of this Section, for Plan Years beginning after December 31,
1996, unless otherwise provided below, when calculating the “Actual Contribution
Percentage” for the Non-Highly Compensated Participant group, the prior year
testing method shall be used. Any change from the current year testing method to
the prior year testing method shall be made pursuant to Internal Revenue Service
Notice 98-1, Section VII (or superseding guidance), the provisions of which are
incorporated herein by reference.

For the Plan Year beginning after December 31, 1996, the current year testing
method shall be used.

For the Plan Year beginning after December 31, 1997, the current year testing
method shall be used.

For the Plan Year beginning after December 31, 1998, the prior year testing
method shall be used.

For the Plan Year beginning after December 31, 1999, the current year testing
method shall be used.

For the Plan Year beginning after December 31, 2000, the prior year testing
method shall be used.

(h)

Notwithstanding anything in this Section to the contrary, the provisions of this
Section and Section 4.9 may be applied separately (or will be applied separately
to the extent required by Regulations) to each plan within the meaning of
Regulation 1.401(k)-l(g)(11). Furthermore, for Plan Years beginning after
December 31, 1998, the provisions of Code Section 401(k)(3)(F) may be used to
exclude from consideration all Non-Highly Compensated Employees who have not
satisfied the minimum age and service requirements of Code Section 410(a)(1)(A).

4.9ADJUSTMENT TO ACTUAL CONTRIBUTION PERCENTAGE TESTS

(a)

In the event (or if it is anticipated) that, for Plan Years beginning after
December 31, 1996, the “Actual Contribution Percentage” for the Highly
Compensated Participant group exceeds (or might exceed) the “Actual Contribution
Percentage” for the Non-Highly Compensated Participant group pursuant to Section
4.8(a), the Administrator (on or before the fifteenth day of the third month
following the end of the Plan Year, but in no event later than the close of the
following Plan Year) shall direct the Trustee to distribute to the Highly
Compensated Participant having the largest dollar amount of contributions
determined pursuant to Section 4.8(b)(1), the Vested portion of such
contributions (and Income allocable to such contributions) and, if forfeitable,
forfeit such non-Vested Excess Aggregate contributions attributable to Employer
matching contributions (and Income allocable to such forfeitures) until the
total amount of Excess

1/15/2013

45

--------------------------------------------------------------------------------

Aggregate Contributions has been distributed, or until the Participant’s
remaining amount equals the amount of contributions determined pursuant to
Section 4.8(b)(l) of the Highly Compensated Participant having the second
largest dollar amount of contributions. This process shall continue until the
total amount of Excess Aggregate Contributions has been distributed.

If the correction of Excess Aggregate Contributions attributable to Employer
matching contributions is not in proportion to the Vested and non-Vested portion
of such contributions, then the Vested portion of the Participant’s Account or
Participant’s ESOP Account attributable to Employer matching contributions after
the correction shall be subject to Section 7.5(h).

(b)

Any distribution and/or forfeiture of less than the entire amount of Excess
Aggregate Contributions (and Income) shall be treated as a pro rata distribution
and/or forfeiture of Excess Aggregate Contributions and Income.  Distribution of
Excess Aggregate Contributions shall be designated by the Employer as a
distribution of Excess Aggregate Contributions (and Income).  Forfeitures of
Excess Aggregate Contributions shall be treated in accordance with Section 4.5.

(c)

Excess Aggregate Contributions, including forfeited matching contributions,
shall be treated as Employer contributions for purposes of Code Sections 404 and
415 even if distributed from the Plan.

Forfeited matching contributions that are reallocated to Participants’ Accounts
or Participant’s ESOP Account for the Plan Year in which the forfeiture occurs
shall be treated as an “annual addition” pursuant to Section 4.10(b) for the
Participants to whose Accounts they are reallocated and for the Participants
from whose Accounts they are forfeited.

(d)

The determination of the amount of Excess Aggregate Contributions with respect
to any Plan Year shall be made after first determining the Excess Contributions,
if any, to be treated as after-tax voluntary Employee contributions due to
recharacterization for the plan year of any other qualified cash or deferred
arrangement (as defined in Code Section 401(k)) maintained by the Employer that
ends with or within the Plan Year.

(e)

If during a Plan Year the projected aggregate amount of Employer matching
contributions to be allocated to all Highly Compensated Participants under this
Plan would, by virtue of the tests set forth in Section 4.8(a), cause the Plan
to fail such tests, then the Administrator may automatically reduce
proportionately or in the order provided in Section 4.9(a) each affected Highly
Compensated Participant’s projected share of such contributions by an amount
necessary to satisfy one of the tests set forth in Section 4.8(a).

(f)

Notwithstanding the above, within twelve (12) months after the end of the Plan
Year, the Employer may make a special Qualified Non-Elective Contribution in
accordance with one of the following provisions which contribution shall be
allocated to the Participant’s Account of each Non-Highly Compensated eligible
to share in the allocation in accordance with such provision. The Employer shall
provide the

1/15/2013

46

--------------------------------------------------------------------------------

Administrator with written notification of the amount of the contribution being
made and for which provision it is being made pursuant to:

 

(1)

A special Qualified Non-Elective Contribution may be made on behalf of
Non-Highly Compensated Participants in an amount sufficient to satisfy (or to
prevent an anticipated failure of) one of the tests set forth in Section 4.8.
Such contribution shall be allocated in the same proportion that each Non-Highly
Compensated Participant’s 414(s) Compensation for the year (or prior year if the
prior year testing method is being used) bears to the total 414(s) Compensation
of all Non-Highly Compensated Participants for such year.

 

(2)

A special Qualified Non-Elective Contribution may be made on behalf of
Non-Highly Compensated Participants in an amount sufficient to satisfy (or to
prevent an anticipated failure of) one of the tests set forth in Section 4.8.
Such contribution shall be allocated in equal amounts (per capita).

 

(3)

A special Qualified Non-Elective Contribution may be made on behalf of
Non-Highly Compensated Participants in an amount sufficient to satisfy (or to
prevent an anticipated failure of) one of the tests set forth in Section 4.8.
Such contribution shall be allocated to the Non-Highly Compensated Participant
having the lowest 414(s) Compensation, until one of the tests set forth in
Section 4.8 is satisfied (or is anticipated to be satisfied), or until such
Non-Highly Compensated Participant has received the maximum “annual addition”
pursuant to Section 4.10. This process shall continue until one of the tests set
forth in Section 4.8 is satisfied (or is anticipated to be satisfied). This
Subsection 4.9(f)(5) shall not be utilized for any Plan Year beginning on or
after January 1, 2006.

Notwithstanding the above, at the Employer’s discretion, Non-Highly Compensated
Participants who are not employed at the end of the Plan Year (or at the end of
the prior Plan Year if the prior year testing method is being used) shall not be
eligible to receive a special Qualified Non-Elective Contribution and shall be
disregarded.

Notwithstanding the above, for Plan Years beginning after December 31, 1998, if
the testing method changes from the current year testing method to the prior
year testing method, then for purposes of preventing the double counting of
Qualified Non-Elective Contributions for the first testing year for which the
change is effective, any special Qualified Non-Elective Contribution on behalf
of Non-Highly Compensated Participants used to satisfy the “Actual Deferral
Percentage” or “Actual Contribution Percentage” test under the current year
testing method for the prior year testing year shall be disregarded.

(g)

Any Excess Aggregate Contributions (and Income) which are distributed on or
after 2 1/2 months after the end of the Plan Year shall be subject to the ten
percent (10%) Employer excise tax imposed by Code Section 4979.

 

4.10MAXIMUM ANNUAL ADDITIONS

(a)Notwithstanding the foregoing, for “limitation years” beginning after
December 31, 2001, the maximum “annual additions” credited to a Participant’s
accounts

1/15/2013

47

--------------------------------------------------------------------------------

for any “limitation year” shall equal the lesser of: (1) $40,000 adjusted
annually as provided in Code Section 415(d) pursuant to the Regulations, or (2)
one hundred percent (100%) of the Participant’s “415 Compensation” for such
“limitation year.” If the Employer contribution that would otherwise be
contributed or allocated to the Participant’s accounts would cause the “annual
additions” for the “limitation year” to exceed the maximum “annual additions,”
the amount contributed or allocated will be reduced so that the “annual
additions” for the “limitation year” will equal the maximum “annual additions,”
and any amount in excess of the maximum “annual additions,” which would have
been allocated to such Participant may be allocated to other Participants. For
any short “limitation year,” the dollar limitation in (1) above shall be reduced
by a fraction, the numerator of which is the number of full months in the short
“limitation year” and the denominator of which is twelve (12).  The “415
Compensation” limit referred to in (b) of the previous sentence shall not apply
to any contribution for medical benefits after separation from service (within
the meaning of Code Section 401(h) or Code Section 419A(f)(2)) which is
otherwise treated as an “annual addition.”

 

(b)For purposes of applying the limitations of Code Section 415, “annual
additions” means the sum credited to a Participant’s accounts for any
“limitation year” of (l) Employer contributions, (2) Employee contributions, (3)
forfeitures, (4) amounts allocated, after March 31, 1984, to an individual
medical account, as defined in Code Section 415(l)(2) which is part of a pension
or annuity plan maintained by the Employer, (5) amounts derived from
contributions paid or accrued after December 31, 1985, in taxable years ending
after such date, which are attributable to post-retirement medical benefits
allocated to the separate account of a key employee (as defined in Code Section
419A(d)(3)) under a welfare benefit plan (as defined in Code Section 419(e))
maintained by the Employer, and (6) allocations under a simplified employee
pension plan. Except, however, the “415 Compensation” percentage limitation
referred to in paragraph (a) above shall not apply to: (1) any contribution for
medical benefits (within the meaning of Code Section 401(h) or 419A(f)(2)) after
separation from service which is otherwise treated as an “annual addition,” or
(2) any amount otherwise treated as an “annual addition” under Code Section
415(l)(l).

 

If the "annual additions" under the Plan would cause the maximum "annual
additions" to be exceeded for any Participant, and all or a portion of the
"excess amount" is treated as a Catch‑Up Contribution, then any matching
contributions which relate to such Catch‑Up Contribution will be used to reduce
the Employer contribution in the next "limitation year."

 

(c)For purposes of applying the limitations of Code Section 415, the following
are not "annual additions": (1) the transfer of funds from one qualified plan to
another and (2) provided no more than one‑third of the Employer contributions
for the year are allocated to Highly Compensated Participants, Forfeitures of
Company Stock purchased with the proceeds of an Acquisition Loan and Employer
contributions applied to the payment of interest on an Acquisition Loan. In
addition, the following are not Employee contributions for the purposes of
Section 4.10(b)(2): (1) rollover contributions (as defined in Sections 402(c),
402(e)(6), 403(a)(4), 403(b)(8) and 408(d)(3) and 457(e)(16) of the

1/15/2013

48

--------------------------------------------------------------------------------

Code); (2) repayments of loans made to a Participant from the Plan; (3)
repayments of distributions received by an Employee pursuant to Code Section 411
(a)(7)(B) (cash-outs); (4) repayments of distributions received by an Employee
pursuant to Code Section 41l(a)(3)(D) (mandatory contributions); and (5)
Employee contributions to a simplified employee pension excludable from gross
income under Code Section 408(k)(6).

 

(d)For purposes of applying the limitations of Code Section 415, the “limitation
year” shall be the Plan Year.

 

(e)For the purpose of this Section, all qualified defined contribution plans
(whether terminated or not) ever maintained by the Employer shall be treated as
one defined contribution plan.

 

(f)For the purpose of this Section, if the Employer is a member of a controlled
group of corporations, trades or businesses under common control (as defined by
Code Section 1563(a) or Code Section 414(b) and (c) as modified by Code Section
415(h)), is a member of an affiliated service group (as defined by Code Section
414(m)), or is a member of a group of entities required to be aggregated
pursuant to Regulations under Code Section 414(o), all Employees of such
Employers shall be considered to be employed by a single Employer.

 

 

 

(g)If a Participant participates in more than one defined contribution plan
maintained by the Employer which have different Anniversary Dates, the maximum
“annual additions” under this Plan shall equal the maximum “annual additions”
for the “limitation year” minus any “annual additions” previously credited to
such Participant’s accounts during the “limitation year.”

 

(1)If a Participant participates in both a defined contribution plan subject to
Code Section 412 and a defined contribution plan not subject to Code Section 412
maintained by the Employer which have the same Anniversary Date, “annual
additions” will be credited to the Participant’s accounts under the defined
contribution plan subject to Code Section 412 prior to crediting “annual
additions” to the Participant’s accounts under the defined contribution plan not
subject to Code Section 412.

 

(2)If a Participant participates in more than one defined contribution plan not
subject to Code Section 412 maintained by the Employer which have the same
Anniversary Date, the maximum “annual additions” under this Plan shall equal the
product of (A) the maximum “annual additions” for the “limitation year” minus
any “annual additions” previously credited under subparagraphs (1) or (2) above,
multiplied by (B) a fraction (i) the numerator of which is the “annual
additions” which would be credited to such Participant’s accounts under this
Plan without regard to the limitations of Code Section 415 and (ii) the
denominator of which is such “annual additions” for all plans described in this
subparagraph.

1/15/2013

49

--------------------------------------------------------------------------------

 

(h)Notwithstanding anything contained in this Section to the contrary, the
limitations, adjustments and other requirements prescribed in this Section shall
at all times comply with the provisions of Code Section 415 and the Regulations
thereunder.

 

(i)For purposes of this Section 4.10 of the Plan and Section 415(c) of the Code,
for limitation years beginning on or after January 1, 2008, “415 Compensation”
shall be the Participant’s Compensation but shall not include any payments the
Employer makes to a retired or terminated Participant after the Participant’s
date of severance from employment (within the meaning of Section
401(k)(2)(B)(i)(I) of the Code) with the Employer, except that for Plan Years
beginning on or after January 1, 2008, post-severance payments shall be included
in 415 Compensation for purposes of this Section to the extent that such
payments:

 

(i)are made to the Participant within 2-1/2 months after the date of severance
from employment with the Employer or, if later, by the end of the limitation
year which includes such date of severance;

 

(ii)would have been paid to the Participant while the Participant continued in
employment with the Employer, absent a severance from employment; and

 

(iii)consist of (A) regular salary or wage payments for services during the
Participant’s regular employment (including overtime or shift differential,
commissions, bonuses, or other similar regularly scheduled components of the
Participant’s regular pay), (B) payments of vacation pay, sick time or other
paid time off accrued during the Participant’s active employment with the
Employer but not yet paid by the last day of active employment, or (C) military
differential pay.

 

4.11ADJUSTMENT FOR EXCESSIVE ANNUAL ADDITIONS

(a)Effective January 1, 2008, in the event there is an “excess amount” for any
Participant for a “limitation year,” the Plan may only correct such “excess
amount” in accordance with the Employee Plans Compliance Resolution System
(EPCRS) as set forth in Revenue Procedure 2008-50 or any subsequent guidance.

 

(b)If, as a result of a reasonable error in estimating a Participant’s
Compensation, a reasonable error in determining the amount of elective deferrals
(within the meaning of Code Section 402(g)(3)) that may be made with respect to
any Participant under the limits of Section 4.10 or other facts and
circumstances to which Regulation 1.415-6(b)(6) shall be applicable, the “annual
additions” under this Plan for any limitation year beginning prior to July 1,
2007 would cause the maximum “annual additions” to be exceeded for any
Participant, the “excess amount” will be disposed of in one of the following
manners, as uniformly determined by the Administrator for all Participants
similarly situated.

 

 

(1)

Any unmatched Deferred Compensation and, thereafter, proportionately from
Deferred Compensation which is matched and matching contributions which relate
to such Deferred Compensation, will be reduced to the extent they would reduce
the “excess amount.” The Deferred Compensation (and for “limitation years”
beginning after December 31, 1995, any gains attributable to

1/15/2013

50

--------------------------------------------------------------------------------

 

such Deferred Compensation) will be distributed to the Participant and the
Employer matching contributions (and for “limitation years” beginning after
December 31, 1995, any gains attributable to such matching contributions) will
be used to reduce the Employer contribution in the next “limitation year”;

 

(2)

If, after the application of subparagraph (1) above, an “excess amount” still
exists, and the Participant is covered by the Plan at the end of the “limitation
year,” the “excess amount” will be used to reduce the Employer contribution for
such Participant in the next “limitation year,” and each succeeding “limitation
year” if necessary;

 

(3)

If, after the application of subparagraphs (1) and (2) above, an “excess amount”
still exists, and the Participant is not covered by the Plan at the end of the
“limitation year,” the “excess amount” will be held unallocated in a “Section
415 suspense account. “ The “Section 415 suspense account” will be applied to
reduce future Employer contributions for all remaining Participants in the next
“limitation year,” and each succeeding “limitation year” if necessary;

 

(4)

If a “Section 415 suspense account” is in existence at any time during the
“limitation year” pursuant to this Section, it will not participate in the
allocation of investment gains and losses of the Trust Fund. If a “Section 415
suspense account” is in existence at any time during a particular “limitation
year,” all amounts in the “Section 415 suspense account” must be allocated and
reallocated to Participants’ accounts before any Employer contributions or any
Employee contributions may be made to the Plan for that “limitation year.”
Except as provided in (1) above, “excess amounts” may not be distributed to
Participants or Former Participants.

(c)For purposes of this Article, “excess amount” for any Participant for a
“limitation year” shall mean the excess, if any, of (l) the “annual additions”
which would be credited to the Participant’s account under the terms of the Plan
without regard to the limitations of Code Section 415 over (2) the maximum
“annual additions” determined pursuant to Section 4.10.

 

(d)For purposes of this Section, “Section 415 suspense account” shall mean an
unallocated account equal to the sum of “excess amounts” for all Participants in
the Plan during the “limitation year.”

 

4.12ROLLOVERS AND PLAN-TO-PLAN TRANSFERS FROM QUALIFIED PLANS

 

1/15/2013

51

--------------------------------------------------------------------------------

(a)With the consent of the Administrator, amounts may be transferred (within the
meaning of Code Section 414(1)) to this Plan from other tax qualified plans
under Code Section 401(a) by Eligible Employees, provided that the trust from
which such funds are transferred permits the transfer to be made and the
transfer will not jeopardize the tax exempt status of the Plan or Trust or
create adverse tax consequences for the Employer. Prior to accepting any
transfers to which this Section applies, the Administrator may require an
opinion of counsel that the amounts to be transferred meet the requirements of
this Section. The amounts transferred shall be set up in a separate account
herein referred to as a Participant’s Transfer Account. The Participant’s
Transfer/Rollover Account may not be reinvested in Employer Stock. Furthermore,
for vesting purposes, the Participant’s portion of the Participant’s Transfer
Account attributable to any transfer shall be subject to Section 7.4(b).

 

Except as permitted by Regulations (including Regulation 1.411(d)-4), amounts
attributable to elective contributions (as defined in Regulation
1.401(k)-1(g)(3)), including amounts treated as elective contributions, which
are transferred from another qualified plan in a plan-to-plan transfer (other
than a direct rollover) shall be subject to the distribution limitations
provided for in Regulation 1.401(k)-1(d).

 

(b)With the consent of the Administrator, the Plan may accept a “rollover” by
Eligible Employees, provided the “rollover” will not jeopardize the tax exempt
status of the Plan or create adverse tax consequences for the Employer. Prior to
accepting any “rollovers” to which this Section applies, the Administrator may
require the Employee to establish (by providing an opinion of counsel or
otherwise) that the amounts to be rolled over to this Plan meet the requirements
of this Section. Effective as of the first day of the first plan year beginning
after December 31, 2001, the Administrator, operationally and on a
nondiscriminatory basis, may limit the source of rollover contributions that may
be accepted by this Plan.  The amounts rolled over shall be set up in a separate
account herein referred to as a “Participant’s Transfer/Rollover Account.” Such
account shall be fully Vested at all times and shall not be subject to
Forfeiture for any reason.  

 

For purposes of this Section, the term “qualified plan” shall mean any tax
qualified plan under Code Section 401(a), or, any other plans from which
distributions are eligible to be rolled over into this Plan pursuant to the
Code. The term “rollover” means: (i) amounts transferred to this Plan directly
from another qualified plan; (ii) distributions received by an Employee from
other “qualified plans” which are eligible for tax-free rollover to a “qualified
plan” and which are transferred by the Employee to this Plan within sixty (60)
days following receipt thereof; (iii) amounts transferred to this Plan from a
conduit individual retirement account provided that the conduit individual
retirement account has no assets other than assets which (A) were previously
distributed to the Employee by another “qualified plan,” (B) were eligible for
tax-free rollover to a “qualified plan” and (C) were deposited in such conduit
individual retirement account within sixty (60) days of receipt thereof (iv)
amounts distributed to the Employee from a conduit individual retirement account
meeting the requirements of clause (iii) above, and transferred by the Employee
to this Plan within sixty (60) days of receipt thereof from such conduit
individual retirement account; and (v) any other amounts which are eligible to
be rolled

1/15/2013

52

--------------------------------------------------------------------------------

over to this Plan pursuant to the Code.

 

(c)Amounts in a Participant’s Transfer/Rollover Account shall be held by the
Trustee pursuant to the provisions of this Plan and may not be withdrawn by, or
distributed to the Participant, in whole or in part, except as provided in
Section 7.10 and paragraph (d) of this Section. The Trustee shall have no duty
or responsibility to inquire as to the propriety of the amount, value or type of
assets transferred, nor to conduct any due diligence with respect to such
assets; provided, however, that such assets are otherwise eligible to be held by
the Trustee under the terms of this Plan.

 

(d)At Normal Retirement Date or such other date when the Participant or the
Participant’s Beneficiary shall be entitled to receive benefits, the
Participant’s Transfer/Rollover Account shall be used to provide additional
benefits to the Participant or the Participant’s Beneficiary. Any distributions
of amounts held in a Participant’s Transfer/Rollover Account shall be made in a
manner which is consistent with and satisfies the provisions of Section 7.5,
including, but not limited to, all notice and consent requirements of Code
Section 411(a)(11) and the Regulations thereunder. Furthermore, such amounts
shall be considered as part of a Participant’s benefit in determining whether an
involuntary cash-out of benefits may be made without Participant consent.

 

(e)The Administrator may direct that Employee transfers and rollovers made after
a Valuation Date be segregated into a separate account for each Participant
until such time as the allocations pursuant to this Plan have been made, at
which time they may remain segregated or be invested as part of the general
Trust Fund or be directed by the Participant pursuant to Section 4.14.

 

(f)This Plan shall not accept any direct or indirect transfers (as that term is
defined and interpreted under Code Section 401(a)(l1) and the Regulations
thereunder) from a defined benefit plan, money purchase plan (including a target
benefit plan), stock bonus or profit sharing plan which would otherwise have
provided for a life annuity form of payment to the Participant.

 

(g)Notwithstanding anything herein to the contrary, a transfer directly to this
Plan from another qualified plan (or a transaction having the effect of such a
transfer) shall only be permitted if it will not result in the elimination or
reduction of any “Section 41l(d)(6) protected benefit” as described in Section
8.1.

 

4.13VOLUNTARY CONTRIBUTIONS

(a)Any prior after-tax voluntary Employee contributions shall be maintained in
each Participant’s Voluntary Contribution Account. The balance in each
Participant’s Voluntary Contribution Account shall be fully Vested at all times
and shall not be subject to Forfeiture for any reason.

 

(b)A Participant may elect at any time to withdraw after-tax voluntary Employee
contributions from such Participant’s Voluntary Contribution Account and the
actual earnings thereon in a manner which is consistent with and satisfies the
provisions of

1/15/2013

53

--------------------------------------------------------------------------------

Section 7.5, including, but not limited to, all notice and consent requirements
of Code Section 411(a)(11) and the Regulations thereunder. If the Administrator
maintains sub-accounts with respect to after-tax voluntary Employee
contributions (and earnings thereon) which were made on or before a specified
date, a Participant shall be permitted to designate which sub-account shall be
the source for withdrawal. Forfeitures of Employer contributions shall not occur
solely as a result of an Employee’s withdrawal of after-tax voluntary Employee
contributions.

 

4.14DIRECTED INVESTMENT ACCOUNT

(a)Participants may, subject to a procedure established by the Administrator
(the Participant Direction Procedures) and applied in a uniform
nondiscriminatory manner, direct the Trustee, in writing (or in such other form
which is acceptable to the Trustee), to invest all or any portion of their
accounts, excluding the Participants’ ESOP Accounts, in specific assets,
specific funds or other investments permitted under the Plan and the Participant
Direction Procedures, including providing the Trustee with directions to invest
the portions of their account attributable to one or more specified sources in
different assets.  That portion of the interest of any Participant so directing
will thereupon be considered a Participant’s Directed Account.  All
contributions to a Participant’s ESOP Account shall be invested in Employer
Stock.  However, any amount of the Participant’s ESOP Account that the
Participant subsequently elects to direct the investment of pursuant to Section
5.8 shall be transferred from the Participant’s ESOP Account to the
Participant’s Directed Account.

 

(b)As of each Valuation Date, all Participant Directed Accounts shall be charged
or credited with the net earnings, gains, losses and expenses as well as any
appreciation or depreciation in the market value using publicly listed fair
market values when available or appropriate as follows:

 

 

(1)

to the extent that the assets in a Participant’s Directed Account are accounted
for as pooled assets or investments, the allocation of earnings, gains and
losses of each Participant’s Directed Account shall be based upon the total
amount of funds so invested in a manner proportionate to the Participant’s share
of such pooled investment; and

 

(2)

to the extent that the assets in the Participant’s Directed Account are
accounted for as segregated assets, the allocation of earnings, gains and losses
from such assets shall be made on a separate and distinct basis.

(c)Investment directions will be processed as soon as administratively
practicable after proper investment directions are received from the
Participant. No guarantee is made by the Plan, Employer, Administrator or
Trustee that investment directions will be processed on a daily basis, and no
guarantee is made in any respect regarding the processing time of an investment
direction. Notwithstanding any other provision of the Plan, the Employer,
Administrator or Trustee reserves the right to not value an investment option on
any given Valuation Date for any reason deemed appropriate by the Employer,
Administrator or Trustee. Furthermore, the processing of any

1/15/2013

54

--------------------------------------------------------------------------------

investment transaction may be delayed for any legitimate business reason
(including, but not limited to, failure of systems or computer programs, failure
of the means of the transmission of data, force majeure, the failure of a
service provider to timely receive values or prices, and correction for errors
or omissions or the errors or omissions of any service provider). The processing
date of a transaction will be binding for all purposes of the Plan and
considered the applicable Valuation Date for an investment transaction.

 

(d)The Participant Direction Procedures shall provide an explanation of the
circumstances under which Participants and their Beneficiaries may give
investment instructions, including, but need not be limited to, the following:

 

 

(1)

the conveyance of instructions by the Participants and their Beneficiaries to
invest Participant Directed Accounts in Directed Investment Options;

 

(2)

the name, address and phone number of the Fiduciary (and, if applicable, the
person or persons designated by the Fiduciary to act on its behalf) responsible
for providing information to the Participant or a Beneficiary upon request
relating to the Directed Investment Options;

 

(3)

applicable restrictions on transfers to and from any Designated Investment
Alternative;

 

(4)

any restrictions on the exercise of voting, tender and similar rights related to
a Directed Investment Option by the Participants or their Beneficiaries;

 

(5)

a description of any transaction fees and expenses which affect the balances in
Participant Directed Accounts in connection with the purchase or sale of
Directed Investment Options; and

 

(6)

general procedures for the dissemination of investment and other information
relating to the Designated Investment Alternatives as deemed necessary or
appropriate, including but not limited to a description of the following:

(i)the investment vehicles available under the Plan, including specific
information regarding any Designated Investment Alternative;

(ii)any designated Investment Managers; and

(iii)a description of the additional information which may be obtained upon
request from the Fiduciary designated to provide such information.

(e)Any information regarding investments available under the Plan, to the extent
not required to be described in the Participant Direction Procedures, may be
provided to the Participant in one or more written documents (or in any other
form including, but not limited to, electronic media) which are separate from
the Participant Direction Procedures and are not thereby incorporated by
reference into this Plan.

1/15/2013

55

--------------------------------------------------------------------------------

 

(f)The Administrator may, in its discretion, include in or exclude by amendment
or other action from the Participant Direction Procedures such instructions,
guidelines or policies as it deems necessary or appropriate to ensure proper
administration of the Plan, and may interpret the same accordingly.

 

4.15QUALIFIED MILITARY SERVICE

Notwithstanding any provision of this Plan to the contrary, effective
December 12, 1994, contributions, benefits and service will be provided in
accordance with Code Section 414(u).

 

4.16ELIGIBLE INDIVIDUAL ACCOUNT PLAN

Notwithstanding any provision of this Plan to the contrary, effective on and
after January 1, 2003, the Plan may acquire and hold qualifying employer
securities (as defined in Act Section 407(d)(5)).  The Plan is explicitly
designed to be an eligible individual account plan as defined in Act Section
407(d)(3) with respect to the acquisition and holding of qualifying employer
securities.  The discretionary matching stock contribution for Plan Year 2003
and subsequent Plan Years shall be invested in Employer Stock as required under
the Plan, as amended, effective January 1, 2004.

 

 

 

4.17ROTH DEFERRAL CONTRIBUTIONS

(1)General Application.

 

(A)This Section 4.17 will apply to contributions beginning with the first day of
the first taxable year beginning on or after January 1, 2007.

 

(B)As of the effective date under subsection 4.17(1)(A) hereof, the Plan will
accept Roth Deferral Contributions made on behalf of Participants. A
Participant’s Roth Deferral Contributions will be allocated to a separate
account maintained for such contributions as described in subsection 4.17(2).

 

(C)Unless specifically stated otherwise, Roth Deferral Contributions will be
treated as Elective Contributions for all purposes under the Plan.

 

 

(2)

Separate Accounting.

 

(A)Contributions and withdrawals of Roth Deferral Contributions will be credited
and debited to the Roth Deferral Contributions sub-account maintained for each
Participant within the Participant’s Elective Account.

 

(B)The Plan will maintain a record of the amount of Roth Deferral Contributions
in each such sub-account.

 

(C)Gains, losses, and other credits or charges must be separately allocated on a
reasonable and consistent basis to each Participant’s Roth Deferral
Contributions

1/15/2013

56

--------------------------------------------------------------------------------

sub-account and the Participant’s other sub-accounts within the Participant’s
Elective Account under the Plan.

 

(D)No contributions other than Roth Deferral Contributions and properly
attributable earnings will be credited to each Participant’s Roth Deferral
Contributions sub-account.

 

 

(3)

Direct Rollovers.

 

(A)Notwithstanding anything to the contrary in Section 7.13, a direct rollover
of a distribution from a Roth Deferral Contributions sub-account under the Plan
will only be made to another Roth Deferral Contributions account under an
applicable retirement plan described in Code section 402A(e)(1) or to a Roth IRA
described in Code section 408A and only to the extent the rollover is permitted
under the rules of Code section 402(c).

 

(B)Notwithstanding anything to the contrary in Section 4.12, the Plan will
accept a rollover contribution to a Roth Deferral Contributions sub-account, but
only if it is a direct rollover from another Roth Deferral Contributions account
under an applicable retirement plan described in Code section 402A(e)(1) and
only to the extent the rollover is permitted under the rules of Code section
402(c).

 

(C)The Plan will not provide for a direct rollover (including an automatic
rollover) for distributions from a Participant’s Roth Deferral Contributions
sub-account if the amounts of the distributions that are eligible rollover
distributions are reasonably expected to total less than $200 during a year. In
addition, any distribution from a Participant’s Roth Deferral Contributions
sub-account is not taken into account in determining whether distributions from
a Participant’s other sub-accounts are reasonably expected to total less than
$200 during a year. However, eligible rollover distributions from a
Participant’s Roth Deferral Contributions sub-account are taken into account in
determining whether the total amount of the Participant’s account balances under
the Plan exceeds $1,000 for purposes of mandatory distributions from the Plan.

 

(D)The provisions of the Plan that allow a Participant to elect a direct
rollover of only a portion of an eligible rollover distribution but only if the
amount rolled over is at least $500 is applied by treating any amount
distributed from the Participant’s Roth Deferral Contributions sub-account as a
separate distribution from any amount distributed from the Participant’s other
sub-accounts in the Plan, even if the amounts are distributed at the same time.

 

(4)Correction of Excess Contributions.  In the case of a distribution of excess
contributions, a Highly Compensated Employee may designate the extent to which
the excess amount is composed of pre-tax Elective Contributions and Roth
Elective Deferrals but only to the extent such types of deferrals were made for
the year.

 

If the Highly Compensated Employee does not designate which type of Elective
Contributions are to be distributed, the Plan will distribute pre-tax Elective
Contributions first.

 

1/15/2013

57

--------------------------------------------------------------------------------

(5)Roth Deferral Contributions Defined.  A Roth Deferral Contribution is an
Elective Contribution that is:

 

(A)Designated irrevocably by the Participant at the time of the cash or deferred
election as a Roth Deferral Contribution that is being made in lieu of all or a
portion of the pre-tax Elective Contributions the Participant is otherwise
eligible to make under the Plan; and

 

(B)Treated by the Employer as includible in the Participant’s income at the time
the Participant would have received that amount in cash if the Participant had
not made a cash or deferred election.

 

(6)Hardship and In-Service Distributions.  The Plan permits hardship
distributions of Elective Contributions.  Roth Deferral Contributions may be
withdrawn for a hardship distribution subject to the same conditions that apply
to pre-tax Elective Contributions.  Roth Deferral Contributions may be withdrawn
for an in-service distribution subject to the same conditions that apply to
other Elective Contributions.

 

(7)Ordering Rules for Distributions.  The Administrator operationally may
implement an ordering rule procedure for withdrawals (including, but not limited
to, hardship or other in-service withdrawals) from a Participant’s accounts
attributable to pre-tax Elective Contributions or Roth Deferral
Contributions.  Pursuant to such procedure, the Administrator may determine
whether the pre‑tax Elective Contributions or Roth Deferral Contributions are
distributed first, provided any such determination is made in a uniform
nondiscriminatory manner.  Alternatively, such procedure may permit the
Participant to elect which type of Elective Deferrals shall be distributed
first.  Further, a terminated participant may elect a distribution of all or a
portion of his or her account balance attributable to Roth Deferral
Contributions in a different form or at a different time than a distribution of
all or a portion of his or her other accounts under the Plan.

 

(8)Participant Loans.  Roth Deferral Contributions shall be treated in the same
manner as pre-tax Elective Contributions for purposes of the Plan’s participant
loan policy regarding limitations on the ability to borrow from or use a
Participant’s Account as security.  Furthermore, the loan policy or program may
be modified to provide for an ordering rule with respect to the default of a
loan that is made from the Participant’s Roth Deferral Contributions sub‑account
and other Accounts under the Plan.

 

(9)Automatic Enrollment.  Whenever a Participant is contributing to the Plan
pursuant to an automatic enrollment feature (i.e., in the absence of an
affirmative election by a Participant, a certain amount or percentage of
Compensation will automatically be contributed to the Plan as an Elective
Deferral), then such Elective Deferral shall be made as a pre-tax Elective
Contribution, not as a Roth Deferral Contribution.

 

(10)Operational Compliance.  The Administrator will administer Roth Deferral
Contributions in accordance with applicable regulations or other binding
authority not reflected in this amendment.  Any applicable regulations or other
binding authority shall supersede any contrary provisions of this amendment.

1/15/2013

58

--------------------------------------------------------------------------------

 

4.18

Income Adjustment.

 

Any excess deferred compensation distributed under Section 4.2(f), any excess
contributions distributed pursuant to Section 4.7(a) and excess aggregate
contributions distributed pursuant to Section 4.9(b) shall be adjusted for any
investment income or loss up to the date of the distribution.  The investment
income or loss attributable to such distributable contributions shall be the sum
of (i) the income or loss on such contributions for the Plan Year, plus (ii) the
income or loss on such contributions for the gap period, determined under any
reasonable method selected by the Plan Administrator. If no other method has
been specified by the Plan Administrator, the investment income or loss
allocable to such excess contributions shall be the sum of:  (1) income or loss
allocable to the Participant's Elective Account (or, for purposes of Section
4.9(b), Account) for the Plan Year multiplied by a fraction, the numerator of
which is such Participant's excess contributions for the Plan Year and the
denominator is the Participant's account balance attributable to elective
deferrals (or, for purposes of Section 4.9(b), matching contributions) without
regard to any income or loss occurring during such Plan Year; and (2) ten
percent of the amount determined under (1) multiplied by the number of whole
calendar months between the end of the Plan Year and the date of distribution,
counting the month of distribution if distribution occurs after the 15th of such
month.  Any method used to determine income or loss hereunder shall be used
consistently for all Participants in determining the income or loss allocable to
distributable contributions hereunder and shall be the same method that is used
by the Plan in allocating income or loss to Participants' Accounts. For purposes
of this paragraph, the "gap period" means the period between the end of the Plan
Year and the date of distribution; provided, however, that income or loss for
the gap period may be determined as of a date that is no more than seven days
before the date of distribution.

 

For Plan Years beginning after December 31, 2007, notwithstanding anything in
the preceding paragraph or elsewhere in this Section 4.18 to the contrary, the
requirement that gap period income be allocated pursuant to Treasury Regulations
Section 1.401(k)-2(b)(2)  shall no longer apply to excess aggregate
contributions, excess contributions, and excess deferred compensation returned
to a Participant. Thus, with respect to such items, the Plan Administrator may
exclude gap period income that is allocated to Participants' accounts prior to
distribution.

 




1/15/2013

59

--------------------------------------------------------------------------------

ARTICLE V

SPECIAL PROVISIONS RELATING TO THE ESOP

 

5.1ESTABLISHMENT OF ESOP

The portion of the Plan comprised of Participant’s ESOP Accounts and of the Loan
Suspense Account, if any, is hereby established and segregated as a stock bonus
plan as defined in Regulation Section 1.401-1(b)(1)(iii) and an employee stock
ownership plan (“ESOP”) satisfying the requirements of Code Sections 409 and
4975(e)(7).  The ESOP is intended to be invested primarily in Employer Stock.  

5.2NO ACQUISITION LOANS

(a)

This Plan is not intended to be a leveraged employee stock ownership plan, and
the Trustee may not incur Acquisition Loans to purchase Employer Stock, either
from the Employer to the Plan or from another lender to the Plan and guaranteed
by the Employer.

(b)

Whenever a cash contribution to the ESOP is declared by the Employer, the
proceeds of such contribution shall promptly be used by the Trustee to finance
the acquisition of shares of Employer Stock, which are either newly issued
shares, outstanding shares held by the Employer as treasury shares, or
outstanding shares held by a shareholder and purchased by the Trust

(c)

Notwithstanding any other provision of this Plan to the contrary, the ESOP Trust
may not enter in any arrangement granting any other person a put option with
respect to Employer Stock except as described in Section 5.6 below, and may not
obligate itself to acquire Employer Stock or other securities from a particular
stockholder at an indefinite time determined upon the happening of a future
event such as the death of the stockholder.

5.3VOTING OF EMPLOYER STOCK

(a)

If the Employer Stock is a registration-type class of securities, as defined in
paragraph (c) below, the Plan meets the requirements of this paragraph only if
each Participant or Beneficiary in the Plan is entitled to direct the Plan as to
the manner in which Employer Stock which is entitled to vote and is allocated to
the Account of such Participant or Beneficiary is to be voted. Any allocated
Employer Stock with respect to which voting instructions are not given, and
shares of Employer Stock, which are not then allocated to Participants’ ESOP
Accounts, shall be voted by the Trustee as provided in section 2.3(r) of the
Schwab Plan Directed Employee Benefit Trust Agreement between the Employer and
the Charles Schwab Trust Company dated September 27, 2002 (the “Schwab Trust
Agreement”).

(b)

If the Employer Stock is not a registration-type class of securities, as defined
in paragraph (c) below, Employer Stock in the Trust shall be voted by the
Trustee as provided in section 2.3(r) of the Schwab Trust Agreement.  However,
each Participant (or Beneficiary) will be entitled to give confidential
instructions as to the voting of shares of Employer Stock then allocated to his
Participant’s ESOP Account on corporate matters

1/15/2013

60

--------------------------------------------------------------------------------

which involve the voting of such shares with respect to the approval or
disapproval of a corporate merger or consolidation, recapitalization,
reclassification, liquidation, dissolution, sale of substantially all the assets
of a trade or business, or such similar transaction as the Secretary of the
Treasury may prescribe in regulations, in accordance with procedures established
by the Administrator.  In that event, any allocated Employer Stock with respect
to which voting instructions are not given, and shares of Employer Stock, which
are not then allocated to Participants’ ESOP Accounts, shall be voted by the
Trustee as provided in section 2.3(r) of the Schwab Trust Agreement.

Instructions to the Trustee for voting of allocated shares of Employer Stock
shall be made by written ballot distributed pursuant to procedures ensuring
confidentiality established by the Administrator.  Participants and
Beneficiaries shall be named fiduciaries under the Act to the extent they
exercise rights pursuant to this Section 5.3.  The Trustee shall honor the
instructions of the Participants and Beneficiaries given in accordance with this
Section 5.3 to the extent that doing so does not violate the Trustee’s duties
under the Act.

(c)

For purposes of this Section 5.3, the term “registration-type class of
securities” means (i) a class of securities required to be registered under
Section 12 of the Securities Exchange Act of 1934, and (ii) a class of
securities which would be required to be so registered except for the exemption
from registration provided in Subsection (g)(2)(H) of Section 12 of the
Securities Exchange Act of 1934.

5.4RIGHT OF FIRST REFUSAL

Shares of the Employer Stock when held and distributed by the Trustee shall not
be subject to a “right of first refusal,” as provided in Regulation Section
54.4975-7(b)(9).  

5.5RIGHT TO DEMAND EMPLOYER STOCK

Distribution of a vested Participant’s ESOP Accounts will be made in-kind in
whole shares of Employer Stock, cash or a combination of both, as determined by
the Administrator, provided, however, that the Administrator shall notify the
Participant of his right to demand distribution of his vested Participant’s ESOP
Account entirely in kind in whole shares of Employer Stock (with the value of
any fractional share paid in cash).  If the charter or by-laws of the Employer
restrict ownership of substantially all of the outstanding Employer Stock to
Employees and the Trust, or if the sponsoring employer is an S Corporation as
defined in Code Section 1361(a), the Participant is not entitled to a
distribution in the form of Employer Stock and the distribution of a
Participant’s ESOP Account shall be made entirely in the form of cash.

5.6PUT OPTION

If the shares of Employer Stock are not readily tradable on an established
market, the Employer shall issue a “put option” to each Participant or
Beneficiary receiving a distribution of Employer Stock from the Plan.  The put
option shall permit the Participant or Beneficiary to sell such Employer Stock
at its then fair market value, as determined by an independent appraiser (as
defined in Section 6.3), to the Employer, at any time during the 60 day period
commencing on the date the Employer Stock was distributed to the recipient and,
if not exercised within that period,

1/15/2013

61

--------------------------------------------------------------------------------

the put option will temporarily lapse.  Upon the close of the Plan Year in which
such temporary lapse of the put option occurs, the independent appraiser shall
determine the value of the Employer Stock, and the Administrator shall notify
each distributee who did not exercise the initial put option prior to its
temporary lapse in the preceding Plan Year of the revised value of the Employer
Stock.  The time during which the put option may be exercised shall recommence
on the date such notice or revaluation is given and shall permanently terminate
60 days thereafter.  The Trustee may be permitted by the Employer to purchase
Employer Stock put to the Employer under a put option.  At the option of the
Employer, as the case may be, the payment for Employer Stock sold pursuant to a
put option shall be made, as determined in the discretion of the Employer, as
the case may be, in the following forms:

(a)

if the Employer Stock was distributed as part of a total distribution, then
payment will be made with a promissory note which provides for substantially
equal annual installments commencing within 30 days from the date of the
exercise of the put option and over a period not exceeding 5 years, with
interest payable at a reasonable rate (as determined by the Employer) on any
unpaid installment balance, with adequate security provided, and without penalty
for any prepayment of such installments; or

(b)

in a lump sum no later than 30 days after such Participant exercises the put
option.

5.7DISTRIBUTION AND PAYMENT REQUIREMENTS

(a)

If the Participant, and, if applicable pursuant to Code Sections 401(a)(11) and
417, with the consent of the Participant’s spouse, elects the distribution of
the Participant’s ESOP Account balance in the Plan, such distribution shall be
made in a lump sum at the times described in Article VII.

(b)

Notwithstanding Section 5.7(a), if the Participant, and, if applicable pursuant
to Code Section 401(a)(11) and 417, with the consent of the Participant’s
spouse, elects the distribution of the Participant’s ESOP Account balance in the
Plan shall commence not later than one year after the close of the Plan Year:

 

(i)

in which the Participant separates from service by reason of the attainment of
Normal Retirement Age under the Plan, disability or death, or

 

(ii)

which is the fifth Plan Year following the Plan Year in which the Participant
otherwise separates from service, except that this paragraph (ii) shall not
apply if the Participant is reemployed by the Employer before distribution is
required to begin under this paragraph (ii).

(c)

The distribution of the Participant’s ESOP Account balance shall be in a lump
sum.  Notwithstanding the previous sentence, the distribution of the
Participant’s ESOP Account balance shall not be delayed beyond distributions
made in substantially equal periodic payments (not less frequently than
annually) over a period not longer than the greater of:

 

(i)

five (5) years, or

1/15/2013

62

--------------------------------------------------------------------------------

 

(ii)

in the case of a Participant with a Participant’s ESOP Account balance in excess
of $800,000, five (5) years plus one (1) additional year (but not more than five
(5) additional years) for each $160,000 or fraction thereof by which such
balance exceeds $800,000.

5.8DIVERSIFICATION OF INVESTMENTS

(a)

One year after the date upon which the Employer makes an Employer Non-Elective
Contribution in Employer Stock to a Participant’s ESOP Account, the Participant
shall have the right to make an election to diversify and direct the investment
of such portion of his Participant’s ESOP Account.

(b)

Notwithstanding Section 5.8(a), any qualified participant shall have the right
to make an election to direct the investment of a portion of his Participant’s
ESOP Account.  Any Participant who has completed at least ten (10) years of
participation in the Plan and who has attained the age of fifty-five (55) is a
“qualified participant”.  Such qualified participant may elect within ninety
(90) days after the close of each Plan Year in the six (6) Plan Year period
beginning with the first Plan Year in which he becomes a qualified participant,
to diversify the investment of at least twenty five percent (25%) of his
Participant’s ESOP Account, less any amount to which a prior diversification
election applies.  In the case of the last year of such six (6) Plan Year
period, fifty percent (50%) shall be substituted for twenty five percent (25%)
in the preceding sentence.  The portion of a qualified participant’s ESOP
Account which is eligible for diversification pursuant to this Section 5.8 may
be invested in any of the Directed Investment Options, as described in Section
4.14.

(c)

Effective on and after January 1, 2007, any Participant (whether a qualified
participant under Subsection 5.8(b) above or not) and any Beneficiary or other
person who has an ESOP Account under this Plan, shall have the right to elect to
direct the investment of a portion of the ESOP Account to the following
extent.  For both that portion of his or her Participant’s ESOP Account
attributable to employer contributions (other than elective deferrals) which is
invested in Employer Stock and that portion (if any) of his or her Participant’s
ESOP Account attributable to elective deferrals which is invested Employer
Stock, the person may elect to direct the Plan to divest any such Employer Stock
and to reinvest the proceeds in any of the Directed Investment Options, as
described in Section 4.14.

(d)

The Plan shall offer not less than three (3) Directed Investment Options (other
than Employer Stock), each of which is diversified and has materially different
return and risk characteristics.  The Administrator may adopt such procedures as
he determines to be necessary or appropriate imposing timing restrictions or
similar conditions on Participant elections to divest Employer Stock; provided
that the Plan shall provide for reasonable periodic opportunities occurring no
less frequently than quarterly, and shall not impose restrictions or conditions
on elections to divest which are not imposed on the Directed Investment Options
except to the extent such additional restrictions are imposed by reason of
applicable securities laws.

1/15/2013

63

--------------------------------------------------------------------------------

(e)

Not later than 30 days before the first date on which a Participant (or other
individual) is eligible to exercise the right to direct the divestiture of any
Employer Stock in his or her ESOP Account pursuant to Section 5.8(c) of the Plan
and Section 204(j) of ERISA, the Administrator shall provide such individual
with a notice:  

 

(1)setting forth such right to elect to diversify under this Section 5.8(c); and

 

(2)describing the importance of diversifying the investment of retirement
account assets.  

 

(f)Except as provided below, the Plan may not (1) impose any restriction on the
individual’s right to divest an investment in Employer Stock that is not imposed
on an investment in an investment that is not Employer Stock or (2) condition
any benefit on an investment in Employer Stock.  The Plan may not impose such
restrictions or conditions either directly or indirectly, including, but not
limited to, providing that a Participant who elects to divest Employer Stock in
his or her ESOP Account is not permitted to reinvest in Employer Stock for any
period of time thereafter, provided that, notwithstanding the preceding, the
Plan Administrator may impose some or all of the following restrictions and
conditions on investments in Employer Stock:

 

(1)A restriction on the divestiture of Employer Stock that is either required in
order to ensure compliance with the applicable securities laws (including but
not limited to Section 16(b) of the Securities Exchange Act of 1934 and/or SEC
Rule 10b-5)  or is reasonably designed to ensure compliance with such applicable
securities laws,

 

(2)The Plan may limit the extent to which an individual Participant’s Account
may be invested in Employer Stock, provided that the limitation applies without
regard to a prior exercise of rights to divest Employer Stock.

 

(3)The Plan may impose reasonable restrictions on the timing, frequency and
number of investment elections that an individual Participant can make to invest
in Employer Stock, provided that the restrictions are designed to limit
short-term trading in Employer Stock.

 

(4)The Plan may impose investment fees or expenses on other investment options
that are not imposed on investments in Employer Stock, and may charge
participant Accounts a reasonable fee to cover expenses associated with the
divestiture of Employer Stock.

 

(5)If the Plan offers a Designated Investment Alternative that is a stable value
fund or similar fund, the Plan may permit transfers to be made into or out of
such stable value fund or similar fund more frequently that other funds,
including a fund invested in Employer Stock.  The Plan may also allow transfers
out of a Designated Investment Alternative that is a qualified default
investment alternative more frequently than a fund holding Employer Stock.

 

5.9NONTERMINABLE RIGHTS

1/15/2013

64

--------------------------------------------------------------------------------

The provisions of Section 5.6 shall continue to be applicable to shares of
Employer Stock even if the Plan ceases to be an employee stock ownership plan
within the meaning of Code Section 4975(e)(7).

5.10DISTRIBUTION OF DIVIDENDS ON EMPLOYER STOCK

(a)

Dividends Paid to Participants.  Any dividends paid with respect to shares of
Employer Stock allocated to Participant’s ESOP Accounts may, as determined by
the Administrator, be either (i) paid by the Employer directly in cash to
Participants or their Beneficiaries, on a non-discriminatory basis; (ii) paid to
the Trustee and distributed by the Trustee to the Participants or their
Beneficiaries no later than 90 days after the end of the Plan Year in which paid
to the Trustee; or (iii) at the election of the Participant or their
Beneficiaries, paid as provided in clause (i) or (ii), or paid to the Trustee
and reinvested in Employer Stock.  At the discretion of the Administrator, any
dividends paid with respect to shares of Employer Stock allocated to
Participant’s ESOP Accounts may be used to pay Plan expenses.

(b)

Dividends paid with respect to the shares of Company Stock allocated to a
Participant's Company Stock Account may be reinvested in shares of Company Stock
in accordance with Section 5.10(a)(iii) above only if the portion of the
affected Participants’ Accounts attributable to the reinvested dividends is 100
percent vested and non-forfeitable.




1/15/2013

65

--------------------------------------------------------------------------------

ARTICLE VI
VALUATIONS

6.1VALUATION OF THE TRUST FUND

The Administrator shall direct the Trustee, as of each Valuation Date, to
determine the net worth of the assets comprising the Trust Fund as it exists on
the Valuation Date. In determining such net worth, the Trustee shall value the
assets comprising the Trust Fund at their fair market value (or their
contractual value in the case of a Contract or Policy) as of the Valuation Date
and shall deduct all expenses for which the Trustee has not yet obtained
reimbursement from the Employer or the Trust Fund. The Trustee may update the
value of any shares held in the Participant Directed Account by reference to the
number of shares held by that Participant, priced at the market value as of the
Valuation Date.

6.2METHOD OF VALUATION

In determining the fair market value of securities held in the Trust Fund which
are listed on a registered stock exchange, the Administrator shall direct the
Trustee to value the same at the prices they were last traded on such exchange
preceding the close of business on the Valuation Date. If such securities were
not traded on the Valuation Date, or if the exchange on which they are traded
was not open for business on the Valuation Date, then the securities shall be
valued at the prices at which they were last traded prior to the Valuation Date.
Any unlisted security held in the Trust Fund shall be valued at its bid price
next preceding the close of business on the Valuation Date, which bid price
shall be obtained from a registered broker or an investment banker. In
determining the fair market value of assets other than securities for which
trading or bid prices can be obtained, the Trustee may appraise such assets
itself, or in its discretion, employ one or more appraisers for that purpose and
rely on the values established by such appraiser or appraisers.  Notwithstanding
the foregoing, Employer Stock that is not readily tradable on an established
securities market shall be valued as provided in Section 6.3.

6.3VALUATION OF EMPLOYER STOCK

If the Employer Stock is not readily tradable on an established securities
market, the Trustee shall, as of each Valuation Date, make a good faith
determination of the fair market value of the Employer Stock by obtaining the
advice of an “independent appraiser” meeting requirements similar to the
requirements of the Regulations prescribed under Code Section 170(a)(1), as
prescribed by in Code Section 401(a)(28)(C) and in regulations issued pursuant
to Act Section 3(18).  If applicable, the Trustee shall promptly notify the
Administrator as to the valuation of the Employer Stock.

 

Valuations must be made in good faith and based on all relevant factors for
determining the fair market value of securities. An independent appraisal will
not in itself be a good faith determination of value in the case of a
transaction between the Plan and a disqualified person. However, in other cases,
a determination of fair market value based on at least an annual appraisal
independently arrived at by a person who customarily makes such appraisals and
who is independent of any party to the transaction will be deemed to be a good
faith determination of value.

In the case of a transaction between a Plan and a disqualified person (within
the meaning of Section 4975 of the Code), the value of the Employer Stock shall
be determined as of the date of the transaction. For all other Plan purposes,
value must be determined as of the most recent Valuation Date under the Plan.

1/15/2013

66

--------------------------------------------------------------------------------

 




1/15/2013

67

--------------------------------------------------------------------------------

ARTICLE VII
DETERMINATION AND DISTRIBUTION OF BENEFITS

7.1DETERMINATION OF BENEFITS UPON RETIREMENT

Every Participant may terminate employment with the Employer and retire for the
purposes hereof on the Participant’s Normal Retirement Date. However, a
Participant may postpone the termination of employment with the Employer to a
later date, in which event the participation of such Participant in the Plan,
including the right to receive allocations pursuant to Section 4.5, shall
continue until such Participant’s Late Retirement Date. Upon a Participant’s
Retirement Date or attainment of Normal Retirement Date without termination of
employment with the Employer, or as soon thereafter as is practicable, the
Trustee shall distribute, at the election of the Participant, all amounts
credited to such Participant’s Combined Account in accordance with Section 7.5.

7.2DETERMINATION OF BENEFITS UPON DEATH

(a)

Upon the death of a Participant before the Participant’s Retirement Date or
other termination of employment, all amounts credited to such Participant’s
Combined Account shall become fully Vested. The Administrator shall direct the
Trustee, in accordance with the provisions of Sections 7.6 and 7.7, to
distribute the value of the deceased Participant’s accounts to the Participant’s
Beneficiary.

(b)

Upon the death of a Former Participant, the Administrator shall direct the
Trustee, in accordance with the provisions of Sections 7.6 and 7.7, to
distribute any remaining Vested amounts credited to the accounts of a deceased
Former Participant to such Former Participant’s Beneficiary.

(c)

Any security interest held by the Plan by reason of an outstanding loan to the
Participant or Former Participant shall be taken into account in determining the
amount of the death benefit.

(d)

The Administrator may require such proper proof of death and such evidence of
the right of any person to receive payment of the value of the account of a
deceased Participant or Former Participant as the Administrator may deem
desirable. The Administrator’s determination of death and of the right of any
person to receive payment shall be conclusive.

(e)

The Beneficiary of the death benefit payable pursuant to this Section shall be
the Participant’s spouse. Except, however, the Participant may designate a
Beneficiary other than the spouse if:

(1)the spouse has waived the right to be the Participant’s Beneficiary, or

(2)the Participant is legally separated or has been abandoned (within the
meaning of local law) and the Participant has a court order to such effect (and
there is no “qualified domestic relations order” as defined in Code Section
414(p) which provides otherwise), or

1/15/2013

68

--------------------------------------------------------------------------------

(3)the Participant has no spouse, or

(4)the spouse cannot be located.

In such event, the designation of a Beneficiary shall be made on a form
satisfactory to the Administrator. A Participant may at any time revoke a
designation of a Beneficiary or change a Beneficiary by filing written (or in
such other form as permitted by the Internal Revenue Service) notice of such
revocation or change with the Administrator. However, the Participant’s spouse
must again consent in writing (or in such other form as permitted by the
Internal Revenue Service) to any change in Beneficiary unless the original
consent acknowledged that the spouse had the right to limit consent only to a
specific Beneficiary and that the spouse voluntarily elected to relinquish such
right.

(f)

In the event no valid designation of Beneficiary exists, or if the Beneficiary
is not alive at the time of the Participant’s death, the death benefit will be
paid in the following order of priority to:

(1)the Participant’s surviving spouse;

(2)the Participant’s children, including adopted children, per stirpes;

(3)the Participant’s surviving parents, in equal shares; or

(4)the Participant’s estate.

If the Beneficiary does not predecease the Participant, but dies prior to
distribution of the death benefit, the death benefit will be paid to the
Beneficiary’s designated Beneficiary (or if there is no designated Beneficiary,
to the Beneficiary's estate).

(g)Notwithstanding anything in this Section to the contrary, if a Participant
has designated the spouse as a Beneficiary, then a divorce decree or a legal
separation that relates to such spouse shall revoke the Participant's
designation of the spouse as a Beneficiary unless the decree or a qualified
domestic relations order (within the meaning of Code Section 414(p)) provides
otherwise.

 

(h)

Any consent by the Participant’s spouse to waive any rights to the death benefit
must be in writing (or in such other form as permitted by the Internal Revenue
Service), must acknowledge the effect of such waiver, and be witnessed by a Plan
representative or a notary public. Further, the spouse’s consent must be
irrevocable and must acknowledge the specific nonspouse Beneficiary.

(i)

In the case of a death occurring on or after January 1, 2007, if a Participant
dies while performing qualified military service (as defined in Section 414(u)
of the Code), the Participant’s Beneficiary is entitled to any additional
benefits (other than benefit accruals relating to the period of qualified
military service) provided under the Plan as if the Participant had resumed
employment and then terminated employment on account of death. Moreover, the
Plan will credit the Participant’s qualified military service as service for
vesting purposes, as though the Participant had resumed employment under the

1/15/2013

69

--------------------------------------------------------------------------------

Uniformed Services Employment and Reemployment Rights Act (USERRA) immediately
prior to the Participant’s death.

 

7.3DETERMINATION OF BENEFITS IN EVENT OF DISABILITY

In the event of a Participant’s Total and Permanent Disability prior to the
Participant’s Retirement Date or other termination of employment, all amounts
credited to such Participant’s Combined Account shall become fully Vested. In
the event of a Participant’s Total and Permanent Disability, the Administrator,
in accordance with the provisions of Sections 7.5 and 7.7, shall direct the
distribution to such Participant of all Vested amounts credited to such
Participant’s Combined Account.

7.4DETERMINATION OF BENEFITS UPON TERMINATION

(a)

If a Participant’s employment with the Employer is terminated for any reason
other than death, Total and Permanent Disability or retirement, then such
Participant shall be entitled to such benefits as are provided hereinafter
pursuant to this Section 7.4.

If a portion of a Participant's Account is forfeited, shares of Employer Stock
allocated to the Participant's ESOP Account must be forfeited only after the
other assets held in the Participant's Account has been depleted. If interest in
more than one class of Employer Stock has been allocated to a Participant's ESOP
Account, the Participant must be treated as forfeiting the same proportion of
each such class.

 

Distribution of the funds due to a Terminated Participant shall be made on the
occurrence of an event which would result in the distribution had the Terminated
Participant remained in the employ of the Employer (upon the Participant’s
death, Total and Permanent Disability or Normal Retirement). Any distribution
under this paragraph shall be made in a manner which is consistent with and
satisfies the provisions of Section 7.5, including, but not limited to, all
notice and consent requirements of Code Section 411(a)(11) and the Regulations
thereunder.

If, for Plan Years beginning after August 5, 1997, the value of a Terminated
Participant’s Vested benefit derived from Employer and Employee contributions
does not exceed $5,000 ($3,500 for Plan Years beginning prior to August 6, 1997)
and, if the distribution is made prior to March 22, 1999, has never exceeded
$5,000 ($3,500 for Plan Years beginning prior to August 6, 1997) at the time of
any prior distribution, then the Administrator shall direct the Trustee to cause
the entire Vested benefit to be paid to such Participant in a single lump sum.

Effective on and after March 28, 2005, but prior to January 1, 2011, there will
be no mandatory lump sum cashout distributions out of this Plan, and during such
period, notwithstanding any other provision of the Plan, the Participant’s
consent to the distribution shall be required before the Plan may make any
immediate lump sum cashout distribution.

1/15/2013

70

--------------------------------------------------------------------------------

(b)

The Vested portion of any Participant’s Account and Participant’s ESOP Account
shall be a percentage of the total amount credited to the Participant’s Account
and Participant’s ESOP Account determined on the basis of the Participant’s
number of whole year Periods of Service according to the following schedule:

Vesting Schedule

Periods of Service

Percentage

 

 

1

20%

2

40%

3

60%

4

80%

5

100%

 

(c)

Notwithstanding the vesting schedule above, the Vested percentage of a
Participant’s Account and Participant’s ESOP Account shall not be less than the
Vested percentage attained as of the later of the effective date or adoption
date of this amendment and restatement. The above vesting schedule also applies
to Participants who terminated employment with a vested benefit as of October 1,
1997.

(d)

Notwithstanding the vesting schedule above, upon the complete discontinuance of
the Employer contributions to the Plan or upon any full or partial termination
of the Plan, all amounts then credited to the account of any affected
Participant shall become 100% Vested and shall not thereafter be subject to
Forfeiture.

(e)

The computation of a Participant’s nonforfeitable percentage of such
Participant’s interest in the Plan shall not be reduced as the result of any
direct or indirect amendment to this Plan. In the event that the Plan is amended
to change or modify any vesting schedule, or if the Plan is amended in any way
that directly or indirectly affects the computation of the Participant’s
nonforfeitable percentage, or if the Plan is deemed amended by an automatic
change to a top heavy vesting schedule, then each Participant with at least
three (3) whole year Periods of Service as of the expiration date of the
election period may elect to have such Participant’s nonforfeitable percentage
computed under the Plan without regard to such amendment or change. If a
Participant fails to make such election, then such Participant shall be subject
to the new vesting schedule. The Participant’s election period shall commence on
the adoption date of the amendment and shall end sixty (60) days after the
latest of:

(1)the adoption date of the amendment,

(2)the effective date of the amendment, or

 

(3)

the date the Participant receives written notice of the amendment from the
Employer or Administrator.

(f)

The amount of any Forfeiture from a Participant’s Accounts shall first be taken
from the unvested portion of the Participant's Accounts other than his ESOP

1/15/2013

71

--------------------------------------------------------------------------------

Account.  If the Forfeiture of such other Accounts is not sufficient to reduce
the fair market value of his unvested interest in his or her Accounts to the
percentage of the total balance of his Accounts determined under Subsection (b)
above, the remainder of the Forfeiture shall be deducted from the Participant's
ESOP Account.

7.5DISTRIBUTION OF BENEFITS

(a)

The Administrator, pursuant to the election of the Participant, shall direct the
Trustee to distribute to a Participant or such Participant’s Beneficiary any
amount to which the Participant is entitled under the Plan in one or more of the
following methods:

 

(1)

One lump-sum payment in cash or in property allocated to the Participant’s
account except, however, for property distributions made prior to the earlier of
(A) the effective date of an amendment limiting distribution in property to
property allocated to the Participant’s account, or (B) the adoption date of
this amendment and restatement, distributions in property are not limited to
property in the Participant’s account.

 

(2)

For distributions other than distributions of Employer Stock, payments over a
period certain in monthly, quarterly, semiannual, or annual cash installments.
In order to provide such installment payments, the Administrator may (A)
segregate the aggregate amount thereof in a separate, federally insured savings
account, certificate of deposit in a bank or savings and loan association, money
market certificate or other liquid short-term security or (B) purchase a
nontransferable annuity contract for a term certain (with no life contingencies)
providing for such payment. The period over which such payment is to be made
shall not extend beyond the Participant’s life expectancy (or the life
expectancy of the Participant and the Participant’s designated Beneficiary).

(b)

Any distribution to a Participant, for Plan Years beginning after August 5,
1997, who has a benefit which exceeds $5,000 ($3,500 for Plan Years beginning
prior to August 6, 1997) or, if the distribution is made prior to March 22,
1999, has ever exceeded $5,000 ($3,500 for Plan Years beginning prior to
August 6, 1997) at the time of any prior distribution, shall require such
Participant’s written (or in such other form as permitted by the Internal
Revenue Service) consent if such distribution commences prior to the time the
benefit is “immediately distributable.” A benefit is “immediately distributable”
if any part of the benefit could be distributed to the Participant (or surviving
spouse) before the Participant attains (or would have attained if not deceased)
the later of the Participant’s Normal Retirement Age or age 62. However, for
distributions prior to October 17, 2000, if a Participant has begun to receive
distributions pursuant to an optional form of benefit under which at least one
scheduled periodic distribution has not yet been made, and if the value of the
Participant’s benefit, determined at the time of the first distribution under
that optional form of benefit, exceeded $5,000 ($3,500 for Plan Years beginning
prior to August 6, 1997), then the value of the Participant’s benefit prior to
October 17, 2000 is deemed to continue to exceed such amount.

1/15/2013

72

--------------------------------------------------------------------------------

Effective on and after March 28, 2005, there will be no mandatory lump sum
cashout distributions out of this Plan.  Notwithstanding any other provision of
the Plan, the Participant’s consent to the distribution shall now be required
before the Plan may make any immediate lump sum cashout distribution.

(c)

The following rules will apply to the consent requirements set forth in
subsection (b):

 

(1)

The Participant must be informed of the right to defer receipt of the
distribution. For notices provided in Plan Years beginning after December 31,
2006, such notification must also include a description of the consequences of
an election not to defer receipt, including the investment options available and
the fees and expenses applicable to the Participant’s Account under the Plan if
an election to defer the distribution is made. If a Participant fails to
consent, it shall be deemed an election to defer the commencement of payment of
any benefit. However, any election to defer the receipt of benefits shall not
apply with respect to distributions which are required under Section 7.5(d).

 

(2)

Notice of the rights specified under this paragraph shall be provided no less
than thirty (30) days and no more than one-hundred eighty (180) days (or, prior
to January 1, 2008, ninety (90) days) before the date the distribution
commences.

 

(3)

Written (or such other form as permitted by the Internal Revenue Service)
consent of the Participant to the distribution must not be made before the
Participant receives the notice and must not be made more than one-hundred
eighty (180) days (or, prior to January 1, 2008, ninety (90) days) before the
date the distribution commences.

 

(4)

No consent shall be valid if a significant detriment is imposed under the Plan
on any Participant who does not consent to the distribution.

Any such distribution may commence less than thirty (30) days after the notice
required under Regulation 1.411(a)-11(c) is given, provided that: (1) the
Administrator clearly informs the Participant that the Participant has a right
to a period of at least thirty (30) days after receiving the notice to consider
the decision of whether or not to elect a distribution (and, if applicable, a
particular distribution option), and (2) the Participant, after receiving the
notice, affirmatively elects a distribution.

(d)

Notwithstanding any provision in the Plan to the contrary, the distribution of a
Participant’s benefits made on or after January 1, 1997 shall be made in
accordance with the following requirements and shall otherwise comply with Code
Section 401(a)(9) and the Regulations thereunder (including Regulation
1.401(a)(9)-2), the provisions of which are incorporated herein by reference:

 

(1)

A Participant’s benefits shall be distributed or must begin to be distributed
not later than April 1st of the calendar year following the later of (i) the
calendar year in which the Participant attains age 70 1/2 or (ii) the calendar
year in

1/15/2013

73

--------------------------------------------------------------------------------

 

which the Participant retires, provided, however, that this clause (ii) shall
not apply in the case of a Participant who is a “five (5) percent owner” at any
time during the Plan Year ending with or within the calendar year in which such
owner attains age 70 1/2. Such distributions shall be equal to or greater than
any required distribution.

Alternatively, distributions to a Participant must begin no later than the
applicable April 1st as determined under the preceding paragraph and must be
made over a period certain measured by the life expectancy of the Participant
(or the life expectancies of the Participant and the Participant’s designated
Beneficiary) in accordance with Regulations.

 

(2)

Distributions to a Participant and the Participant’s Beneficiaries shall only be
made in accordance with the incidental death benefit requirements of Code
Section 40l(a)(9)(G) and the Regulations thereunder.

With respect to distributions under the Plan made for calendar years beginning
on or after January 1, 2001, the Plan will apply the minimum distribution
requirements of Code Section 401(a)(9) in accordance with the Regulations under
Code Section 401(a)(9) that were proposed on January 17, 2001, notwithstanding
any provision of the Plan to the contrary. This amendment shall continue in
effect until the end of the last calendar year beginning before the effective
date of final Regulations under Code Section 401(a)(9) or such other date
specified in guidance published by the Internal Revenue Service.

(e)

For purposes of this Section, the life expectancy of a Participant and a
Participant’s spouse shall not be redetermined in accordance with Code Section
401(a)(9)(D). Life expectancy and joint and last survivor expectancy shall be
computed using the return multiples in Tables V and VI of Regulation 1.72-9.

(f)

The restrictions imposed by this Section shall not apply if a Participant has,
prior to January 1, 1984, made a written designation to have retirement benefits
paid in an alternative method acceptable under Code Section 401(a)(9) as in
effect prior to the enactment of the Tax Equity and Fiscal Responsibility Act of
1982.

(g)

All annuity Contracts under this Plan shall be non-transferable when
distributed. Furthermore, the terms of any annuity Contract purchased and
distributed to a Participant or spouse shall comply with all of the requirements
of the Plan.

(h)

If a distribution is made to a Participant who has not severed employment and
who is not fully Vested in the Participant’s Account and Participant’s ESOP
Account and the Participant may increase the Vested percentage in such account,
then, at any relevant time the Participant’s Vested portion of the account will
be equal to an amount (“X”) determined by the formula:

X equals P(AB plus D) – D

For purposes of applying the formula: P is the Vested percentage at the relevant
time, AB is the account balance at the relevant time, and D is the amount of
distribution.

1/15/2013

74

--------------------------------------------------------------------------------

7.6DISTRIBUTION OF BENEFITS UPON DEATH

(a)

(1)The death benefit payable pursuant to Section 7.2 shall be paid to the
Participant’s Beneficiary within a reasonable time after the Participant’s death
by either of the following methods, as elected by the Participant (or if no
election has been made prior to the Participant’s death, by the Participant’s
Beneficiary) subject, however, to the rules specified in Section 7.6(b):

 

(i)

One lump-sum payment in cash or in property allocated to the Participant’s
account except, however, for property distributions made prior to the earlier of
(A) the effective date of an amendment limiting distribution in property to
property allocated to the Participant’s account, or (B) the adoption date of
this amendment and restatement, distributions in property are not limited to
property in the Participant’s account.

 

(ii)

Payment in monthly, quarterly, semi-annual, or annual cash installments over a
period to be determined by the Participant or the Participant’s Beneficiary.
After periodic installments commence, the Beneficiary shall have the right to
direct the Trustee to reduce the period over which such periodic installments
shall be made, and the Trustee shall adjust the cash amount of such periodic
installments accordingly.

 

(1)

In the event the death benefit payable pursuant to Section 7.2 is payable in
installments, then, upon the death of the Participant, the Administrator may
direct the Trustee to segregate the death benefit into a separate account, and
the Trustee shall invest such segregated account separately, and the funds
accumulated in such account shall be used for the payment of the installments.

(b)

Notwithstanding any provision in the Plan to the contrary, distributions upon
the death of a Participant shall be made in accordance with the following
requirements and shall otherwise comply with Code Section 40l(a)(9) and the
Regulations thereunder. If it is determined, pursuant to Regulations, that the
distribution of a Participant’s interest has begun and the Participant dies
before the entire interest has been distributed, the remaining portion of such
interest shall be distributed at least as rapidly as under the method of
distribution selected pursuant to Section 7.5 as of the date of death. If a
Participant dies before receiving any distributions of the interest in the Plan
or before distributions are deemed to have begun pursuant to Regulations, then
the death benefit shall be distributed to the Participant’s Beneficiaries by
December 31st of the calendar year in which the fifth anniversary of the
Participant’s date of death occurs.

However, the 5-year distribution requirement of the preceding paragraph shall
not apply to any portion of the deceased Participant’s interest which is payable
to or for the benefit of a designated Beneficiary if the designated beneficiary
elects to receive benefits under the 1-year rule (including the spousal
exception), as explained below. In such event, such portion shall be distributed
over a period not extending beyond the life expectancy of such designated
Beneficiary provided such distribution begins not later than December 31st of
the calendar year immediately following the calendar year in which the

1/15/2013

75

--------------------------------------------------------------------------------

Participant died. However, in the event the Participant’s spouse (determined as
of the date of the Participant’s death) is the designated Beneficiary, the
requirement that distributions commence within one year of a Participant’s death
shall not apply. In lieu thereof, distributions must commence on or before the
later of:

 

(1)

December 31st of the calendar year immediately following the calendar year in
which the Participant died; or

 

(2)

December 31st of the calendar year in which the Participant would have attained
age 70 1/2. If the surviving spouse dies before distributions to such spouse
begin, then the 5-year distribution requirement of this Section shall apply as
if the spouse was the Participant.

(c)

For purposes of this Section, the life expectancy of a Participant and a
Participant’s spouse shall not be redetermined in accordance with Code Section
401(a)(9)(D). Life expectancy and joint and last survivor expectancy shall be
computed using the return multiples in Tables V and VI of Regulation 1.72-9.

(d)

For purposes of this Section, any amount paid to a child of the Participant will
be treated as if it had been paid to the surviving spouse if the amount becomes
payable to the surviving spouse when the child reaches the age of majority.

(e)

Subject to the spouse’s right of consent afforded under the Plan, the
restrictions imposed by this Section shall not apply if a Participant has, prior
to January 1, 1984, made a written designation to have death benefits paid in an
alternative method acceptable under Code Section 401(a)(9) as in effect prior to
the enactment of the Tax Equity and Fiscal Responsibility Act of 1982.

(f)

Effective on and after January 1, 2007, if a Participant dies while performing
qualified military service [within the meaning of Section 414(u) of the Code],
his or her surviving spouse or other Beneficiary shall be entitled to receive
the same death benefits from the Plan that would have been payable under this
Section 7.6 if the Participant had resumed active employment with the Employer
immediately prior to the date of his death.

7.7TIME OF SEGREGATION OR DISTRIBUTION

Except as limited by Sections 7.5 and 7.6, whenever the Trustee is to make a
distribution or to commence a series of payments the distribution or series of
payments may be made or begun on such date or as soon thereafter as is
practicable. However, unless a Former Participant elects in writing to defer the
receipt of benefits (such election may not result in a death benefit that is
more than incidental), the payment of benefits shall begin not later than the
sixtieth (60th) day after the close of the Plan Year in which the latest of the
following events occurs: (a) the date on which the Participant attains the
earlier of age 65 or the Normal Retirement Age specified herein; (b) the tenth
(10th) anniversary of the year in which the Participant commenced participation
in the Plan; or (c) the date the Participant terminates service with the
Employer.

1/15/2013

76

--------------------------------------------------------------------------------

Notwithstanding the foregoing, the failure of a Participant to consent to a
distribution that is “immediately distributable” (within the meaning of Section
7.5), shall be deemed to be an election to defer the commencement of payment of
any benefit sufficient to satisfy this Section.

7.8DISTRIBUTION FOR MINOR OR INCOMPETENT BENEFICIARY

In the event a distribution is to be made to a minor or incompetent individual,
then the Administrator may direct that such distribution be paid to the legal
guardian, or if none in the case of a minor Beneficiary, to a parent of such
Beneficiary or a responsible adult with whom the Beneficiary maintains
residence, or to the custodian for such Beneficiary under the Uniform Gift to
Minors Act or Gift to Minors Act, if such is permitted by the laws of the state
in which said Beneficiary resides. Such a payment to the legal guardian,
custodian or parent of a minor or incompetent individual shall fully discharge
the Trustee, Employer, and Plan from further liability on account thereof.

7.9LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN

In the event that all, or any portion, of the distribution payable to a
Participant or Beneficiary hereunder shall, at the later of the Participant’s
attainment of age 62 or Normal Retirement Age, remain unpaid solely by reason of
the inability of the Administrator, after sending a registered letter, return
receipt requested, to the last known address, and after further diligent effort,
to ascertain the whereabouts of such Participant or Beneficiary, the amount so
distributable may, in the sole discretion of the Administrator, either be
treated as a Forfeiture, or be paid directly to an individual retirement account
described in Code Section 408(a) or an individual retirement annuity described
in Code Section 408(b) at the time it is determined that the whereabouts of the
Participant or the Participant’s Beneficiary cannot be ascertained. In the event
a Participant or Beneficiary is located subsequent to a Forfeiture, such benefit
shall be restored, first from Forfeitures, if any, and then from an additional
Employer contribution if necessary. However, regardless of the preceding, a
benefit which is lost by reason of escheat under applicable state law is not
treated as a Forfeiture for purposes of this Section nor as an impermissible
forfeiture under the Code.

7.10PRE-RETIREMENT DISTRIBUTION

Unless otherwise provided, at such time as a Participant shall have attained the
age of 59-1/2 years, the Administrator, at the election of the Participant who
has not severed employment with the Employer, shall direct the Trustee to
distribute all or a portion of the Vested amount then credited to the accounts
maintained on behalf of the Participant. In addition, a Participant may withdraw
all or a portion of the amount in his Voluntary Contribution Account (after-tax
account) at any time prior to severance of employment. In the event that the
Administrator makes an in-service distribution, the Participant shall continue
to be eligible to participate in the Plan on the same basis as any other
Employee. Any distribution made pursuant to this Section shall be made in a
manner consistent with Section 7.5, including, but not limited to, all notice
and consent requirements of Code Section 4l1(a)(11) and the Regulations
thereunder.

1/15/2013

77

--------------------------------------------------------------------------------

Notwithstanding the above, pre-retirement distributions from a Participant’s
Elective Account shall not be permitted prior to the Participant attaining age
59 1/2 except as otherwise permitted under the terms of the Plan.

7.11ADVANCE DISTRIBUTION FOR HARDSHIP

(a)

The Administrator, at the election of the Participant, shall direct the Trustee
to distribute to any Participant in any one Plan Year up to the lesser of 100%
of the Participant’s Elective Account and Participant’s Transfer/Rollover
Account valued as of the last Valuation Date or the amount necessary to satisfy
the immediate and heavy financial need of the Participant. Any distribution made
pursuant to this Section shall be deemed to be made as of the first day of the
Plan Year or, if later, the Valuation Date immediately preceding the date of
distribution, and the Participant’s Elective Account and Participant’s
Transfer/Rollover Account shall be reduced accordingly. Withdrawal under this
Section is deemed to be on account of an immediate and heavy financial need of
the Participant only if the withdrawal is for:

 

(1)

Medical expenses described in Code Section 213(d) incurred by the Participant,
the Participant’s spouse, or any of the Participant’s dependents (as defined in
Code Section 152) or necessary for these persons to obtain medical care as
described in Code Section 213(d);

 

(2)

The costs directly related to the purchase (excluding mortgage payments) of a
principal residence for the Participant;

 

(3)

Payment of tuition, related educational fees, and room and board expenses for
the next twelve (12) months of post-secondary education for the Participant and
the Participant’s spouse, children, or dependents; or

 

(4)

Payments necessary to prevent the eviction of the Participant from the
Participant’s principal residence or foreclosure on the mortgage on that
residence; or

 

(5)

payments for burial or funeral expenses for the Participant's deceased parent,
spouse, child, or dependent (as defined in Code section 152 without regard to
subsection (d)(1)(B) thereof);

 

(6)

expenses for the repair of damage to the Participant's principal residence that
would qualify for the casualty deduction under Code section 165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income).

(b)

No distribution shall be made pursuant to this Section unless the Administrator,
based upon the Participant’s representation and such other facts as are known to
the Administrator, determines that all of the following conditions are
satisfied:

 

(1)

The distribution is not in excess of the amount of the immediate and heavy
financial need of the Participant. The amount of the immediate and heavy

1/15/2013

78

--------------------------------------------------------------------------------

 

financial need may include any amounts necessary to pay any federal, state, or
local income taxes or penalties reasonably anticipated to result from the
distribution;

 

(2)

The Participant has obtained all distributions, other than hardship
distributions, and all nontaxable (at the time of the loan) loans currently
available under all plans maintained by the Employer; and

 

(3)

The Plan, and all other plans maintained by the Employer, provide that the
Participant’s elective deferrals and after-tax voluntary Employee contributions
will be suspended for at least six (6) months after receipt of the hardship
distribution or, the Participant, pursuant to a legally enforceable agreement,
will suspend elective deferrals and after-tax voluntary Employee contributions
to the Plan and all other plans maintained by the Employer for at least six (6)
months after receipt of the hardship distribution.

(c)

Notwithstanding the above, distributions from the Participant’s Elective Account
pursuant to this Section shall be limited, as of the date of distribution, to
the Participant’s Elective Account as of the end of the last Plan Year ending
before July 1, 1989, plus the total Participant’s Elective Deferrals after such
date, reduced by the amount of any previous distributions pursuant to this
Section and Section 7.10.

(d)

Any distribution made pursuant to this Section shall be made in a manner which
is consistent with and satisfies the provisions of Section 7.5, including, but
not limited to, all notice and consent requirements of Code Section 411(a)(11)
and the Regulations thereunder.

(e)

Special Rules Hurricane-Related Hardship Distributions. The following provisions
shall apply to distributions on account of financial hardship to qualified Plan
Participants whose principal residence was in a federally proclaimed disaster
area affected by Hurricane Katrina, Hurricane Rita or Hurricane Wilma, and as a
result of any or all of such Hurricanes incurred an economic loss (a "Qualified
Hurricane-related Distribution"). For purposes of these provisions, such rules
will apply to Qualified Hurricane-related Distributions that took place at any
time on or after August 25, 2005 and before January 1, 2007 with respect to
Hurricane Katrina, at any time on or after September 23, 2005 and before January
1, 2007, with respect to Hurricane Rita, and at any time on or after October 23,
2005 and before January 1, 2007, with respect to Hurricane Wilma.

 

(1)

Such Qualified Hurricane-related Distribution(s) on account of financial
hardship from the Plan, when combined with all distributions obtained from all
qualified plans maintained by the Employer or any other member of the Employer's
controlled group shall not exceed $100,000.  Further, the aggregate amount of
Qualified Hurricane-related Distribution(s) received by a Participant for any
taxable year shall not exceed the excess of $100,000, over the aggregate amounts
treated as Qualified Hurricane-related Distributions received by the Participant
for all previous taxable years

1/15/2013

79

--------------------------------------------------------------------------------

 

(2)

Repayment Rights.  A Participant-recipient of a Qualified Hurricane-related
Distribution shall have the right at any time during a three-year period
commencing as of the day after the date that the Qualified Hurricane-related
Distribution is received to make a repayment or repayments of said distribution
to the Plan (or another Eligible Retirement Plan) in an amount not exceeding the
principal amount of the Qualified Hurricane-related Distribution.  Further, a
Participant-recipient of a Qualified Hurricane-related Distribution for the
purchase of a principal residence may make a repayment or repayments of said
distribution to the Plan (or another Eligible Retirement Plan) in an amount not
exceeding the principal amount of the Qualified Hurricane-related Distribution
if said repayment occurred during the period commencing on August 25, 2005 and
ending February 28, 2006 with respect to a Hurricane Katrina-related
distribution, during a period commencing on September 23, 2005 and ending
February 28, 2006 with respect to a Hurricane Rita-related distribution, or
during a period commencing on October 23, 2005 and ending February 28, 2006 with
respect to a Hurricane Wilma-related distribution.

 

(3)

A Qualified Hurricane-related Distribution shall be deemed to not violate the
prohibitions on early distribution under Section 4.2 that apply to elective
contributions made to Code Section 401(k) plans.

 

(4)

The Plan provides for special hurricane–related distributions to Plan
Participants who lived or worked in the Hurricane Katrina disaster area that
qualified for individual relief from the Federal Emergency Management
Agency.  Similar relief is not available for Hurricanes Rita and Wilma.  These
special distributions could also have been made available to Participants
residing outside the disaster area if they had a child, parent, grandparent or
other dependent that lived or worked in the disaster area.  In order to qualify
for the special relief provided herein, the distribution had to be made by
March 31, 2006.  The six-month suspension on further deferrals is not
applicable.  These distributions were not restricted to the reasons specified in
subparagraph 4.2(c).  Plan Participants who received a distribution under this
paragraph who themselves were not the victim of Hurricane Katrina may not take
advantage of the special repayment rules provided in paragraph (2) above.  The
increase in the withdrawal limit to $100,000 as specified in paragraph (1) above
also did not apply to these withdrawals.

7.12QUALIFIED DOMESTIC RELATIONS ORDER DISTRIBUTION

All rights and benefits, including elections, provided to a Participant in this
Plan shall be subject to the rights afforded to any “alternate payee” under a
“qualified domestic relations order.” Furthermore, a distribution to an
“alternate payee” shall be permitted if such distribution is authorized by a
“qualified domestic relations order,” even if the affected Participant has not
separated from service and has not reached the “earliest retirement age” under
the Plan. For the purposes of this Section, “alternate payee,” “qualified
domestic relations order” and “earliest retirement age” shall have the meaning
set forth under Code Section 414(p).

1/15/2013

80

--------------------------------------------------------------------------------

Effective on and after April 6, 2007, a domestic relations order that otherwise
satisfies the requirements for a qualified domestic relations order (“QDRO”)
will not fail to be a QDRO: (i) solely because the order is issued after, or
revises, another domestic relations order or QDRO; or (ii) solely because of the
time at which the order is issued, including issuance after the Participant’s
death. A domestic relations order described in this paragraph is subject to the
same requirements and protections that apply to QDROs.

 

7.13DIRECT ROLLOVER

(a)

Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a “distributee’s” election under this Section, a “distributee” may elect,
at the time and in the manner prescribed by the Administrator, to have any
portion of an “eligible rollover distribution” that is equal to at least $500
paid directly to an “eligible retirement plan” specified by the “distributee” in
a “direct rollover.”

(b)

For purposes of this Section the following definitions shall apply:

(1)An “eligible rollover distribution” means any distribution described in Code
Section 402(c)(4) and generally includes is any distribution of all or any
portion of the balance to the credit of the “distributee,” except that an
“eligible rollover distribution” does not include: any distribution that is one
of a series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the “distributee” or the
joint lives (or joint life expectancies) of the “distributee” and the
“distributee’s” designated beneficiary, or for a specified period often years or
more; any distribution to the extent such distribution is required under Code
Section 401(a)(9); the portion of any other distribution that is not includible
in gross income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities); any hardship distribution
described in Code Section 401(k)(2)(B)(i)(IV) made after December 31, 1999; and
any other distribution that is reasonably expected to total less than $200
during a year.  For distributions made after December 31, 2001, any amount that
is distributed on account of hardship shall not be an eligible rollover
distribution and the distributee may not elect to have any portion of such a
distribution paid directly to an eligible retirement plan.  In addition, for
distributions made after December 31, 2001, a portion of a distribution shall
not fail to be an eligible rollover distribution merely because the portion
consists of after-tax Employee contributions which are not includible in gross
income. However, such portion may be transferred only to an individual
retirement account or annuity described in Code Section 408(a) or (b), or to a
qualified defined contribution plan described in Code Section 401(a) or 403(a)
that agrees to separately account for amounts so transferred, including
separately accounting for the portion of such distribution which is includible
in gross income and the portion of such distribution which is not so includible.

 

(2)An “eligible retirement plan” is an individual retirement account described
in Code Section 408(a), an individual retirement annuity described in

1/15/2013

81

--------------------------------------------------------------------------------

Code Section 408(b), an annuity plan described in Code Section 403(a), or a
qualified trust described in Code Section 401(a), that accepts the
“distributee’s” “eligible rollover distribution.” However, in the case of an
“eligible rollover distribution” to the surviving spouse, an “eligible
retirement plan” is an individual retirement account or individual retirement
annuity.  For distributions made after December 31, 2001, an eligible retirement
plan shall also mean an annuity contract described in Code Section 403(b) and an
eligible plan under Code Section 457(b) which is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state and which agrees to separately account for
amounts transferred into such plan from this Plan. For distributions made after
December 31, 2001, the definition of eligible retirement plan shall also apply
in the case of a distribution to a surviving spouse, or to a spouse or former
spouse who is the alternate payee under a qualified domestic relation order, as
defined in Code Section 414(p).  For distributions made after December 31, 2007,
an Eligible Retirement Plan shall include a Roth IRA as described in Code
Section 408A; however, for taxable years beginning prior to January 1, 2010, the
income restrictions that apply to a rollover from a traditional IRA into a Roth
IRA will continue to apply.

 

In addition, for distributions made after December 31, 2007, a Participant may
elect to directly roll over an "eligible rollover distribution" to a Roth IRA
described in Code Section 408A(b).

 

(3)A “distributee” includes an Employee or former Employee. In addition, the
Employee’s or former Employee’s surviving spouse and the Employee’s or former
Employee’s spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Code Section 414(p), are “distributees”
with regard to the interest of the spouse or former spouse.  Effective for
distributions payable after December 31, 2008 as a result of an Employee’s
death, the term distributee shall also include an individual who is the deceased
Employee’s designated beneficiary but is not the surviving spouse of the
deceased Employee, and a direct trustee-to-trustee transfer to an Individual
Retirement Account established on behalf of such non-spousal beneficiary shall
be treated as an eligible rollover distribution for purposes of this Section
7.13 and Code Section 402(c), to the extent permitted by Treasury Regulations or
other guidance published under section 402(c) of the Code.

 

(4)A “direct rollover” is a payment by the Plan to the “eligible retirement
plan” specified by the “distributee.”

 

7.14NEW DISTRIBUTION EVENT

This Section 7.14 shall apply for distributions occurring on and after January
1, 2002 for severance from employment occurring on or after January 1, 2002.  A
Participant’s Elective Contributions and earnings attributable to these
contributions shall be distributed on account of the Participant’s severance
from employment. However, such a distribution shall be subject to the other
provisions of the Plan regarding distributions, other than provisions that
require a separation

1/15/2013

82

--------------------------------------------------------------------------------

from service before such amounts may be distributed.

 

7.15SPECIAL RULES WITH RESPECT TO THE ESOP

Article V provides special rules with respect to distributions that relate to
the ESOP portion of the Plan.  If a provision of this Article VII conflicts with
any provision of Article V, the provisions of Article V shall supersede the
Article VII provisions.

7.16Minimum Required Distributions

 

(a)General Rules.

 

1.Effective Date.  Unless a later effective date is specified in subsection (f)
below, the provisions of this Section 7.16 will apply for purposes of
determining required minimum distributions for calendar years beginning with the
2002 calendar year.

 

2.Coordination with Minimum Distribution Requirements Previously in Effect.  If
the effective date of this Section 7.16 is earlier than calendar years beginning
with the 2003 calendar year, required minimum distributions for 2002 under this
Section 7.16 will be determined as follows.  If the total amount of 2002
required minimum distributions under the Plan made to the distributee prior to
the effective date of this Section 7.16 equals or exceeds the required minimum
distributions determined under this Section 7.16 , then no additional
distributions will be required to be made for 2002 on or after such date to the
distributee.  If the total amount of 2002 required minimum distributions under
the Plan made to the distributee prior to the effective date of this Section
7.16 is less than the amount determined under this Section 7.16 , then required
minimum distributions for 2002 on and after such date will be determined so that
the total amount of required minimum distributions for 2002 made to the
distributee will be the amount determined under this Section 7.16.

 

3.Precedence.  The requirements of this Section 7.16 will take precedence over
any inconsistent provisions of the Plan.

 

4.Requirements of Treasury Regulations Incorporated.  All distributions required
under this Section 7.16 will be determined and made in accordance with the
Regulations under Code Section 401(a)(9).

 

5.TEFRA Section 242(b)(2) Elections.  Notwithstanding the other provisions of
this Section 7.16, distributions may be made under a designation made before
January 1, 1984, in accordance with Section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that relate to
Section 242(b)(2) of TEFRA.

 

(b)Time and Manner of Distribution.

 

1.Required Beginning Date.  The Participant's entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant's required beginning date.

 

2.Death of Participant Before Distributions Begin.  If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

 

1/15/2013

83

--------------------------------------------------------------------------------

A.If the Participant's surviving spouse is the Participant’s sole designated
beneficiary, then, except as provided in subsection (f) of this Section 7.16,
distributions to the surviving spouse will begin by December 31 of the calendar
year immediately following the calendar year in which the Participant died, or
by December 31 of the calendar year in which the Participant would have attained
age 70½, if later.  

 

B.If the Participant’s surviving spouse is not the Participant’s sole designated
beneficiary, then, except as provided in subsection (f) of this Section 7.16,
distributions to the designated beneficiary will begin by December 31 of the
calendar year immediately following the calendar year in which the Participant
died.

 

C.If there is no designated beneficiary as of September 30 of the year following
the year of the Participant’s death, the Participant’s entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Participant's death.

 

D.If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this subsection 7.16(b)(2), other
than paragraph A, will apply as if the surviving spouse were the Participant.

 

For purposes of this subsection (b)(2) and subsection (d) of this Section 7.16,
unless paragraph D of this subsection (b)(2) applies, distributions are
considered to begin on the Participant's required beginning date.  If paragraph
D applies, distributions are considered to begin on the date distributions are
required to begin to the surviving spouse under paragraph A above.  If
distributions under an annuity purchased from an insurance company irrevocably
commence to the Participant before the Participant's required beginning date (or
to the Participant’s surviving spouse before the date distributions are required
to begin to the surviving spouse under paragraph A of this subsection (b)(2),
the date distributions are considered to begin is the date distributions
actually commence.

 

3.Forms of Distribution.  Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the required beginning date, as of the first distribution calendar
year distributions will be made in accordance with subsections (c) and (d) of
this Section 7.16.  If the Participant's interest is distributed in the form of
an annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Section 401(a)(9) of the Code and
the Regulations.

 

(c)Required Minimum Distributions During Participant’s Lifetime.

 

1.Amount of Required Minimum Distribution For Each Distribution Calendar
Year.  During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:

 

A.

the quotient obtained by dividing the Participant's account balance by the
distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Regulations, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or

1/15/2013

84

--------------------------------------------------------------------------------

B.if the Participant’s sole designated beneficiary for the distribution calendar
year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Regulations, using the Participant’s
and spouse’s attained ages as of the Participant’s and spouse’s birthdays in the
distribution calendar year.

2.Lifetime Required Minimum Distributions Continue Through Year of Participant’s
Death.  Required minimum distributions will be determined under this subsection
7.16(c) beginning with the first distribution calendar year and up to and
including the distribution calendar year that includes the Participant’s date of
death.

(d)Required Minimum Distributions After Participant’s Death.

 

1.Death On or After Date Distributions Begin.

 

A.Participant Survived by Designated Beneficiary.  If the Participant dies on or
after the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant's account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated beneficiary, determined as follows:

 

B.The Participant’s remaining life expectancy is calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

 

C.If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year.  For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.  

 

D.If the Participant’s surviving spouse is not the Participant’s sole designated
beneficiary, the designated beneficiary’s remaining life expectancy is
calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

 

E.No Designated Beneficiary.  If the Participant dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant's
account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

 

1/15/2013

85

--------------------------------------------------------------------------------

2.Death Before Date Distributions Begin.

 

A.Participant Survived by Designated Beneficiary.  Except as provided in
subsection (f) below, if the Participant dies before the date distributions
begin and there is a designated beneficiary, the minimum amount that will be
distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant's
account balance by the remaining life expectancy of the Participant’s designated
beneficiary, determined as provided in subsection (d)(1) of this Section 7.16.

 

B.No Designated Beneficiary.   If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant's entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant's death.  

 

C.Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin.  If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under subsection 7.16(b)(2)(A), this subsection
(d)(2) will apply as if the surviving spouse were the Participant.

 

(e)

Definitions.

1.Designated beneficiary.  The individual who is designated as the Beneficiary
under the Plan and is the designated beneficiary under Section 401(a)(9) of the
Code and Section 1.401(a)(9)-1, Q&A-4, of the Regulations.

2.Distribution calendar year.  A calendar year for which a minimum distribution
is required.  For distributions beginning before the Participant’s death, the
first distribution calendar year is the calendar year immediately preceding the
calendar year which contains the Participant's required beginning date.  For
distributions beginning after the Participant’s death, the first distribution
calendar year is the calendar year in which distributions are required to begin
under subsection (b)(2) of this Section 7.16.  The required minimum distribution
for the Participant's first distribution calendar year will be made on or before
the Participant's required beginning date.  The required minimum distribution
for other distribution calendar years, including the required minimum
distribution for the distribution calendar year in which the Participant's
required beginning date occurs, will be made on or before December 31 of that
distribution calendar year.

3.Life expectancy.  Life expectancy as computed by use of the Single Life Table
in Section 1.401(a)(9)-9 of the Regulations.

4.Participant’s account balance.  The account balance as of the last valuation
date in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date.  The account
balance for the valuation calendar year includes any

1/15/2013

86

--------------------------------------------------------------------------------

amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the distribution calendar year if distributed or transferred in the
valuation calendar year.

5.Required beginning date.  The date specified in the Plan when distributions
under Section 401(a)(9) of the Code are required to begin.

 

(f)Overriding Elections.

 

The following provisions apply:

 

1.Effective Date. This Section 7.16 applies for purposes of determining required
minimum distributions for distribution calendar years beginning with the 2003
calendar year.

 

2.Election to permit Participants or Beneficiaries to elect 5-Year Rule or Life
Expectancy Rule.  Participants or beneficiaries may elect on an individual basis
whether the 5-year rule or the life expectancy rule in this Section 7.16 applies
to distributions after the death of a Participant who has a designated
beneficiary.  The election must be made no later than the earlier of September
30 of the calendar year in which distribution would be required to begin under
subsection 7.16(b)(2), or by September 30 of the calendar year which contains
the fifth anniversary of the Participant’s (or, if applicable, surviving
spouse’s) death.  If neither the Participant nor beneficiary makes an election
under this paragraph, distributions will be made in accordance with subsections
(b)(2) and (d)(2).

 

3.No Suspension of 2009 Required Minimum Distributions.  This Plan has not been
amended to suspend required minimum distributions for 2009 pursuant to Section
401(a)(9)(4) of the Code.  Any participant or beneficiary who would have been
required to receive required minimum distributions for 2009 but for the
enactment of Section 401(a)(9)(H) of the Code (“2009 RMDs”), and who would have
satisfied that requirement by receiving distributions that are equal to the 2009
RMDs shall receive those distributions for 2009.  Notwithstanding Section
7.13(b)(1) of the Plan, and solely for purposes of applying the direct rollover
provisions of the Plan, a direct rollover will be offered under Section 7.13
only for distributions that would be eligible rollover distributions without
regard to Section 401(a)(9)(H).

 

 

 

 

 

 

1/15/2013

87

--------------------------------------------------------------------------------

 

ARTICLE VIII

AMENDMENT, TERMINATION, MERGERS AND LOANS

 

8.1AMENDMENT

(a)

The Employer shall have the right at any time to amend this Plan, subject to the
limitations of this Section. However, any amendment which affects the rights,
duties or responsibilities of the Trustee or Administrator may only be made with
the Trustee’s or Administrator’s written consent. Any such amendment shall
become effective as provided therein upon its execution. The Trustee shall not
be required to execute any such amendment unless the amendment affects the
duties of the Trustee hereunder.

(b)

No amendment to the Plan shall be effective if it authorizes or permits any part
of the Trust Fund (other than such part as is required to pay taxes and
administration expenses) to be used for or diverted to any purpose other than
for the exclusive benefit of the Participants or their Beneficiaries or estates;
or causes any reduction in the amount credited to the account of any
Participant; or causes or permits any portion of the Trust Fund to revert to or
become property of the Employer.

(c)

Except as permitted by Regulations (including Regulation 1.41l(d)-4) or other
IRS guidance, no Plan amendment or transaction having the effect of a Plan
amendment (such as a merger, plan transfer or similar transaction) shall be
effective if it eliminates or reduces any “Section 411(d)(6) protected benefit”
or adds or modifies conditions relating to “Section 41l(d)(6) protected
benefits” which results in a further restriction on such benefits unless such
“Section 411(d)(6) protected benefits” are preserved with respect to benefits
accrued as of the later of the adoption date or effective date of the amendment.
“Section 411(d)(6) protected benefits” are benefits described in Code Section
41l(d)(6)(A), early retirement benefits and retirement-type subsidies, and
optional forms of benefit. A Plan amendment that eliminates or restricts the
ability of a Participant to receive payment of the Participant’s interest in the
Plan under a particular optional form of benefit will be permissible if the
amendment satisfies the conditions in (1) and (2) below:

 

(1)

The amendment provides a single-sum distribution form that is otherwise
identical to the optional form of benefit eliminated or restricted. For purposes
of this condition (1), a single-sum distribution form is otherwise identical
only if it is identical in all respects to the eliminated or restricted optional
form of benefit (or would be identical except that it provides greater rights to
the Participant) except with respect to the timing of payments after
commencement.

 

(2)

The amendment is not effective unless the amendment provides that the amendment
shall not apply to any distribution with an annuity starting date earlier than
the earlier of: (i) the ninetieth (90th) day after the date the Participant
receiving the distribution has been furnished a summary that reflects the
amendment and that satisfies the Act requirements at 29 CFR 2520.l04b-3
(relating

1/15/2013

88

 

--------------------------------------------------------------------------------

 

to a summary of material modifications) or (ii) the first day of the second Plan
Year following the Plan Year in which the amendment is adopted.

8.2TERMINATION

(a)

The Employer shall have the right at any time to terminate the Plan by
delivering to the Trustee and Administrator written notice of such termination.
Upon any full or partial termination, all amounts credited to the affected
Participants’ Combined Accounts shall become 100% Vested as provided in Section
7.4 and shall not thereafter be subject to forfeiture, and all unallocated
amounts, including Forfeitures, shall be allocated to the accounts of all
Participants in accordance with the provisions hereof

(b)

Upon the full termination of the Plan, the Employer shall direct the
distribution of the assets of the Trust Fund to Participants in a manner which
is consistent with and satisfies the provisions of Section 7.5. Distributions to
a Participant shall be made in cash or in property allocated to the
Participant’s account or through the purchase of irrevocable nontransferable
deferred commitments from an insurer except, however, for property distributions
made prior to the earlier of (A) the effective date of an amendment limiting
distribution in property to property allocated to the Participant’s account, or
(B) the adoption date of this amendment and restatement, distributions in
property are not limited to property in the Participant’s account. Except as
permitted by Regulations, the termination of the Plan shall not result in the
reduction of “Section 411(d)(6) protected benefits” in accordance with Section
8.1(c).

(c)

Notwithstanding anything in the preceding paragraph to the contrary, amounts
held in the Participant's Elective Deferral Account may not be distributed as a
result of the termination of the Plan if a successor defined contribution plan
is established by the Employer within the period ending twelve months after
distribution of all assets from the Plan. For this purpose, a defined
contribution plan is not treated as a successor defined contribution plan if the
plan is an employee stock ownership plan (as defined in Code Section 4975(e)(7)
or 409(a)), a simplified employee pension plan (as defined in Code
Section 408(k)), a SIMPLE IRA plan (as defined in Code Section 408(p)), a plan
or contract that satisfies the requirements of Code Section 403(b), or a plan
that is described in Code Sections 457(b) or 457(f). Furthermore, if at all
times during the 24‑month period beginning 12 months before the date of the
Plan's termination, fewer than 2% of the Participants in the Plan as of the date
of Plan termination are eligible under the other defined contribution plan, then
the other defined contribution plan is not a successor defined contribution
plan.

8.3MERGER, CONSOLIDATION OR TRANSFER OF ASSETS

This Plan and Trust may be merged or consolidated with, or its assets and/or
liabilities may be transferred to any other plan and trust only if the benefits
which would be received by a Participant of this Plan, in the event of a
termination of the Plan immediately after such transfer, merger or
consolidation, are at least equal to the benefits the Participant would have
received if the Plan had terminated immediately before the transfer, merger or
consolidation, and such transfer,

891/15/2013

 

--------------------------------------------------------------------------------

merger or consolidation does not otherwise result in the elimination or
reduction of any “Section 41l(d)(6) protected benefits” in accordance with
Section 8.1(c).

8.4LOANS TO PARTICIPANTS

(a)

The Trustee may, in the Trustee’s discretion, make loans to Participants and
Beneficiaries under the following circumstances: (1) loans shall be made
available to all Participants and Beneficiaries on a reasonably equivalent
basis; (2) loans shall not be made available to Highly Compensated Employees in
an amount greater than the amount made available to other Participants and
Beneficiaries; (3) loans shall bear a reasonable rate of interest; (4) loans
shall be adequately secured; and (5) loans shall provide for periodic repayment
over a reasonable period of time.

(b)

Loans made pursuant to this Section (when added to the outstanding balance of
all other loans made by the Plan to the Participant) may, in accordance with a
uniform and nondiscriminatory policy established by the Administrator, be
limited to the lesser of:

 

(1)

$50,000 reduced by the excess (if any) of the highest outstanding balance of
loans from the Plan to the Participant during the one year period ending on the
day before the date on which such loan is made, over the outstanding balance of
loans from the Plan to the Participant on the date on which such loan was made,
or

 

(2)

one-half (l/2) of the present value of the non-forfeitable accrued benefit of
the Participant under the Plan.

For purposes of this limit, all plans of the Employer shall be considered one
plan. Additionally, with respect to any loan made prior to January 1, 1987, the
$50,000 limit specified in (1) above shall be unreduced.

(c)

Loans shall provide for level amortization with payments to be made not less
frequently than quarterly over a period not to exceed five (5) years. However,
loans used to acquire any dwelling unit which, within a reasonable time, is to
be used (determined at the time the loan is made) as a “principal residence” of
the Participant shall provide for periodic repayment over a reasonable period of
time that may exceed five (5) years, if the loan program provides for an
extended repayment period for such “principal residence” loans. For this
purpose, a “principal residence” has the same meaning as a “principal residence”
under Code Section 1034. Loan repayments may be suspended under this Plan as
permitted under Code Section 414(u)(4).

(d)

Any loans granted or renewed shall be made pursuant to a Participant loan
program. Such loan program shall be established in writing and must include, but
need not be limited to, the following:

 

(1)

the identity of the person or positions authorized to administer the Participant
loan program;

 

(2)

a procedure for applying for loans;

901/15/2013

 

--------------------------------------------------------------------------------

 

(3)

the basis on which loans will be approved or denied;

 

(4)

limitations, if any, on the types and amounts of loans offered;

 

(5)

the procedure under the program for determining a reasonable rate of interest;

 

(6)

the types of collateral which may secure a Participant loan; and

 

(7)

the events constituting default and the steps that will be taken to preserve
Plan assets.

Such Participant loan program shall be contained in a separate written document
which, when properly executed, is hereby incorporated by reference and made a
part of the Plan. Furthermore, such Participant loan program may be modified or
amended in writing from time to time without the necessity of amending this
Section.

(e)

Notwithstanding anything in this Section to the contrary, any loans made prior
to the date this amendment and restatement is adopted shall be subject to the
terms of the plan in effect at the time such loan was made.




911/15/2013

 

--------------------------------------------------------------------------------

ARTICLE IX
TOP HEAVY



9.1TOP HEAVY PLAN REQUIREMENTS

For any Top Heavy Plan Year, the Plan shall provide the special vesting
requirements of Code Section 416(b) pursuant to Section 7.4 of the Plan and the
special minimum allocation requirements of Code Section 416(c) pursuant to
Section 4.5 of the Plan.

9.2DETERMINATION OF TOP HEAVY STATUS

(a)

This Plan shall be a Top Heavy Plan for any Plan Year in which, as of the
Determination Date, (1) the Present Value of Accrued Benefits of Key Employees
and (2) the sum of the Aggregate Accounts of Key Employees under this Plan and
all plans of an Aggregation Group, exceeds sixty percent (60%) of the Present
Value of Accrued Benefits and the Aggregate Accounts of all Key and Non-Key
Employees under this Plan and all plans of an Aggregation Group.

If any Participant is a Non-Key Employee for any Plan Year, but such Participant
was a Key Employee for any prior Plan Year, such Participant’s Present Value of
Accrued Benefit and/or Aggregate Account balance shall not be taken into account
for purposes of determining whether this Plan is a Top Heavy Plan (or whether
any Aggregation Group which includes this Plan is a Top Heavy Group). In
addition, if a Participant or Former Participant has not performed any services
for any Employer maintaining the Plan at any time during the one year period
ending on the Determination Date, any accrued benefit for such Participant or
Former Participant shall not be taken into account for the purposes of
determining whether this Plan is a Top Heavy Plan.

(b)

Aggregate Account: A Participant’s Aggregate Account as of the Determination
Date is the sum of:

 

(1)

the Participant’s Combined Account balance as of the most recent valuation
occurring within a twelve (12) month period ending on the Determination Date.
However, with respect to Employees not performing services for the Employer
during the year ending on the Determination Date, the Participant's Combined
Account balance as of the most recent valuation occurring within a twelve (12)
month period ending on the Determination Date shall not be taken into account
for purposes of this Section;

 

(2)

an adjustment for any contributions due as of the Determination Date. Such
adjustment shall be the amount of any contributions actually made after the
Valuation Date but due on or before the Determination Date, except for the first
Plan Year when such adjustment shall also reflect the amount of any
contributions made after the Determination Date that are allocated as of a date
in that first Plan Year.

 

(3)

any Plan distributions made within the Plan Year that includes the Determination
Date or, with respect to distributions made for a reason other than

921/15/2013

 

--------------------------------------------------------------------------------

 

severance from employment, disability or death, within the five (5) preceding
Plan Years. The preceding sentence shall also apply to distributions under a
terminated plan which, had it not been terminated, would have been aggregated
with the Plan under Section 416(g)(2)(A)(i) of the Code.  However, in the case
of distributions made after the Valuation Date and prior to the Determination
Date, such distributions are not included as distributions for top heavy
purposes to the extent that such distributions are already included in the
Participant’s Aggregate Account balance as of the Valuation Date. Further,
distributions from the Plan (including the cash value of life insurance
policies) of a Participant’s account balance because of death shall be treated
as a distribution for the purposes of this paragraph.

 

(4)

any Employee contributions, whether voluntary or mandatory. However, amounts
attributable to tax deductible qualified voluntary employee contributions shall
not be considered to be a part of the Participant’s Aggregate Account balance.

 

(5)

with respect to unrelated rollovers and plan-to-plan transfers (ones which are
both initiated by the Employee and made from a plan maintained by one employer
to a plan maintained by another employer), if this Plan provides the rollovers
or plan-to-plan transfers, it shall always consider such rollovers or
plan-to-plan transfers as a distribution for the purposes of this Section. If
this Plan is the plan accepting such rollovers or plan-to-plan transfers, it
shall not consider such rollovers or plan-to-plan transfers as part of the
Participant’s Aggregate Account balance. However, rollovers or plan-to-plan
transfers accepted prior to January 1, 1984 shall be considered as part of the
Participant’s Aggregate Account balance.

 

(6)

with respect to related rollovers and plan-to-plan transfers (ones either not
initiated by the Employee or made to a plan maintained by the same employer), if
this Plan provides the rollover or plan-to-plan transfer, it shall not be
counted as a distribution for purposes of this Section. If this Plan is the plan
accepting such rollover or plan-to-plan transfer, it shall consider such
rollover or plan-to-plan transfer as part of the Participant’s Aggregate Account
balance, irrespective of the date on which such rollover or plan-to-plan
transfer is accepted.

 

(7)

For the purposes of determining whether two employers are to be treated as the
same employer in (5) and (6) above, all employers aggregated under Code Section
414(b), (c), (m) and (o) are treated as the same employer.

(c)

“Aggregation Group” means either a Required Aggregation Group or a Permissive
Aggregation Group as hereinafter determined.

 

(1)

Required Aggregation Group: In determining a Required Aggregation Group
hereunder, each plan of the Employer in which a Key Employee is a participant in
the Plan Year containing the Determination Date or any of the four preceding
Plan Years, and each other plan of the Employer which enables any plan in which
a Key Employee participates to meet the requirements of

931/15/2013

 

--------------------------------------------------------------------------------

 

Code Sections 401(a)(4) or 410, will be required to be aggregated. Such group
shall be known as a Required Aggregation Group.

In the case of a Required Aggregation Group, each plan in the group will be
considered a Top Heavy Plan if the Required Aggregation Group is a Top Heavy
Group. No plan in the Required Aggregation Group will be considered a Top Heavy
Plan if the Required Aggregation Group is not a Top Heavy Group.

 

(2)

Permissive Aggregation Group: The Employer may also include any other plan not
required to be included in the Required Aggregation Group, provided the
resulting group, taken as a whole, would continue to satisfy the provisions of
Code Sections 401(a)(4) and 410. Such group shall be known as a Permissive
Aggregation Group.

In the case of a Permissive Aggregation Group, only a plan that is part of the
Required Aggregation Group will be considered a Top Heavy Plan if the Permissive
Aggregation Group is a Top Heavy Group. No plan in the Permissive Aggregation
Group will be considered a Top Heavy Plan if the Permissive Aggregation Group is
not a Top Heavy Group.

 

(3)

Only those plans of the Employer in which the Determination Dates fall within
the same calendar year shall be aggregated in order to determine whether such
plans are Top Heavy Plans.

 

(4)

An Aggregation Group shall include any terminated plan of the Employer if it was
maintained within the last five (5) years ending on the Determination Date.

(d)

“Determination Date” means (a) the last day of the preceding Plan Year, or (b)
in the case of the first Plan Year, the last day of such Plan Year.

(e)

Present Value of Accrued Benefit: In the case of a defined benefit plan, the
Present Value of Accrued Benefit for a Participant other than a Key Employee,
shall be as determined using the single accrual method used for all plans of the
Employer and Affiliated Employers, or if no such single method exists, using a
method which results in benefits accruing not more rapidly than the slowest
accrual rate permitted under Code Section 41l(b)(l)(C). The determination of the
Present Value of Accrued Benefit shall be determined as of the most recent
Valuation Date that falls within or ends with the 12-month period ending on the
Determination Date except as provided in Code Section 416 and the Regulations
thereunder for the first and second plan years of a defined benefit plan.

(f)

“Top Heavy Group” means an Aggregation Group in which, as of the Determination
Date, the sum of:

 

(1)

the Present Value of Accrued Benefits of Key Employees under all defined benefit
plans included in the group, and

941/15/2013

 

--------------------------------------------------------------------------------

 

(2)

the Aggregate Accounts of Key Employees under all defined contribution plans
included in the group, exceeds sixty percent (60%) of a similar sum determined
for all Participants.

9.3

DETERMINATION OF TOP HEAVY STATUS FOR PLAN YEARS BEGINNING AFTER DECEMBER 31,
2001

This Section 9.3 shall apply for purposes of determining whether the Plan is a
top-heavy plan under Code Section 416(g) for Plan Years beginning after December
31, 2001.

(a)Key employee.  Key employee means any Employee or former Employee (including
any deceased Employee) who at any time during the Plan Year that includes the
determination date was an officer of the Employer having “415 Compensation”
greater than $130,000 (as adjusted under Code Section 416(i)(1) for Plan Years
beginning after December 31, 2002), a 5-percent owner of the Employer, or a 1
-percent owner of the Employer having “415 Compensation” of more than $150,000.
The determination of who is a key employee will be made in accordance with Code
Section 416(i)(1) and the applicable regulations and other guidance of general
applicability issued thereunder.

 

(b)Determination of present values and amounts. This section (b) shall apply for
purposes of determining the present values of accrued benefits and the amounts
of account balances of Employees as of the determination date.

 

(1)Distributions during year ending on the determination date. The present
values of accrued benefits and the amounts of account balances of an Employee as
of the determination date shall be increased by the distributions made with
respect to the Employee under the Plan and any plan aggregated with the Plan
under Code Section 416(g)(2) during the 1-year period ending on the
determination date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under Code Section 416(g)(2)(A)(i). In the case of a
distribution made for a reason other than separation from employment, death, or
disability, this provision shall be applied by substituting “5-year period” for
“1-year period.”

 

(2)Employees not performing services during year ending on the determination
date. The accrued benefits and accounts of any individual who has not performed
services for the Employer during the 1-year period ending on the determination
date shall not be taken into account.

 

9.4

MINIMUM BENEFITS FOR PLAN YEARS BEGINNING AFTER DECEMBER 31, 2001

This Section shall apply for purposes of determining whether the Plan satisfies
the minimum benefits requirements of Code Section 416(c) for Plan Years
beginning after December 31, 2001.  Employer matching contributions shall be
taken into account for purposes of satisfying the minimum contribution
requirements of Code Section 416(c)(2) and the Plan. The preceding

951/15/2013

 

--------------------------------------------------------------------------------

sentence shall apply with respect to matching contributions under the Plan or,
if the Plan provides that the minimum contribution requirement shall be met in
another plan, such other plan. Employer matching contributions that are used to
satisfy the minimum contribution requirements shall be treated as matching
contributions for purposes of the actual contribution percentage test and other
requirements of Code Section 401(m).




961/15/2013

 

--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

 

10.1PARTICIPANT’S RIGHTS

This Plan shall not be deemed to constitute a contract between the Employer and
any Participant or to be a consideration or an inducement for the employment of
any Participant or Employee. Nothing contained in this Plan shall be deemed to
give any Participant or Employee the right to be retained in the service of the
Employer or to interfere with the right of the Employer to discharge any
Participant or Employee at any time regardless of the effect which such
discharge shall have upon the Employee as a Participant of this Plan.

10.2ALIENATION

(a)

Subject to the exceptions provided below, and as otherwise permitted by the Code
and the Act, no benefit which shall be payable out of the Trust Fund to any
person (including a Participant or the Participant’s Beneficiary) shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, or charge, and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, or charge the same shall be void; and no
such benefit shall in any manner be liable for, or subject to, the debts,
contracts, liabilities, engagements, or torts of any such person, nor shall it
be subject to attachment or legal process for or against such person, and the
same shall not be recognized by the Trustee, except to such extent as may be
required by law.

(b)

Subsection (a) shall not apply to the extent a Participant or Beneficiary is
indebted to the Plan, by reason of a loan made pursuant to Section 8.4. At the
time a distribution is to be made to or for a Participant’s or Beneficiary’s
benefit, such proportion of the amount to be distributed as shall equal such
indebtedness shall be paid to the Plan, to apply against or discharge such
indebtedness. Prior to making a payment, however, the Participant or Beneficiary
must be given written notice by the Administrator that such indebtedness is to
be so paid in whole or part from the Participant’s Combined Account. If the
Participant or Beneficiary does not agree that the indebtedness is a valid claim
against the Vested Participant’s Combined Account, the Participant or
Beneficiary shall be entitled to a review of the validity of the claim in
accordance with procedures provided in Sections 2.10 and 2.11.

(c)

Subsection (a) shall not apply to a “qualified domestic relations order” defined
in Code Section 414(p), and those other domestic relations orders permitted to
be so treated by the Administrator under the provisions of the Retirement Equity
Act of 1984. The Administrator shall establish a written procedure to determine
the qualified status of domestic relations orders and to administer
distributions under such qualified orders. Further, to the extent provided under
a “qualified domestic relations order,” a former spouse of a Participant shall
be treated as the spouse or surviving spouse for all purposes under the Plan.

 

971/15/2013

 

--------------------------------------------------------------------------------

(d)

Subsection (a) shall not apply to an offset to a Participant’s accrued benefit
against an amount that the Participant is ordered or required to pay the Plan
with respect to a judgment, order, or decree issued, or a settlement entered
into, on or after August 5, 1997, in accordance with Code Sections 401(a)(13)(C)
and (D).

10.3CONSTRUCTION OF PLAN

This Plan shall be construed and enforced according to the Code, the Act and the
laws of the State of Florida, other than its laws respecting choice of law, to
the extent not pre-empted by the Act.

10.4GENDER AND NUMBER

Wherever any words are used herein in the masculine, feminine or neuter gender,
they shall be construed as though they were also used in another gender in all
cases where they would so apply, and whenever any words are used herein in the
singular or plural form, they shall be construed as though they were also used
in the other form in all cases where they would so apply.

10.5LEGAL ACTION

In the event any claim, suit, or proceeding is brought regarding the Trust
and/or Plan established hereunder to which the Trustee, the Employer or the
Administrator may be a party, and such claim, suit, or proceeding is resolved in
favor of the Trustee, the Employer or the Administrator, they shall be entitled
to be reimbursed from the Trust Fund for any and all costs, attorney’s fees, and
other expenses pertaining thereto incurred by them for which they shall have
become liable.

10.6PROHIBITION AGAINST DIVERSION OF FUNDS

(a)

Except as provided below and otherwise specifically permitted by law, it shall
be impossible by operation of the Plan or of the Trust, by termination of
either, by power of revocation or amendment, by the happening of any
contingency, by collateral arrangement or by any other means, for any part of
the corpus or income of any Trust Fund maintained pursuant to the Plan or any
funds contributed thereto to be used for, or diverted to, purposes other than
the exclusive benefit of Participants, Former Participants, or their
Beneficiaries.

(b)

In the event the Employer shall make an excessive contribution under a mistake
of fact pursuant to Act Section 403(c)(2)(A), the Employer may demand repayment
of such excessive contribution at any time within one (1) year following the
time of payment and the Trustees shall return such amount to the Employer within
the one (1) year period. Earnings of the Plan attributable to the contributions
may not be returned to the Employer but any losses attributable thereto must
reduce the amount so returned.

981/15/2013

 

--------------------------------------------------------------------------------

 

(c)

Except for Sections 3.5, 3.6, and 4.1(g), any contribution by the Employer to
the Trust Fund is conditioned upon the deductibility of the contribution by the
Employer under the Code and, to the extent any such deduction is disallowed, the
Employer may, within one (1) year following the final determination of the
disallowance, whether by agreement with the Internal Revenue Service or by final
decision of a competent jurisdiction, demand repayment of such disallowed
contribution and the Trustee shall return such contribution within one (1) year
following the disallowance. Earnings of the Plan attributable to the
contribution may not be returned to the Employer, but any losses attributable
thereto must reduce the amount so returned.

10.7EMPLOYER’S AND TRUSTEE’S PROTECTIVE CLAUSE

The Employer, Administrator and Trustee, and their successors, shall not be
responsible for the validity of any Contract issued hereunder or for the failure
on the part of the insurer to make payments provided by any such Contract, or
for the action of any person which may delay payment or render a Contract null
and void or unenforceable in whole or in part.

10.8INSURER’S PROTECTIVE CLAUSE

Except as otherwise agreed upon in writing between the Employer and the insurer,
an insurer which issues any Contracts hereunder shall not have any
responsibility for the validity of this Plan or for the tax or legal aspects of
this Plan. The insurer shall be protected and held harmless in acting in
accordance with any written direction of the Trustee, and shall have no duty to
see to the application of any funds paid to the Trustee, nor be required to
question any actions directed by the Trustee. Regardless of any provision of
this Plan, the insurer shall not be required to take or permit any action or
allow any benefit or privilege contrary to the terms of any Contract which it
issues hereunder, or the rules of the insurer.

10.9RECEIPT AND RELEASE FOR PAYMENTS

Any payment to any Participant, the Participant’s legal representative,
Beneficiary, or to any guardian or committee appointed for such Participant or
Beneficiary in accordance with the provisions of the Plan, shall, to the extent
thereof, be in full satisfaction of all claims hereunder against the Trustee and
the Employer, either of whom may require such Participant, legal representative,
Beneficiary, guardian or committee, as a condition precedent to such payment, to
execute a receipt and release thereof in such form as shall be determined by the
Trustee or Employer.

10.10ACTION BY THE EMPLOYER

Whenever the Employer under the terms of the Plan is permitted or required to do
or perform any act or matter or thing, it shall be done and performed by a
person duly authorized by its legally constituted authority.

10.11NAMED FIDUCIARIES AND ALLOCATION OF RESPONSIBILITY

The “named Fiduciaries” of this Plan are (1) the Employer, (2) the
Administrator, (3) the Trustee, and (4) any Investment Manager appointed
hereunder. The named Fiduciaries shall have

1/15/2013

99

--------------------------------------------------------------------------------

only those specific powers, duties, responsibilities, and obligations as are
specifically given them under the Plan including, but not limited to, any
agreement allocating or delegating their responsibilities, the terms of which
are incorporated herein by reference. In general, the Employer shall have the
sole responsibility for making the contributions provided for under Section 4.1;
and shall have the authority to appoint and remove the Trustee and the
Administrator; to formulate the Plan’s “funding policy and method”; and to amend
or terminate, in whole or in part, the Plan. The Administrator shall have the
sole responsibility for the administration of the Plan, including, but not
limited to, the items specified in Article II of the Plan, as the same may be
allocated or delegated thereunder. The Administrator shall act as the named
Fiduciary responsible for communicating with the Participant according to the
Participant Direction Procedures. The Trustee shall have the sole responsibility
of management of the assets held under the Trust, except to the extent directed
pursuant to Article II or with respect to those assets, the management of which
has been assigned to an Investment Manager, who shall be solely responsible for
the management of the assets assigned to it, all as specifically provided in the
Plan. Each named Fiduciary warrants that any directions given, information
furnished, or action taken by it shall be in accordance with the provisions of
the Plan, authorizing or providing for such direction, information or action.
Furthermore, each named Fiduciary may rely upon any such direction, information
or action of another named Fiduciary as being proper under the Plan, and is not
required under the Plan to inquire into the propriety of any such direction,
information or action. It is intended under the Plan that each named Fiduciary
shall be responsible for the proper exercise of its own powers, duties,
responsibilities and obligations under the Plan as specified or allocated
herein. No named Fiduciary shall guarantee the Trust Fund in any manner against
investment loss or depreciation in asset value. Any person or group may serve in
more than one Fiduciary capacity.

10.12HEADINGS

The headings and subheadings of this Plan have been inserted for convenience of
reference and are to be ignored in any construction of the provisions hereof

10.13

ELECTRONIC MEDIA

 

The Administrator may use telephonic or electronic media to satisfy any notice
requirements required by this Plan, to the extent permissible under regulations
(or other generally applicable guidance). In addition, a Participant’s consent
to an immediate distribution may be provided through telephonic or electronic
means, to the extent permissible under regulations (or other generally
applicable guidance). The Administrator also may use telephonic or electronic
media to conduct plan transactions such as enrolling participants, making (and
changing) deferral elections, electing (and changing) investment allocations,
applying for Plan loans, and other transactions, to the extent permissible under
regulations (or other generally applicable guidance).

 

10.14

PLAN CORRECTION

 

The Administrator in conjunction with the Employer may undertake such correction
of Plan errors as the Administrator deems necessary, including correction to
preserve tax qualification of the Plan under Section 401(a) of the Code or to
correct a fiduciary breach under the Act. Without limiting the Administrator’s
authority under the prior sentence, the Administrator, as it determines to be
reasonable and appropriate, may undertake correction of Plan document,
operational,

1001/15/2013

 

--------------------------------------------------------------------------------

demographic and employer eligibility failures under a method described in the
Plan or under the IRS Employee Plans Compliance Resolution System (“EPCRS”) or
any successor program to EPCRS. The Administrator, as it determines to be
reasonable and appropriate, also may undertake or assist the appropriate
fiduciary or plan official in undertaking correction of a fiduciary breach,
including correction under the DOL Voluntary Fiduciary Correction Program
(“VFC”) or any successor program to VFC.

 

10.15

APPROVAL BY INTERNAL REVENUE SERVICE

Notwithstanding anything herein to the contrary, if, pursuant to an application
for qualification filed by or on behalf of the Plan by the time prescribed by
law for filing the Employer’s return for the taxable year in which the Plan is
adopted, or such later date that the Secretary of the Treasury may prescribe,
the Commissioner of Internal Revenue Service or the Commissioner’s delegate
should determine that the Plan does not initially qualify as a tax-exempt plan
under Code Sections 401 and 501, and such determination is not contested, or if
contested, is finally upheld, then if the Plan is a new plan, it shall be void
ab initio and all amounts contributed to the Plan by the Employer, less expenses
paid, shall be returned within one (1) year and the Plan shall terminate, and
the Trustee shall be discharged from all further obligations. If the
disqualification relates to an amended plan, then the Plan shall operate as if
it had not been amended.

10.16UNIFORMITY

All provisions of this Plan shall be interpreted and applied in a uniform,
nondiscriminatory manner. In the event of any conflict between the terms of this
Plan and any Contract purchased hereunder, the Plan provisions shall control.

 

1011/15/2013

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this amended and restated Sun
Hydraulics Corporation 401(k) and ESOP Retirement Plan to be signed by its duly
authorized officer as of this ___ day of January, 2013.

 

 

ATTEST:SUN HYDRAULICS CORPORATION

 

 

________________________________By:

Title: ____________________________________

1/15/2013

102